Mr President, I rise to ask a question under Rule 28 of the Rules of Procedure.
We saw this House spied on in a disgraceful manner during the last election period, and it appears that this is already happening again, in that I heard yesterday that at least one attendance list from December 2004 was given – I stress given – to a Member in order that he might make a copy of it.
There are two questions I would like to ask about this. Firstly, is there any basis in fact for what I have been told? Secondly, if there is, is there any basis in law for this being done?
I am not sure whether this is exactly a point of order, but, in any event, I can reply by saying that the Bureau has already looked into this issue, which has been communicated to the legal services, and we are awaiting a report from those services so that we can act accordingly.
The next item is the Council Statement on the programme of the Luxembourg Presidency.
The President-in-Office of the Council, Mr Juncker, Prime Minister of Luxembourg, has the floor, and I would like once again to express Parliament’s sadness at the death of her Royal Highness, the Grand Duchess Josephine-Charlotte of Luxembourg, Princess of Belgium.
. Mr President, Mr President of the Commission, Commissioner, ladies and gentlemen, I must say, it is always a pleasure to come to Strasbourg, the very embodiment of the European city, a city that symbolises the reconciliation between France and Germany, a meeting point for so many European ambitions and an intersection of so many continental dreams.
In addition to my pleasure at being here, I have the honour today to present to Parliament – the elected representatives of the peoples of Europe – the priorities for the Luxembourg Presidency of the European Union. The Luxembourg Presidency follows that of our Dutch friends. I must pay heartfelt tribute to their hard work, their tenacity and their undeniable successes. The EU made significant progress under the Dutch Presidency. When it comes to an end, I hope to be able to say the same of the eleventh Luxembourg Presidency, which began a few days ago.
The experience of our previous presidencies might indeed prove to be valuable, but presidencies come and go and have different characteristics. When I was President of the Council of Ministers for the first time, in 1985, there were ten Members of the European Communities; when I was President in 1991, there were 12 ministers around the table; when I took over the Presidency in 1997, there were fifteen of us, and now there are 25 Member States. In 20 years the number of Member States has more than doubled.
The decision-making system has naturally become more complicated. What a joy and a pleasure, however, to see the countries of Eastern and Central Europe take their place in the EU, in view of the fateful decree that sought to drive a wedge between us for ever.
The experience of our various presidencies and of observing the successive presidencies of other countries has taught me two things. Firstly, the EU will not genuinely move forward if those holding the Presidency place their own national interests at the heart of their concerns rather than replacing them with the common interest, the best definition of the interests of everyone. It follows that the EU will not find genuine coherence, let alone harmony, unless we all respect the spirit and the letter of the Community method and the balance between the three institutions.
The Commission is not a touch judge solely in charge of monitoring compliance with the rules of the internal market. It should be the playmaker, the inspiration and the driving force of the team. The Council, for its part, is not the field of play of exclusively national interests, however justified those may be, but rather a workshop of understanding. The place of Parliament, for its part, is not that of a spectator watching from the stands. It is an actor with privileged status because it is legitimised by universal suffrage.
You will, therefore, see me regularly in your offices, in your meetings and in your corridors in Brussels and Strasbourg. I say this for myself, for my ministers and for all those who work in the service of Parliament, and thus in your service. Together we must oversee the ratification of the new Constitutional Treaty in the right conditions. It is true that the draft Constitution is not perfect, but we must not benchmark it against perfection; we must benchmark it against what Europe will need in order to remain an example to the world in the future. Let us do now what must be done in order for this to be the case in the future and let us ratify the Treaty. Let us not forget that the Treaty is a text that is of neither the left nor the right. Its content will be the fruit of our convictions, of our will and of our ambition. If our will and our ambition are perfect, the implementation of the new Treaty, which may be imperfect in theory, will probably be perfectly successful in practice.
The ratification of the Treaty will not be an easy task everywhere, and I have one major concern in this regard: let us not use the potential difficulties of the parliamentary ratifications and referendums as an excuse to slacken the pace of action or to avoid making decisions. Let us not put off the most difficult decisions until the day after the first referendum, then until the day after the second referendum, then until the day after the third referendum, and so on. When we ask for the approval of the peoples and the parliaments of Europe, let us show them that Europe works, that Europe is on the move, that Europe is decisive and that Europe is capable of fulfilling its responsibilities. If the EU takes decisive action it can win over the doubters; if it is inactive it can put doubts in the minds of those previously convinced.
Mr President, when the new Presidency takes up its duties there is usually a solemn atmosphere, but that has been overshadowed this year by the terrible tragedy of the seaquake in South-east Asia. The deeply distressing pictures of the dead, the injured and the devastation cast a giant shadow over the end of 2004 and the beginning of 2005. This tragedy will linger long in the memory and I hope that, in addition to the immediate emergency aid, we shall show lasting solidarity with the devastated peoples and regions of Asia. I should also like us to ensure that the misery that we are seeing in Asia today does not make us turn our backs on the poverty, the underdevelopment, the hunger and the death of innocent people elsewhere. Our hearts should be in places where the television cameras are no longer or have never been.
Mr President, the European security strategy encourages us to promote peace, democracy and stability in the fight against the root causes of insecurity in the world.
It is absolutely crucial that, in a coherent and coordinated fashion, we use the entire range of EU instruments in the Western Balkans, in the Middle East, in our relations with Russia and Ukraine and in our transatlantic relations.
The future of the Balkans, a region still traumatised by its recent past, must form part of Europe’s outlook. The opening of accession negotiations with Croatia in March 2005, provided that there has been confirmation of complete cooperation with the Criminal Tribunal for the former Yugoslavia, will demonstrate to all Balkan countries that their efforts towards democracy will be rewarded and might bear more fruit.
For the other countries in the region, the EU’s general action framework will continue to fall under the guidelines of the Thessaloniki Agenda, which sets out the European perspective presented to the Balkan countries. The Presidency will hold talks with Albania on a stabilisation and association agreement. A further crucial milestone in the region will be a review in mid-2005 of the implementation of the standards policy in Kosovo. We shall be paying close attention to the developing situation in Kosovo. I am of the opinion that, whatever its status, Kosovo’s future rests within the EU.
The Russian Federation is a strategic partner of the EU and remains a major factor in European security and stability. Admittedly, the state of our relations is not satisfactory at the moment. I shall do all that I can to remedy this state of affairs, whilst remaining firm on our core demands. I trust I can count on your support in this endeavour.
At the EU-Russia Summit in Moscow on 10 May, the Presidency will strive for a balanced package as regards the Four Common Spaces set out at the St Petersburg Summit, which are based on common values and shared interests.
The EU will forge close ties with the new President of Ukraine, not least in areas such as the implementation of the European Neighbourhood Policy. We have every interest in having a stable and prosperous Ukraine as a neighbour, a Ukraine that is strongly rooted in democracy, a Ukraine that is committed to the path of modernisation. The Presidency will prepare thoroughly for the summit between the EU and Ukraine that is due to take place during the United Kingdom Presidency.
I shall now turn to transatlantic relations. For the world to be a stable place, it needs a transatlantic partnership that works. At the moment, transatlantic relations are not bad, but nor are they particularly good. Leaving matters as they are, however, is not an option that will satisfy expectations on both sides of the Atlantic. Consequently, we must improve the quality of relations in the best interests of both parties. We shall do this at the two Summits with President Bush – the first in February, at the US President’s request, and the second in June. We shall not focus on the differences of opinion that some of us may have had with the United States in the recent past, but we shall try to put the emphasis on a series of practical questions to which we must give equally practical answers. Transatlantic relations would not be complete without Canada, and I am delighted that there is to be a summit with Canada during my Presidency, in which we shall be discussing matters of shared importance between friends.
The same applies, on the other side of the world, to our Japanese friends.
At this point, Mr President, I should like to say a word about the Middle East. With the election of President Abbas on 9 January as head of the Palestinian Authority, and with the prospect of the Israeli withdrawal from the Gaza Strip, a window of opportunity has opened up to relaunch the peace process and to speed up the implementation of the road map. That opportunity must now be seized. Against this backdrop, I should like to offer my support to the Middle East conference due to take place in London in March 2005. This, I am sure, will represent an essential step towards consolidating the peace process.
Under the Luxembourg Presidency, the process of EU enlargement will be guided by the decisions taken by the European Council of last December. We shall be opening accession negotiations with Turkey in March. As regards Bulgaria and Romania, I hope that Parliament will issue its assent in April on the accession of those two countries, which will enable us to sign accession Treaties, also in April.
Mr President, we cannot bring the EU closer to its citizens if we remain incapable of meeting their justifiable expectations as regards internal security. The new Constitutional Treaty paves the way towards definitively abolishing the ‘Justice and Home Affairs exception’, in other words the complete integration of this field into the European Project by means of the rigorous application of the Community method. Under our Presidency, justice and home affairs activities will be in line with this perspective, and our working basis will fall within the framework of the excellent Hague Programme, adopted by the Council in November of last year.
In order to ensure that the area of freedom, security and justice becomes a reality, we must think European before we think national. We must ensure that a European security culture is developed. This is a particularly important requirement as regards the fight against serious and organised crime. Driving forward the area of freedom, security and justice is in our view an essential, even existential, task. We must first, however, optimise operational cooperation between the Member States; for example, we must ensure that information can be exchanged quickly and smoothly between Member States’ police forces and judiciaries. This principle of availability will constitute a major step forward in cooperation between police forces and the Presidency will set about this task at the earliest opportunity. We also wish to strengthen the European judicial area, which is based on both mutual recognition and the approximation of laws. We shall ensure, in particular, that negotiations are driven forward on the European evidence warrant and on the possible establishment of a European criminal record. This will make European security stronger and will not be to the detriment of public freedoms, nor must it be, since those freedoms form part of the European way of coexistence.
The fight against terrorism must be a permanent priority. In this regard, I wish to salute the Spanish initiative to host a meeting of the Heads of State or Government in Madrid in March. The Presidency, for its part, will place particular emphasis on combating the financing of terrorism.
As far as the strand of asylum and immigration is concerned, the Presidency will focus on three elements: strengthening partnerships with countries of origin and of transit; establishing a harmonised approach with regard to the policy of return and readmission; and the European Agency for the management of operational cooperation at the external borders begins its duties on 1 May.
Mr President, ladies and gentlemen, we often refer – and rightly so – to the Europe of the citizens. Let us not be under any illusions. If we do not succeed in making the EU an area of work and well-being for all, the citizens will become alienated from Europe, from its Union and from the political project that underpins it. In order to stave off that risk and to give Europe back its economic and social place, we launched the Lisbon Strategy almost five years ago. We wanted – and we still want – to make the EU the most competitive and most dynamic knowledge-based economy in the world, capable of sustained economic growth, with more and better jobs and greater social cohesion, and one that respects the environment and natural resources.
After five years of qualified success, the time has come for a mid-term review, which we shall draw up for the spring European Council. The first task will be to clarify the aim of the strategy that we are to pursue. The Lisbon Strategy – a name that, to my mind, means absolutely nothing to most people – is in fact a strategy for competitiveness, growth, social cohesion and the protection of the environment. It should be based on solid foundations of sustainable well-being for Europeans. We must act now in order, in the future, to guarantee access for all to the European social model, which must not be turned into a myth, but should remain, or rather, should return to being, a living reality for all. If we want to keep the European social model intact, it must be reformed so that it can provide a response to the growth crisis, to under-employment, to the weakening of the fabric of society, to the loss of competitiveness and productivity, to the falling birth-rate and to the ageing of our populations.
Naturally, Europeans do not like reforms; they are scared by them and do not understand the reasons behind them. We must explain to them that the reforms that we are proposing are intended to guarantee the survival and the viability of the European social model. We must convince them that putting off those reforms would prove more expensive. We must prove to them that we are right to act and would be wrong to do nothing. The bottom line is that we need to reinvigorate Europe.
The next step, when we draw up the mid-term review, is to keep together the three pillars of the Strategy – the economic, the social and the environmental. I am well aware that Europe has a competitiveness problem, which largely explains its mediocre performance in terms of growth and jobs. Of course competitiveness must be stepped up. It is not, however, an end in itself, nor some neutral, self-sufficient benefit. No, the competitiveness that we must seek should provide us with stronger and more sustainable growth and should be aimed at greater social cohesion and a more harmoniously-balanced environment.
Please let us not start a foolish and pointless debate over whether we should have more competitiveness and thus less social cohesion, or more social, and less environmental, cohesion. If Europe wishes to be strong, it needs three things, and those three things go together: greater competitiveness, greater social cohesion and a better-balanced natural environment.
I say yes to competitiveness; I say no to giving up our social and ecological ambitions. I say yes, for example, to opening up service markets, but I say no to social dumping, an element that some people would like to promote.
The bottom line, Mr President, is that we must find the right way of ensuring that the strategy is successful.
After five years of charting a rudderless course between success and failure, it is not so much a matter of knowing what we must do – because after all we do know – it is more a matter of knowing how we are to go about it. It is essential that we make the European learning area a reality, step up the research effort, improve our education systems and foster lifelong learning. This is what we must do, but how do we go about it?
We have far too many processes in Europe. We have the broad economic policy guidelines, the employment guidelines, the sustainable development strategy, the internal market strategy, the small and medium-sized business charter, the Cologne process, the Cardiff process, and many others. All too often, these processes become bogged down in bureaucratic procedures that lead nowhere. The EU is more like a research unit – a unit of unused research, at that – than a factory of ideas that are practical and are put into practice.
We must change this by streamlining our strategy. Our strategy is essentially European, but its implementation must first be national. We should like this strategy to remain essentially European. It must be subject to a broad review every two years, or preferably every three years. We cannot change strategy every six months, from Council to Council, according to the whims of the presidencies and to what is inspiring them at the time. The strategy must be there for the long haul.
We should like implementation at national level to be speeded up and stepped up. We are proposing that Member States should set up action programmes at national level. These should be designed in conjunction with the social partners and must be presented to national parliaments, which, along with the Community bodies, would monitor their implementation. These national programmes would take account of the particular national and regional characteristics and should provide the possibility for assessing the pace and intensity of the respective national reforms separately and should make it easier to gauge the level of performance achieved up to a given point.
So much for the strategy and the way in which it is to be implemented. We shall discuss this matter again together, Parliament, the Council and both of us with the Commission, which will soon present its summary report to us.
Mr President, ladies and gentlemen, the partial reorientation of the Lisbon Strategy also invites us to reflect on the Growth and Stability Pact. I beg your pardon, the Stability and Growth Pact!
Actually, I would have preferred it the other way round.
Yet as Europe was governed in 1996 by our old friends – and not the ones you would think! – the second order was the one that was kept.
We began a review of the Pact under the Dutch Presidency and we should like to conclude it under the Luxembourg Presidency. We are going to reform the Pact, or rather, to adjust its implementing measures. Let me explain this by first detailing what we are not going to do.
Economic and Monetary Union needs stability. We therefore have no intention of driving stability away, neither in what we say nor in what we do. Stability is a founding element of the pact that forms the basis of the euro. We promised a stable currency. It will remain stable and it will remain strong. It follows – let me say right away – that the Presidency will not propose to neutralise or immunise certain categories of budgetary spending applicable under the Pact. It follows that the basic criteria – 3% for the deficit, 60% for the debt – will remain applicable.
It is clear to me, however, that changes must be made, not least in order that the Pact can take better account of the economic cycle. During times of strong economic growth, Member States in the euro zone must, as a matter of priority, be required to allocate budget surpluses to reducing the debt and the deficit. We shall enrich the preventative element of the Pact by means of a strong dose of extra stability.
During times of weak growth, on the other hand, Member States in the euro zone should be given more reactive room for manoeuvre as regards the budget. The greater the efforts to reduce the deficit and the debt during periods of economic expansion, the wider that room for manoeuvre. If, during periods of weak growth, a Member State incurs an excessive deficit, this situation and the consequences arising from it, not least in terms of the timing of correction, will be judged by means of objective measures of assessment.
We must avoid at all costs arbitrary political judgments that might lead to differing assessments based on the size of the country. From this perspective, Luxembourg is always the loser.
Mr Cohn-Bendit, we shall have a proper debate when the time comes, in committee, without too many witnesses, on the comparison that could be made between France, Germany and Luxembourg as regards taxation. It is a debate that will be interesting and informative for those who, I must say, view Luxembourg in a somewhat superficial manner.
Let me invite you to a calm debate about the Pact. I am wary of extreme solutions. I say no to those who seek to replace stability with brazen, unbridled flexibility, as well as to those who seek to set the Pact, as it is now, in the cement of dogma. We need greater stability and greater flexibility to take account of the economic cycle.
Mr President, you would no doubt be surprised if I failed to mention the debate that we are to hold on the financial perspectives. In front of you, I would not wish to detail the component parts of this – it must be said – difficult dossier, because your grasp of them is better than mine. I shall simply say that the Luxembourg Presidency will do all that it can to reach an agreement on the financial perspectives before the end of June.
I am not under any illusions, however. The Member States are currently entrenched in their positions and it will be difficult to move them from those positions in time, by which I mean now! If we do not reach an agreement on a common position under the Luxembourg Presidency, by 1 January 2007, it will be politically, legislatively and technically impossible to meet the challenge of the enlarged EU.
Consequently, no institution or Member State will have any interest in playing extra time. The absence of an agreement in June will not be the Presidency’s failure, which is only of very minor interest to me, but Europe’s failure. Let us decide. Let us decide quickly. Let us decide now.
We must spare Europe a long, drawn-out debate lasting 18 months or even more. That would cause even more disputes and exacerbate the conflicts between the Member States and the institutions. Mr President, I am relying on Parliament to drive forward the decision-making process on the financial perspectives. We shall work with you, because your agreement is necessary. You will not be handed a , I guarantee you that.
That, Mr President, is the thrust of our programme. Presidencies come and go, but fortunately Europe remains. We want to serve Europe with determination and passion, with the determination and the passion that long distances and grand ambitions require.
Given the applause you have received, we can expect the Luxembourg Presidency to be very positive. That is what Parliament wants to see.
.  Mr President, ladies and gentlemen, the half-year that has just begun will feature a series of important landmarks that will determine whether the EU will be able to meet the objective of achieving a higher level of prosperity, solidarity and security for the citizens.
Much of what the Commission may accomplish during the coming years will be determined by the initial decisions taken during this term and by our capacity to resolve difficult questions and to achieve practical results. I should therefore like to highlight, from the Commission’s perspective, the particular importance of this Luxembourg Presidency in this first half-year of 2005. Accordingly, the Commission will table the programme for the period 2004-2009 as early as 26 January. We hope that the other institutions can agree to this programme so that it can become not just part of the Commission's programme, but part of the programme for the entire Union, thus anticipating the provisions of the European Constitution, and we can then begin right away to work within the spirit of the Constitution.
Luxembourg has the responsibility of chairing the Council during this crucial period. I feel that it is a privilege for us to have Prime Minister Juncker as President of the Council during this period, given his invaluable experience as Head of Government, his deeply-held European conviction and his well-known ability to resolve tricky situations. From a personal point of view, it is a pleasure for me to work with my friend Jean-Claude Juncker.
Mr President, we have heard from the Presidency about its expectations and priorities. Let me comment briefly on just three of the main issues that will be on the agenda of the Luxembourg Presidency; there are many others, but I wish to concentrate on three.
The first is the mid-term review of the Lisbon Strategy. Europe is facing very important challenges, most of which were already identified at Lisbon 2000. But we could say today that the challenges from globalisation and the ageing of the population make even clearer the need to adapt to increasingly difficult situations. Europe's prosperity is under threat. To tackle this threat we need more growth and more jobs. If we continue on the path of low, diminishing economic growth, we put all our policies at risk, but in particular our capacity to ensure solidarity and security and to preserve and improve the European model. As outlined in the Kok report, to be more effective the Lisbon priorities need to be refocused, streamlined and prioritised. Too many priorities means no priority at all. Growth and jobs must be our priorities.
The Commission is working on a report which will present its views on the mid-term review of the Lisbon Strategy and propose guidelines for future action. At this point in the preparation of this report, two elements strike me as particularly consensual. The first is the knowledge economy. Returning to growth will require considerable investment in knowledge. Companies cannot become more competitive without a better-prepared labour force. Only well-trained people can ensure high productivity. This requires unprecedented effort in the areas of research, development, education and training. Particular effort will be required to involve young people in this investment for knowledge. Higher productivity should lead to higher growth, which, in turn, would create more jobs. I do not see knowledge purely as an instrument for other objectives: knowledge in itself is an important goal and a vehicle for self-realisation.
The second consensual point I can underline at this stage is about coherence in implementation, the delivery problem. The coherence between national actions and European action is a critical factor for success. This means better implementation of the objectives agreed in common, which, in turn, means more responsibility and more empowerment at national level to deliver the common objectives. In this vein, the Commission report will also highlight clearly the importance of ensuring ownership of the revised Lisbon Strategy by the Member States. All in all, I must stress that the mid-term review of the Lisbon Strategy is, first, an agenda for modernisation. Whether we will succeed depends on our ability to establish an effective partnership between our institutions and citizens to deliver this reform.
I should now like to present to you our view of the financial perspectives. The Luxembourg Presidency has rightly decided to put everything into striving to reach an agreement on the financial perspectives before the end of June 2005. It is right to do so, because failure to reach an agreement in time will lead to significant difficulties for the preparation of the programmes concerned.
It strikes me as important, however – at a time when a final negotiation might get underway – to point out certain salient facts. We cannot have more Europe with fewer financial resources. The Commission’s proposal has not fallen out of the sky; it is the result of commitments agreed by the EU during the European Councils. Nowadays, the Commission does not ask that the Union be granted funding for new projects, but usually that it be granted funding for commitments already made; Member States must honour the commitments that they have already made.
I should like, if I may, to point out certain issues on which I feel that the Union must not compromise. The first of these is cohesion. Ladies and gentlemen, without solidarity there is no Union. There might be something else, but not a Union. Enlargement has had a far-reaching impact on solidarity. The Union has new regions lagging behind in development, and some of the less prosperous old regions still need support. Financial solidarity is therefore all the more necessary given that regions lagging behind in development have the greatest scope for growth in competitiveness and job creation. We must not disappoint the new EU Members, which have the right to active solidarity from the entire Union.
Secondly, we must not forget the question of competitiveness. With regard to the Lisbon Strategy, I said that massive investment in research and education was essential. Indeed, European level expenditure very often brings more reward than national level expenditure without coherence. I should also add trans-European networks to the list of priorities, given that the infrastructure that connects Europe is still in decline.
The third crucial aspect of the financial perspectives is that of security. The action programme agreed at the European Council has major financial implications. The programme known as the ‘Hague Programme’ has financial implications. This means more action at European level so that the financial burden and collective security can be shared better among the Member States. The citizens of Europe expect us to have the ability to work together. One Member State on its own, even the most powerful, cannot guarantee the best possible security if it does not form part of a joint, European-level effort. The bottom line is that we cannot have more Europe with less money. I hear people from time to time calling for a freeze on Community budgets below the level of the 2006 budget. Let us be clear on this matter: that would be a Europe that reneges on its commitments.
I wish to state clearly that the Commission would wish to have nothing to do with a Europe of backtracking, a Europe of mediocrity, a Europe of reduced aims. This is why I am delighted that the Luxembourg Presidency will do everything in its power to reach a compromise agreement this term. Some people will say that this will be difficult, even unlikely. I honestly believe that the longer we leave this, the more difficult it will be. We therefore support the Luxembourg Presidency in this difficult, yet extremely important, task.
As for the Stability and Growth Pact, we welcome the fact that one of the Luxembourg Presidency’s priorities is to ensure that multilateral budgetary monitoring will make a greater contribution to a strong, healthy and successful economic and monetary Union. These principles underpin the Stability and Growth Pact and this Pact must be respected and must function properly. Let us not forget that the single currency is one of Europe’s great achievements. I remember before the euro came into force, certain experts, economists and professors, particularly on the other side of the Atlantic, were saying that Europe would never be able to have a strong currency because of its lack of solidarity and political cohesion. Nowadays, some are saying that our currency might be too strong, but not too weak. The single currency is therefore an historic European success story. We must not now jeopardise that great success.
At the end of 2003, the Commission initiated a reflection process on the experience that has been gained, in order to identify possible changes and improvements that might help us to implement the Pact more efficiently. Convinced that the common interest commands that everybody comply with every rule, the Commission has been in contact with the various European bodies responsible for thinking together and for exploring together the most promising avenues, such as those tabled in our Communication of September 2004. The Presidency’s contribution will be instrumental in engendering a consensus of opinion. We are already expecting such a consensus at the Ecofin Council on 18 January. The Commission will thus be able to put forward practical proposals to improve the implementation of the Pact and this in time for the discussions at the European Council in March.
In the next six months, the ability of the European Union to return to growth will be put to the test. It will have to provide the financial means necessary to match its political choices. It must work closer to citizens and regain their trust. It must strengthen its role on the international scene and relaunch its strategic partnerships.
There is now a special opportunity for relaunching the Middle East peace process. The European Union can and should give a greater contribution in this field. I believe that the European Union will play a stronger role on the international scene.
The Commission strongly supports the efforts of the Luxembourg presidency on this path. The Commission believes that this period is critical and that our institutions will need to work together even more closely to achieve results.
.  Mr President, Mr President of the European Council, Mr President of the Commission, ladies and gentlemen, we welcome to the House today the Presidents of the European Council and of the Commission, and I gather that the President of the European Council will also be present when the Commission unveils its programme in Brussels on 26 January. I see that as a splendid symbol for the ever-growing cooperation between Parliament, the Council and the Commission. Future presidencies should take that as an example to follow.
Although we were very pleased to see the President of the Commission and the President of the Council in Asia, visiting Jakarta as an expression of the European Union’s solidarity, I would like to emphasise that, however necessary solidarity with the stricken areas might be, we must not overlook the great problems in Africa and in other parts of the world. We have to consider how we can, in so far as we are able, take preventive measures, in the shape of an early warning system, in Europe too, for example in the Mediterranean.
We are very much behind you, Mr President of the Council, in what you had to say about the Community method. Luxembourg may well be small in geographical terms, but it is a Grand Duchy and hence a great country, and the Benelux states’ presidencies have always been excellent ones. We wish you great success; for the Group of the European People’s Party (Christian Democrats) and European Democrats too, the Constitution is of the utmost priority.
In Brussels, we will have in-depth discussions on the Lisbon strategy, even though making the European economy competitive is not an end in itself, for the fact is that a strong economy is the best guarantee of good social policy. We see competitiveness as being about creating more jobs in Europe by way of growth and better conditions for European businesses. For us, that is social policy in the true sense of the word. Rather than setting ecology and the protection of the environment against the economy, we need a sensible balance between them.
We also wish you and your presidency success in handling the financial perspective. To those ladies and gentlemen – in this instance, no doubt, only gentlemen – who wrote letters arguing in favour of the 1% limit, we would say that you cannot enlarge Europe and then refuse the EU’s new Member States the money that is an expression of our solidarity, and which they need in order to be brought up to our standards. To do that, we in the European Union need the necessary funding to be made available. You have mentioned the treaties that are to be signed, but how, in the absence of any agreement by June and of any success in medium-term financial planning, are we to cope with the accession of new states to the European Union? We are very glad that it is Reimer Böge, a very competent member of our group, who will be writing the report for this House.
You also made reference to the Stability Pact. I am very grateful to you for what you said, and I can agree with every word of it. What you said boils down, in essence, to the need for more flexibility. The thing about flexibility is that it is those states that have made provisions that have more of it. To come to the point, then, the less indebted a state is, the more flexible it can be when times are hard for the economy, which also means that we have to do what has to be done to reduce deficits when things are going well for the economy, for we know that today’s debts always end up being tomorrow’s taxes, and a burden on the public as a whole, particularly on the younger generation.
Let me just say something briefly about foreign policy issues, a number of which you have addressed, and – as I understand it – the President of the Commission is in full agreement with what you said. Our support for Ukraine is only just beginning and will have to be an ongoing responsibility.
If I may turn to Palestine, where elections have just taken place, we want a secure Israel and a secure Palestinian state. The European Union’s role must not – contrary to what we are told by not a few high-ranking representatives from the Middle East – be merely a matter of providing financial support, but should involve us, as an honest broker, making our contribution to bringing peace to the Middle East.
Turning to trans-Atlantic relations, I wish you, and of course the President of the Commission, great success with President Bush’s visit, which will usher in a new era of good relations with the United States of America. We cannot have two groups of states in the European Union, each with its own way of maintaining relations with the USA. We Europeans must unite in taking up a position founded upon partnership with our American friends, and so, as you, Mr President of the Council, have said, we in the Group of the European People’s Party (Christian Democrats) and European Democrats, bring determination and passion to supporting you, and wish you great success in your presidency.
. – Mr President, ladies and gentlemen, the socialists are striving for a Europe of excellence. For us, the Lisbon policy constitutes the best route towards European competitiveness, the basis of a good life, indeed a better life, for our citizens. That is what is known as social cohesion.
The EU must stop complaining that Europe is said to be falling behind other regions of the world. If Europe were no longer competitive, then how on earth could the Union account for the lion’s share of world trade? In 2003, for example, the Union accounted for 40% of the trade in goods and 45% of the trade in services throughout the world, more than the United States, Japan and China put together. Of course some of our industries are suffering from competition from countries in which salaries are low, but we will not make better products by dismantling our social model.
I should like to address the following remarks to some conservative and liberal Members of this House: protecting the right to work will provide workers with a sense of security and even well-being. In other words, this is an important factor in workers’ productivity, and, in turn, in companies’ competitiveness. There is no conflict, but complementarity. That is a quote from Mr Biltgen, the chairman of the Luxembourg Christian Social Party, an eminent member of the Group of the European People’s Party ...
President Juncker leads a coalition government of the Christian Social Party and the Socialists, which is a benchmark by which to reinvigorate the Union on the basis of broad political consensus. The European Socialists have high hopes for this Luxembourg Presidency, primarily from the point of view of relaunching the Lisbon Strategy and of turning it into a genuine instrument of progress, particularly at the level of the 25. To this end, the macroeconomic framework must be redirected towards a policy of growth and stability. Stability is a public good that must be defended in the interests of our poorest citizens. There will never be stability, however, without strong economic growth. The Stability and Growth Pact must become an instrument that provides a means of both combating public deficit and fashioning an economic policy in tune with the economic cycles. Fiscal discipline is required in times of strong economic growth and more flexibility during periods of recession.
When it assesses each country’s public finances, the Commission must also assess the quality of spending. The practice of borrowing to finance running costs must be banned; borrowing must be confined to investment to prepare for the future. There cannot be more Europe with less money. A Union of 455 million inhabitants cannot develop with a budget in 2005 limited to 1.004% of Europe’s GNP.
Relaunching Lisbon, the ‘intelligent’ Stability and Growth Pact, financial perspectives that actually offer new perspectives for Europe: these are the Herculean tasks facing the Luxembourg Presidency. At the same time, we ask the Union not to forget the neglected people of the world. If the international community is capable of offering debt relief to Iraq of some 80%, and if it wishes to offer debt relief to those countries hit by the tsunami, it must also be capable of cancelling the debt that wipes out any development in developing world countries.
. Mr President, this is the eleventh Luxembourg presidency. Mr President-in-Office, your presidency has high standards of its own to live up to and the high expectations of others to meet.
Simultaneously President-in-Office of the European Council and of the Economic and Finance Council, you are in a unique position from which to reach agreement on one of your biggest and most delicate objectives – the financial perspectives for 2007-2013. Liberals and Democrats are pleased to note that in your presidency programme you say that 'all progress towards European construction requires adequate financial resources'. We hope you will not be limited by dogmatic demands to cap the Union's budget at 1% for the next decade. We are not profligate with European citizens' taxes and we insist that every euro be well spent and properly accounted for. Nonetheless, we, too, recognise that the European Union has justifiable ambitions, whether to run a coherent security strategy, generous development policy or an effective policy of regional aid and social cohesion. These all have a cost, and we should not limit our political ambitions by penny-pinching over what is, after all, a relatively modest budget. I wish you every success in securing agreement in June, for I fear the approach of your successors in this, as in other matters, is unlikely to command a consensus.
My Group will call upon you to specify new arrangements for the Stability and Growth Pact, which underpins the single currency. As 'Mr Euro', it is your right and duty to speak out for the euro and the euro zone. If France and Germany are allowed to escape with a mild rebuke for exceeding the deficit limits for several consecutive years, if Greece is absolved from misrepresenting its true fiscal state to gain fast-track entry to the euro, and if Italy continues to be reckless with its budget while harbouring a public debt of over 100%, who will have confidence in those rules? The Stability Pact needs adjusting but it also needs enforcing, with proper monitoring arrangements like those used by the IMF. We will look to you and your Council colleagues to be vigilant and true to your commitments.
Your term in office will coincide with the mid-term review of the much vaunted and little respected Lisbon Agenda. It is in serious danger of stalling. Your commitment to a relaunch at this halfway mark will bear fruit if you succeed in completing the single market, in finding more funding for research and in promoting a favourable climate for entrepreneurship. But do not try to be all things to all people. Structural labour market reform is essential to Lisbon. Neither should you underestimate the challenge of enforcing existing directives. Your proposal to make national governments accountable to their peers, as well as to national parliaments and public opinion, is a good one and the Commission must be entrusted to monitor the measures needed and not be afraid to name and shame the laggards.
My Group also welcomes your commitment to move to the Community method in matters of justice and home affairs so important to our citizens. We also share your ambitions for enlargement. New arrivals are on the horizon. Bulgaria and Romania will shortly be joining us. Croatia is a candidate country with which you must open negotiations. Let us be clear, as regards Croatia, that we expect General Gotovina to hand himself over or be turned over to The Hague to answer the case against him. Croatia cannot duck that issue. As Mr Poettering said, we cannot ignore the momentous events in Ukraine in the last two months. As a collective body of institutions, we must encourage the opening-up of that country and review bilateral relations in the light of new circumstances. That is a task for your presidency.
In conclusion, as the Constitution enters its ratification phase, you may have three referenda on your watch, and you must do all in your power to make sure they succeed. If political forces in Spain are allowed to raise the ghost of regional autonomy, if, in France, the debate is muddied by Turkish membership, if, in Britain, EU financing becomes an issue in the Constitutional Treaty debate, the whole thing will come crashing down around Europe's ears. Leave those issues where they belong and make sure Europe gets the Constitution it needs.
. – Mr President, today I have just discovered once again that Christian Democrat in one country does not mean the same thing as Christian Democrat in another country, I congratulate you ...
The same goes for the Greens, but at the moment, I am addressing the President of the Union and not the President of the European Greens. That is the difference, Mr Poettering!
You said something very interesting. If you are actually setting up a working group with Mr Barroso to look at the Lisbon process, I shall be very interested in taking part, in order to try and have everybody singing from the same hymn-sheet. In fact, we agree with you and disagree with Mr Barroso; competitiveness must go hand in hand with sustainable growth, with social solidarity and environmental responsibility. Mr Barroso forgot three of these four elements and this is why we need a working group between the Commission and the Council to have everybody singing from the same hymn-sheet. We are on your side, Mr President-in-Office of the Council.
As regards the financial perspectives, everybody is once again in agreement. Paraphrasing Victor Hugo, I should like to tell you that letting stingy countries govern Europe is tantamount to letting a hurricane govern the ocean. That is something we do not want. It is apparent that when the hurricane governs the ocean, everything collapses. If the stingy countries – by which I mean countries and governments that are very close to me – prevail with their 1%, Europe will be the loser. We are therefore on your side, Mr President-in-Office of the Council, in the fight against any attempts at reducing the European budget. Reducing the European budget is in fact tantamount to letting Europe collapse.
I should like to say one other thing – and this is very important – about education. I refer to the debate initiated by the Organisation for Economic Cooperation and Development with the Programme for International Student Assessment. When discussing education, it is important to have the courage to say what works and what does not work in the Member States. It is not enough to speak of the need to educate, one must also say that there are education systems, teaching systems in Europe that are counter-productive, reactionary and ideological.
To conclude, I should like to say that the tenth anniversary of the Dayton agreement and of Srebrenica falls during your Presidency. I therefore ask Europe to take steps to revise the Dayton agreement, which might have been a necessary measure in its time, but which is unacceptable in view of the Constitution now in force in Bosnia and Herzegovina. Consequently, on the occasion of ten years since Srebrenica, I ask you, on Europe’s behalf, to take steps to revise the Dayton agreement.
.  Mr Juncker, I should first of all like to thank you for your introduction. I would like to wish the Luxembourg Presidency success, and I wish it more wisdom than its Dutch predecessor had, although you have already made a little with your remark about the Constitution. I urge you to give the public the opportunity to make up their own minds in a fair-minded manner.
My first question to you is a short one. It was six years ago that the euro was introduced. At the time, in 1999, European unemployment stood at 9%, and has remained at that level to this day, while economic growth has slowed down. My question to you is: do you not consider it high time we submitted the euro to a thorough overhaul, in which you, in fact, could take the lead? I regret the absence from your agenda of the continuation of the debate, initiated under the Dutch Presidency, on the control of animal diseases. Had this slipped your mind?
According to your list of priorities, there are many misunderstandings surrounding the services directive. Exactly what kind of misunderstandings do you mean, and who, in your view, is labouring under them? Is it the Commission, Parliament or the thousands of workers who have already voiced their disapproval of this services directive? From your wish to reassess the proposal in a more objective light, as you describe it, can I deduce that you share my view that the services directive is an extremely vague document that my fellow-countryman, Commissioner Bolkestein, should never even have tabled? Does the Luxembourg Presidency have concrete proposals for amending the Commission proposal on the services directive? If not, I would invite you to travel with me through the Netherlands. You would be able to get to know those important public services, such as education and health care, that the directive puts in jeopardy. I could also introduce you to those commercial service providers, including the coffee shop 'De Tevreden Roker' [The Satisfied Smoker] and the 'Picobello Escort Service' club, which would certainly be keen to become active in Luxembourg, or elsewhere for that matter. To my mind, services of that kind are expressions of Dutch culture and thanks to the services directive, we will be able to inflict them on everyone.
You will gather that these last words were meant as a provocation, but I should like to ask you in all seriousness to take me up on my invitation. We may then be able to have the desperately needed debate about the services directive, which seems to be absent in too many crucial places in Europe.
. Mr President, Mr Juncker's speech was made with all the passion that a civil servant is likely to raise.
Mr Juncker, you say that the Stability and Growth Pact will be your top priority, but your past statements serve to illustrate only the inconsistencies. Whilst I acknowledge that you played a key role in negotiating the pact's original rules, you recently said that the credibility of the pact had been buried and that the pact was dead. Is that still your opinion?
You also said that you have a window of opportunity to cut a quick deal on the EU budget, including the British rebate of some EUR 4 billion a year. Is that so, Mr Juncker? The rebate took to negotiate. If your comments are true and you can cut a deal by June, then Mr Blair must have agreed in principle to surrender the rebate. Is that the case? With whom in the British Government precisely are you negotiating? Will the British electorate know about this at the time of the British general election, probably in May?
Finally, the UK Independence Party, and in particular my colleague Mr Farage, has drawn attention to the criminal activities of more than one Commissioner. More details will follow shortly and regularly. Are you to be tainted by association with them, or will you be expressing your concerns and the pressing need for change?
. – Mr President, the Luxembourg Presidency’s programme is packed with crucial issues for the future of Europe, including the priorities on the economic front: the Lisbon strategy, reform of the Stability Pact and approval of the financial perspective up to 2013.
My first point is that it will soon be time for the mid-term review of the level of implementation of the Lisbon strategy. To give it a greater chance of success, the programme needs to make the individual Member States responsible for achieving the targets that were set. To that end, I consider the proposal to specify an individual at national level to be responsible for putting the strategy into practice to be a very useful idea.
Secondly, with regard to the review of the Stability Pact, it has also been emphasised this morning that a reform is needed which can propose a more flexible interpretation of the Pact during times of recession, without bypassing the Maastricht criteria and without giving up the commitment to reduce the debt. I am also convinced that steps could be taken to exclude certain specific types of investment from the calculation of the deficit in order to give a new boost to Europe’s growth and competitiveness.
Thirdly, I hope that we can really succeed in approving the financial perspective up to 2013 by June, so that the resources can be used to the full from the very beginning of the period in question. I especially hope that the proposals – the Council’s and the Commission’s proposals on those important topics – are adequately discussed in advance by Parliament which, let us recall, is the only European institution that directly represents the sovereignty of the people.
Lastly, I hope that a European civil protection agency will at last be set up during the Luxembourg Presidency so that natural disasters can be dealt with in an appropriate manner, with particular emphasis on prevention.
Mr President-in-Office, there are many in this House who have, for some time, been keen to see you sitting opposite where you are now, and I am one of them. The work programme you have presented is enormous, but you also have a reputation for working wonders, and it is to the wonder-worker in you that I would like to appeal, asking you also to give attention to the Members’ statute. We urgently need a fair and credible statute of this kind. Somewhere between your country and mine is to be found not only the problem, but also the solution to it. We are told that the German Government does not want one before the next elections, but, at the same time, the German model – as regards Members’ remuneration rather than additional earnings and lobbyists – could serve as a basis for an agreement of this kind. We have to put a stop to the unworthy greed in this place. This House must cease to be a parliament of the insatiable, or else serious damage will be done to democracy, which is what this place is all about.
If the President-in-Office of the Council does not wish to reply to the very specific and precise questions that have just been put to him, we shall continue with the debate.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, Luxembourg’s Presidency of the Council in this first half of 2005 is very probably the last of its kind that we shall see. Under the European Constitution, by the time my country is next in line to take its turn in the presidency, the presidency of the Council of Heads of State or Government will have been permanently reformed. It follows that a last presidency – which is what this one is – must be a good one, and one whose successes will stand the test of time.
The biggest and most difficult tasks for our 2005 presidency have to do with finance policy; its agenda is dominated by the determination of the financial framework for the period from 2007 to 2013 and by a more flexible interpretation of the Stability and Growth Pact. The financial framework for the enlarged Union must be negotiated in such a way that an ambitious approach to the shaping of European policy is not obstructed by budgetary constraints at national level.
Europe’s 450 million inhabitants expect the European Union to be able to take effective action, and we will not be meeting their expectations by disputing over tenths and hundredths of percentage points, so it is vital that the Luxembourg Presidency should make a success of the tricky feat of giving the EU’s financial planning a European dimension. In so doing, it will be acting in the interests of every European and of a Union that is not only enlarging itself but also, and at the same time, benefiting its citizens by putting its policies on an adequate and appropriate financial footing, failing which further rounds of enlargement will be quite beyond its capacities.
During the coming six months, Europe’s Stability and Growth Pact is to be reinterpreted in line with the economic situation. It is in fact economic good sense, as well as the demands of a dynamic employment policy in Europe, that require that it be adapted to take account of the realities of the growth cycle. The fact is that the Pact is about growth as well as stability, and excessive rigidity must not be allowed to hamper growth rather than promote it.
The Lisbon strategy faces its mid-term review on 22 March of this year, when what has been achieved so far will be assessed and new priorities set. The Luxembourg Presidency of the Council proposes that, by 2010, every Member State should have set in motion tangible and demonstrable reforms in every one of the areas in which the Lisbon strategy requires action. That having been said, the EU’s economic environment will also undergo changes over the next five years. Europe is not alone in the world in striving to improve its performance and become more competitive, and so the Lisbon reform agenda will have to be successfully implemented by 2010. The Luxembourg Presidency is well aware of that, and will endeavour to ensure that its announcement is followed up by a stage in which progress is actually made.
Finally, it matters a great deal to me that something should be said, in this debate, on the epoch-making events in Ukraine, which is a European state, one that has, in the last month, demonstrated its desire to be one of us, and its ability to enrich the European family with its convictions and its experience. If it should be under Luxembourg’s Presidency that a start is made on completing the map of Europe, we should bear in mind that Slovakia, Poland, Hungary and Romania have a neighbour whose people see their future as being alongside all of us in Europe.
Mr President, Mr President-in-Office of the Council, let me just start with a brief comment. I see the statute as too important an issue to be a plaything for demagogues, and so I would ask you to ignore the rabble-rousing utterances that have been made and go ahead with what you plan to do with all your strength and in earnest, addressing this issue and finding a solution to it.
Your speech, Mr President-in-Office, was a very good one, and I would like to congratulate you on getting the right balance between the economy and society and particularly on giving priority to employment and growth. If I may be frank, that is an example to many, and not just to Christian Democrat Heads of Government.
I would, though, also like to endorse what you said about the foreign policy aspects. Two countries in our vicinity – Ukraine and Palestine – have held important elections in recent weeks. In both instances, the European Union played a very active part in bringing about change through democratic, open and transparent elections, and Europe must, as you said, hang on in there. We must not disappoint the people whom we have, to some degree, motivated to summon up the courage to bring about changes, and whom we have helped to do so in a transparent manner.
Do not let yourself be discouraged, Mr President-in-Office, for you are quite right to say that the development we are promoting and supporting in Ukraine is not a development in opposition to Russia, but we must nevertheless try to work together with Russia towards finding solutions. Ukraine must not become the ball in a game of power politics played by the European Union and Russia. Russia must of course acknowledge that there have been changes that it may find disagreeable, but which the people themselves have chosen. Were these changes now to be pursued to some degree in opposition to Russia, it would not be in Ukraine’s interests, for it is too varied and too diversified, and we know that it is those parts that are to some extent aligned with Russia that are Ukraine’s economic powerhouses.
Similarly, in Palestine, we need to remain involved and to continue giving political moral and financial support, as we have done for years, whilst always taking a critical line when it could not be clearly shown where the money was flowing. We have brought about many changes and introduced a degree of transparency, including in the way Palestine is administered. That is what we have achieved, and we will continue to do so if we get stuck in and, as has been said, do not limit ourselves to supplying funds but also help the Palestinian people to gain a state of their own. The only way to guarantee security in the Middle East is for there to be both an Israel that is secure within its own borders and also a new Palestinian state. Even if foreign policy is not one of your presidency’s priorities from the word go, we cannot desert the people whom we have helped to bring about change; it is also in our own interest, in the interests of stability and our own continent, that we should help them towards the real political goal.
Mr President, I welcome the presidency and congratulate it on its priorities. I have four questions.
The EU faces very considerable challenges during the next six months. Naturally, the half-term reviewof theLisbon process is one of the overriding issues. It is time for European leaders to begin to act. I much appreciate the presidency’s statement that economic growth is important but that the other two pillars of stability are also needed, namely social and environmental development. What, nonetheless, needs to be explained is not merely the fact that you intend to improve the Lisbon process, but the way in which you intend to do this.
The other issue concerns the energy area. A better environment and improved self-sufficiency are naturally very important and bring about economic growth. The production of biomass creates jobs in districts and regions with low economic growth and can contribute to a better environment and to more stable energy production. How do you intend to combine the half-term reform of agricultural policy with energy policy and industrial policy?
Mark Twain once said that ‘All you need in this life is ignorance and confidence, and then success is sure’. Obviously, that is not the case. Research policy needs to be strengthened, and we need a knowledge-based economy. What will the presidency do to ensure faster achievement of the 3% target where grants for research are concerned?
Finally, the fourth area. Nothing was mentioned about what is perhaps the most important legislative process under way, namely the Chemicals Directive, REACH. We have the opportunity to create a global standard if we combine the Commission’s proposal with better workability. Uncertainty is very expensive both for industry and the environment. How do you intend to work with REACH?
Finally, I should like to congratulate you on a very good presentation of the priorities and hope that, during the next six months, you will be able to achieve the objectives you have established.
Mr President, Mr President-in-Office of the Council, I am delighted at the clear and courageous statements that have been made by the Luxembourg Presidency with regard to sustainable development policy.
The Luxembourg Presidency, to a greater extent than its predecessors, is attempting to maintain a balance between economic, social and environmental policies. It is calling for something quite simple, namely that social and environmental policies be a starting point and not an end goal as far as growth policy is concerned. I hope that this will be the line followed by the Luxembourg Presidency at the European Council and within the respective sectoral Councils, and I am sure that your proposals on the main areas of work, namely the Financial Perspectives, the reform of the Stability Pact and the review of the Lisbon process, will be guided by this spirit of sustainable development.
Mr President-in-Office of the Council, I also hope that you will find the energy to convince the European Council that Europe should continue to act as the driving force behind the Kyoto process. After the European Union’s success with Kyoto, it is essential that it now set out a long-term framework for climate change policy, with objectives for the period 2020-2050. This is what both our citizens and our economic players expect. What guidelines will economic players in Europe follow when investing in key sectors such as energy and transport, if we have not laid down a clear framework for future policies in this field?
Turning to the Lisbon strategy, you noted that it related to three areas, namely environmental, social and economic issues. It is the ambitious environmental policies of recent decades that have made Europe a global leader in environmental technologies and renewable energies. I hope that you will revise Chapter V of the Koch report to ensure that the European economy can benefit from these ambitious policies.
The Lisbon agenda should also include an ambitious social policy. The Commission is pressing for extensive liberalisation, in particular as proposed in the Bolkenstein directive, and I am glad that you have expressed criticism of this directive, Mr Juncker. I hope that the Luxembourg Presidency will also take advantage of criticisms from within the Competitiveness Council to hold a debate on this directive, and, if necessary, to check its progress, as well as to force the Commission to table a directive on services of general interest. I believe that confusion will reign over the Bolkenstein directive until the issue of services of general interest has been clarified.
I very much welcome the fact that this presidency aims to harmonise social, environmental and economic policies, as this is good news for Europe.
– Mr President, the tsunami tragedy should be no less significant to the world’s leaders and to Europe than 11 September. The Asian tsunami should act as a turning point for the most pressing of the world’s priorities – that of preventing and combating hunger and disease.
I therefore wish to ask four questions. Firstly, do you believe that the EUR 450 million announced for reconstruction might undermine programmes already planned for Asia (as is the case of EUR 150 million of the EUR 450 million announced)? Secondly, do you intend to back the cancellation of the debt of countries affected by the tsunami or do you advocate just a moratorium? Thirdly, will they be treated the same as Iraq, or worse than Iraq? Lastly, Commissioner Michel proposed to the last Council a more ambitious target than 0.7% for development. Will you reconsider this proposal, or will it be jettisoned for good?
My dear Mr Juncker, Luxembourg’s presidencies of the EU are usually among the best, perhaps because a small country knows that it cannot monopolise the agenda but that it must be of service to everyone. I am sure that you will continue that tradition, and would also call upon you and the Council to treat supporters and opponents of the Constitution exactly the same. Our buildings here are full of expressions of commitment to a ‘yes’ vote: ‘yes’ signs, badges and balloons, their presence decided upon – and paid for out of our common budget – before Parliament has voted. It will not, however, be until this afternoon that we know the result, and it is certain that there will be votes both in favour of, and against, the Constitution. Those in favour cannot steal taxpayers’ contributions to promote a definite view. Referendums belong to us all, and voters are entitled to balanced information, not propaganda paid for through taxes.
On Monday evening, Parliament’s Sessional Services decided to send some millions of euros to the supranational EU parties, which are all in favour of the EU Constitution. More than 150 Members of the European Parliament will not have a share of these resources. That is contrary to the principle of equality and thus illegal. I would call upon you to raise the matter in the Council so that the regulation relating to parties is either abolished or supplemented by arrangements for those who do not wish to belong to a supranational party but wish to engage in corresponding European information-providing activities, for example concerning the Constitution. How will you guarantee that EU resources used by the campaigners for a ‘yes’ vote can be used equally well by the campaigners for a ‘no’ vote? May I finally call upon you to intimate that you will respect the outcome of the referendums, whether they be ‘yes’ or ‘no’.
Mr President, ladies and gentlemen, there can be no doubt that the most ambitious task facing the incoming Luxembourg Presidency will be the conclusion of negotiations on the Financial Perspective for 2007-2013. This will unquestionably be an extremely challenging task, but I am in no doubt that everything in our power should be done to reach a compromise on the budget by June of this year at the latest. Otherwise we will risk major delays, for example in the drawing up of regional aid programmes, and this could mean EU funds not reaching the Member States in January 2007.
It is of course not just the date by which we reach a compromise that is of crucial importance, but also the nature of the compromise. Mr Barroso rightly said that we cannot have more Europe for less money. The European Union will cease to exist without solidarity, and this is why we cannot consent to either the policy of solidarity or the need to support the new Member States being removed from the EU’s budget priorities. We must be aware that unless gaps in economic development within the enlarged EU are addressed, it will be impossible to achieve the goals of the Lisbon strategy. We must therefore ensure that funds are earmarked in the future EU budget for cohesion policy, as this is in the interests of the whole Community.
Mr President-in-Office of the Council, there can be no doubt that President Bush’s visit to Brussels will be the most significant event to occur during the six-month Luxembourg Presidency. It will be the first time that a President of the United States has ever visited the European institutions. I hope that this symbolic visit will go some way to improving transatlantic relations, which have been somewhat strained recently. Unless we cooperate closely with the United States, we will struggle to respond to a great many global challenges.
Mr President-in-Office of the Council, I welcomed your comments on relations with Ukraine. The European Union must draw its own conclusions from events last year in one of its neighbouring countries. The Ukrainian people have proven that they share our European values, and that they desire integration with the EU. We should therefore offer them a partnership that could ultimately lead to membership.
Mr President, as you know, the European institutions recently – and, I think, disastrously – cut the Gordian knot with regard to the possible accession of a non-European country, Turkey, to the European Union. An issue of that kind threatens to change the very nature of the Union as we know it and even puts the future of European cooperation as we know it fundamentally at risk. It is, above all, an issue in respect of which a large majority of our electorate, our citizens, are very alienated from the position adopted by the official European institutions.
I regret, then, the Luxembourg Presidency’s failure to take the opportunity, first of all, of asking respect for the democratic will of the majority of our citizens and, secondly, as a small Member State, asking respect for that other small Member State, Cyprus, which is being ignored and misjudged by the Turkish leaders in the most arrogant and unacceptable manner. In my view, this is a missed opportunity, and one that can only widen the enormous chasm between our citizens on the one hand and European politics on the other.
Mr Juncker has described a very ambitious agenda for these next six months; this agenda offers a great opportunity, but is also a great responsibility for Luxembourg and particularly for its Prime Minister, who has both experience and ability and whom we wish every success in this difficult task.
I would like to make a few comments on the greatest challenge for this Presidency, which, in my opinion, will be the reform of the financial perspectives, which you, Mr Juncker, mentioned in passing. It will probably be the most essential element, on the basis of which these six months will be assessed.
It is clear that success or failure depends not only upon the actions of the Presidency, but it is the case that during this time the Luxembourg Government will have to employ all its determination, and I am pleased that you have stated this morning that you will ensure that the general interest is put first, because, as you have said yourself, to reach July without an agreement would spell financial chaos for the European Union.
In order to be successful, the Presidency will have to seek compromises; I believe that these compromises will have to be based on two fundamentals: on the one hand, the validity of the principle of cohesion, as stated by the Council at the end of the Swedish Presidency, and, on the other, balance in the distribution of burdens.
I hope that over the next six months this House can learn the cost of enlargement to the original fifteen Member States, because on the objective basis of figures it is possible to make proposals that the European citizens in each Member State can understand and accept.
On the subject of the citizens, and going beyond what is laid down in the Treaties, I would like to ask the Presidency what role it intends the European Parliament, which is going to give its opinion in May, to play in this negotiation?
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, you recently stated, Mr Juncker, and indeed you repeated just now, that competitiveness will be neither the Holy Grail nor the be all and end all as far as you are concerned, in particular with regard to the mid-term review of the Lisbon strategy.
You noted that social goals and sustainable development goals should not be placed in opposition to goals relating to competitiveness. My group welcomes this statement, as we believe the opposite to be true, namely that promotion of the European model is a major driving force behind competitiveness on our continent. In fact, we believe that what is needed is a Europe of excellence which attaches priority to investment in research, innovation, employee training, the quality of infrastructures, trans-European networks, public services, the quality of work and social relations. We agree with you on this issue, and we sometimes detected a slight difference of approach to that adopted by the President of the Commission. We hope that he will be equally clear in his statements, especially with regard to social issues.
Yet the good intentions you have professed to hold will be put to a number of tests. I should like to mention three such tests, the first of which is the European budget. We share your view that this debate must not be allowed to get bogged down and that it must progress rapidly. You intend to act as a motivating and intermediary force, as well as one that accelerates the process, but we do not want the process of reaching a compromise on the Financial Perspectives to be accelerated if this would mean sacrificing a budget that meets the European Union’s needs. We agree with Mr Barroso on this issue; we need a budget that enables us to guarantee cohesion, solidarity, investment in the future and in research and investment in the trans-European networks. The process should not be accelerated at the expense of the final outcome.
The second test will be the directive on services of general interest, which has already been mentioned today by a number of speakers, in particular Mr Turmes. I believe that you yourself are aware of a risk that is a cause of great concern to us, namely the extended scope of this directive, which poses a threat to a large number of services of general interest. We are also concerned by the country of origin principle, which poses a threat to the right to work in multiple countries; I am thinking in particular of the application of collective bargaining agreements.
The third test relates more generally to the European social agenda. We would particularly like to see a clear commitment on your part in relation to other Council members regarding a review of the Directive on Working Time and a removal of the opt-out clause, and, finally, regarding a proposed review of the Directive on European Works Councils.
Mr President, on 1 January, Luxembourg began its eleventh EU presidency. The experience it has gained in this field, and the excellent preparations that have been made and which I have seen for myself, will be a great help in dealing with the various challenges that await you, starting with the terrible disaster in Asia. The latter showed that there is an urgent need for humanitarian aid to be coordinated on the ground, and should encourage us to set up the European Voluntary Humanitarian Aid Corps, as provided for by the Constitution, as soon as possible.
There are other issues that you will have to deal with, of which I shall only mention three. Firstly, the Lisbon process has reached its halfway point. This process needs to be made clearer and it needs targeted priorities; in short, it will need to be made easier to understand. I am therefore fully in favour of the three aims you identified.
The second issue will be the Financial Perspective. It is doubtless to be welcomed that it will be the Luxembourg Presidency that puts the finishing touches to it, but many people are still undecided between 1% and 1.24%, to say nothing of 1.14% – and I could go on – and much money is also hanging in the balance.
Finally, the Stability Pact will need to be amended, and the necessary balance found between strictness and flexibility to ensure that stability is not compromised. Mr President, I very much hope that your success will be equal to the efforts that have been made by so many people.
Mr President, I would like to wish Prime Minister Juncker a positive and productive presidency and am very pleased to see a small, successful, independent country leading the European Union. Luxembourg is one of the six Member States that is smaller than my own country, Wales, and an example of what an independent Wales could achieve.
The priorities paper tries to maintain the essential balance between economic, social and environmental policies. I would like to mention the continuing campaign against discrimination, in the hope that real progress will be made on the European Gender Institute and on the recast equality directive. There is no better example of the failure of policies on equality than the pay gap between men and women. Thirty years after legislation was passed on this issue, a report published this week by the GMB trade union in the UK shows that, in Anglesey in my constituency, full-time pay for women is as low as 59% of that for men. This is a scandal which must be addressed and I hope equality issues will be given priority.
Mr President, first of all, I should like to express my condolences to Mr Juncker on account of the death of Grand Duchess Josephine-Charlotte. I wish you and the Luxembourg people strength to bear this loss, and may God be close to you.
The Luxembourg Presidency is facing the weighty task of reforming the Stability Pact and implementing the conclusions of Wim Kok’s report. The Commission’s proposal to give due consideration to the economic climate in the Stability Pact offers, in my view, a basis for carrying out adequate reforms. The implementation of the Pact benefits from clear decision-making. Clear sanctions are still needed. It was in the autumn of 2004 that Mr Kok presented his report on the Lisbon strategy; his conclusion is as clear as it is predictable: the Member States must really get down to carrying out structural reforms. I would therefore like to ask Mr Juncker in what way we can expect your presidency to follow that up. Since Luxembourg has always been a great champion of necessary reforms, I have high hopes.
Finally, with regard to the Members’ statute, can Parliament expect from the presidency that a decision will finally be made on this subject in the next six months?
Thank you, Mr President. I wish the Luxembourg presidency every success. It will be in the interests of us all. You are the second country to hold the presidency of the enlarged twenty-five. You are a founding state of the European Union and you are also an example of how a small country can set the tempo and dictate the conditions to the big countries. The President of the European Commission, Mr Barroso, drew attention in his speech today to the increased financial pressure on the new Member States, referring to the backward regions. I should like to point out that these ten Member States also have great wealth. Many of these regions have been deprived of tens and hundreds of young ambitious people, scientists, doctors, who have left in the last fifteen years for the old Europe and they are contributing to their successful economies. I should like to point out to the Luxembourg presidency that we do not wish to be just the recipients of charity. I see this as an opportunity for you actively to involve the new ten. Following ratification of the Constitutional Treaty, Europe will build new institutions. I invite you to take steps to ensure that the east of the European Union is given the right to host an important European institution. I am convinced that this idea could be a success. Evidence of this faith is the fact that the Bush – Putin meeting is to take place in my little country, Slovakia.
– Mr President, the reform of the Stability Pact and the reform of the financial perspective are two sides of the same coin. These reforms need to find a common philosophy and a common solution: more growth, more competitiveness and more resources for the Member States. That all means more affluence and more cohesion.
Let me be frank with you, Mr Juncker. What you have said on the Stability and Growth Pact is thoroughly acceptable, but it is all provided for in the current system of regulation: the automatic stabilising mechanisms, their relationship with growth or recession, the relationship between greater deficit flexibility and the effectiveness of debt dynamics – all that is already provided for. What the European Union needs now is not that, but perhaps we should be more ambitious. I say more ambitious, but that does not mean less rigorous, just more mindful of the strategic needs of our Union.
If we really have to re-establish an effective, Europe-wide strategy for investments, infrastructure, research and security – in short, to meet the targets set at the Lisbon Summit – then we have to reach agreement on the kinds of action needed: no hypocrisy, no dirty tricks and no opportunism. The Pact needs a European golden rule, as one might say, with the appropriate guarantees and controls attached. The financial perspective needs a stronger, not a weaker Union budget, one that focuses more on the investments required by the Lisbon objectives and less on handouts. Mr Juncker, Mr Barroso, will we be capable of that? It depends on us. The responsibility rests with us all, but please let us not have any hypocrisy.
Mr Juncker, I would like to focus my brief comments on the financial perspectives, which, of the challenges that have been mentioned today, are perhaps the most difficult facing this Presidency.
In explaining your priorities, you say that you accept the reasons why it is necessary to reach a political agreement on the financial perspectives in June, so that the legislative procedures can be concluded under the British Presidency, reconciling national differences.
We wish you luck, because, on the one hand, there is the enlargement we have just carried out, with ten new Member States whose economic situation mean that we are going to have to make an enormous financial effort with a view to social and economic cohesion, in order to protect the European social model, as you have stressed in your speech.
On the other hand, there are the short-sighted accountants, whose sole aim is not to exceed a certain level of spending. We hope that, with your experience and with the cooperation of the European Parliament, your Presidency will persuade the Council to take a broader view, and make it see that it is irresponsible to try to create more Europe with less resources – to use once again that well-worn phrase. But it is also necessary to make the Council see that budgetary policy, Mr Juncker, is facing much more important challenges than keeping spending below a particular percentage of gross domestic product.
Let us continue to build a Europe amongst all of us and with sufficient resources, as laid down in the Treaties, so that we do not disappoint the citizens.
Mr President, the new presidency can be assured that hundreds and thousands of British citizens will fight the proposed European Constitution tooth and nail, and millions of us will vote against it when the time comes!
We have no quarrel with the people of Europe: our quarrel is only with the system of unitary government called the European Union. The EU is the of the accountable parliamentary democracy that the British invented over 700 years ago. This attempted reversal of the relationship between the State and the individual has been foisted on us over the last 30 years by deceit, denial and misrepresentation. But now we understand fully what the EU is really all about. We may not leave during your presidency, but be in no doubt – leave we shall!
Mr President, the tenor of my speech will be rather different from that of the previous speaker’s. Let me start by thanking the Luxembourg Presidency, not only for the excellent agenda it has presented, but also for the style, content and level of commitment evident in it. In the coming months, the Luxembourg Presidency will certainly have its work cut out, and we have high hopes. There are great challenges that require an answer and that Europe has to meet.
I should like to bring up one of those challenges, namely more and better jobs, but also sustainability and social cohesion. I will therefore repeat to Mr Goebbels and Mr Cohn-Bendit that the Socialists and the Greens do not have sole exhibition rights in this respect. Social cohesion is very much one of the Christian Democrats’ principles, and I will always continue to dedicate myself, as I know will our group, to ensure that social cohesion is maintained. That is why I am pleased that not only the President of the Council, but also the President of the Commission and the chairman of my group mentioned it.
I should like to say a few words about Lisbon, and I want to make a number of points. First of all, while the objective of what we did in Lisbon was sound, and the result we would like to achieve is excellent, we forgot that, when all those Heads of Government went home, nobody assumed any responsibility or liability for this process. What matters more than anything else at the moment is, in addition to all the new measures that have to be taken, for people to be made accountable. It will then be possible to verify national plans at European level.
I should like to finish off with a cry from the heart. I have noticed that we have made a few agreements about the free market that were subsequently flouted by the Member States and also by the European Commission, as regards qualifications, mobility, and so on.
Mr President, the Lisbon Strategy is so full of grand ideas that we often hear very little – and indeed we have heard very little today – about the simple things, such as improving the quality of our own legislation. The fact is that the European Union could add between two and six per cent to its productivity if its regulatory framework was matched by the best in the world. We should therefore be making it a priority of the Luxembourg presidency to encourage the Commission to put real resources into consultations at an early stage in its proposals and to test whether its competitiveness is appropriate.
We also need to spend time looking at existing legislation and seeing whether it has achieved the effect that we asked for. Often we pass legislation, but do not look at what it has actually achieved. Is existing legislation being properly enforced and implemented? It seems to me that, in the European Union of 25, implementation enforcement should get far higher priority than it has up until now. I am glad that the Committee on the Internal Market and Consumer Protection has taken up my suggestion that we should have an own-initiative report looking precisely at these issues.
We have also heard considerable talk today about social Europe, but we have to ensure that social Europe applies to everybody and not simply to those who are in work. Far too many of our citizens are economically inactive, and therefore we should be putting investment into active labour market policies that enable people to get back to work and then policies that support people in order for them to be able to continue in work. If we fail to do that, then we will fail in our Lisbon Strategy.
Finally, I urge the Luxembourg presidency to take fresh initiatives in relation to Northern Cyprus so that we can ensure we have effective economic regeneration in that part of the country.
Mr President, I should like to begin by wishing Mr Juncker and his country a successful presidency. Mr President-in-Office, you assume the leadership of the Union at a crucial period. The ratification process for the Constitution is underway, the Lisbon process is not yet making enough progress and the future of transatlantic relations is a source of concern. In March, the European Council will conduct the mid-term review of the Lisbon process. It will do it against the backdrop of the Kok report, which was blunt in its assessment of the lack of progress. I urge the presidency not to be distracted by the siren calls of those who urge that the preservation of the 'European model' is the most important political priority. It is clearly not. It is precisely because so many governments have failed to grasp the nettle of radical reform that the Lisbon process is in such dire straits.
The United States continues to out-perform us and the competitive challenges from Asia, particularly China and India, are increasing, with no apparent urgent response from national capitals in our Union. The presidency must be unequivocal in its support for economic reform, for greater labour market flexibility, for more competitive taxation policies, and for reducing barriers to employment growth, particularly the excessive regulation that pervades all our economies. With high unemployment a factor across Europe, people are waiting for practical ways of getting them back to work.
Reform will be difficult and fraught with risk, but as the United Kingdom, under Margaret Thatcher in the 1980s and Spain under Mr Aznar in the 1990s proved, a resolute approach to economic reform delivers results. Low taxation, flexible labour markets, less red tape and a determination to tip the balance firmly in favour of the wealth-creators offers the only way out of a relative economic decline. These things are naturally anathema to socialists but are good for all our citizens. We look to the spring Council in March to reverse the failures of recent times and put Europe firmly on a free market and enterprise-driven path.
Mr President, the whole issue of children has been invisible in EU policies and programmes. However, children's rights are now mentioned in the Constitution and the Charter of Fundamental Rights. It is important that progress is made towards a horizontal European policy on children. Children cannot defend themselves. Thus it is our obligation to do this. Every day we hear about children who are starving, dying or abused in all possible ways.
However, there is no mention in your programme of a full-scale strategy on children's rights in accordance with the UN Convention on Children's Rights, which was ratified by most European countries. Children are vulnerable to trafficking. The recently published report on trafficking in human beings by the Experts Group has a strong human rights dimension. I urge the Luxembourg presidency to take this forward, including a specific legal instrument to promote and protect the rights of children who have been trafficked.
The Luxembourg presidency has stated that a directive on the return of asylum seekers is a priority. It is important that there is a specific section to protect the rights of children and that unaccompanied children are not returned to their countries of origin without an assessment of what is in their best interests. The mainstreaming of children's rights in European Union development policy has not been achieved. I urge the Luxembourg presidency to address this failure without delay by calling for a communication on children's rights and new development cooperation and by supporting references to children's rights as a priority. I further urge it to revise the development policy statement.
The implementation of new guidelines to safeguard children in conflict areas remains a concern. In order to ensure progress, it is essential that the Luxembourg presidency takes this process forward by completing and putting into practice a plan of action.
In conclusion, it is vital that children's rights are made a priority of the Luxembourg presidency and that children's rights are included in the presidency conclusions.
Mr President, I have noticed two shortcomings in the Luxembourg Presidency’s programme, and I should like to ask two questions with regard to these shortcomings. The document outlining the Luxembourg Presidency’s priorities mentions 27 countries and regions outside the EU by name, yet Eastern Europe and Ukraine are not mentioned once. To put it another way, the programme lacks an eastern dimension. It would be somewhat alarming if this reflected the Luxembourg Presidency’s views and intentions with regard to the new European democracy that has emerged before our very eyes and on our very doorstep. The comments made before this House on Ukraine have been very cautious. They do not imply that measures will be taken that are equal to the responsibility which Europe bears towards Ukraine, and which poses a moral and political imperative.
If we were to content ourselves with the old Action Plan, which was based on the neighbourhood policy, we would be doing far too little, and we would be making a mistake. This plan was drawn up for a Ukraine from a different age, before the ‘Orange Revolution’ took place, offering hope and a model for peaceful political transformation. The events in Ukraine merit a reaction from Europe, not merely words and outdated instruments. Time passes more rapidly, and indeed differently, in Central and Eastern Europe. We must act now to ensure that democracy is not merely victorious, but that it is long-lasting and a source of hope to others.
What should therefore be done? The old Action Plan should be revised and extended beyond the neighbourhood policy, and a fresh offer should be made. The EU’s relations with Ukraine should be advanced to a new level, and the country should be offered an Association Agreement and the prospect of membership. We should not thwart Ukraine’s European hopes or trade in our fundamental values, such as freedom, democracy and solidarity, for oil and gas.
By supporting Ukrainian democracy we will also support the democratic ambitions of the citizens of Belarus, Russia and the other countries of the post-Soviet space. It is an opportunity for political change that will benefit the European Union in every respect. The era of Yalta, of the Brezhnev Doctrine and of the Berlin Wall has ended. We need a courageous policy based on our values, not on our financial interests, and promoting democracy, human rights and the right of nations to self-determination. The forging of more open relations with a democratic Ukraine is both a great challenge and a great responsibility for the Luxembourg Presidency. I wish it every success.
.  Mr President, I can take one of two approaches; I can either answer the 30 Members who have spoken, and risk being very long-winded, or I can merely answer a few of them, and risk appearing extremely impolite to the others. I shall therefore try to be brief in order to be polite.
Mr Goebbels, who has been following my progress closely for many years, believes me to be entirely incapable of such a thing, and on this point we agree.
Mr President, several speakers have referred to the Lisbon agenda, in particular the group chairmen and other Members such as Mr Swoboda and Mrs Oomen. It would appear that we are more or less in agreement on the need to maintain the fundamental synergy on which the Lisbon strategy is based, and which was given a useful boost by the conclusions of the Gothenburg European Council.
It has become a habit of Mr Cohn-Bendit’s to refer indiscriminately to authors from both sides of the Rhine, and today he quoted Victor Hugo. With regard to the Lisbon agenda, I should like to quote Pascal, who said that he liked things that go hand in hand. This holds true for a number of areas of life, and it also holds true for the Lisbon strategy. It is impossible to distinguish between the various elements that go towards making the Lisbon strategy so effective – and I am talking here of its theoretical effectiveness, not the enthusiasm with which it is implemented.
A number of you have referred to the much-needed structural reforms that must be carried out in the framework of the Lisbon strategy. I have been a member of the Ecofin Council since 1989, I believe. Since then, I have been told week after week and month after month that structural reforms must be carried out, yet it is rare for me to come across anyone who is able to say exactly what these structural reforms should look like. As a general rule, it is my impression that those who say that structural reforms must be carried out actually mean that the social state must be dismantled.
This is why it is frequently said with regard to structural reforms that labour markets must be reformed and that they need to be more flexible. I believe this to be true, but I also believe that European employers could be more flexible. I believe that it would be in the interests of decision-makers, who frequently also take decisions for others, to prove themselves more flexible in adapting the tools we have to modern needs.
I myself do not believe that Europeans should be led to think that it will be enough to reform labour markets, to abolish existing social legislation and to eliminate the buffer zones provided by workers’ rights in order to become more competitive. This would be a very short-term approach, with obvious consequences; we would not gain competitiveness, but we would lose the support of a large number of Europeans, in particular workers. I should therefore like to warn you against such simplistic proposals, which will get us nowhere.
Several of you stated that your groups would support the Stability Pact, and this made the debate extremely interesting. I shall explain what I mean by this. Mr Goebbels, no less, offered the support of his parliamentary group, the Socialists. If I understood him correctly, Mr Cohn-Bendit appears to be moving towards a clear meeting of interests and ideas on this issue. Mr Poettering promised the support of the Group of the European People’s Party. Five minutes of the Luxembourg Presidency were therefore all that were needed to see the Socialists, the Liberals, the Christian Democrats and all the others agree on the general shape to be taken by the reform of the Stability and Growth Pact. This is something I welcome greatly, and in this respect the Luxembourg Presidency will be straightforward; this was not something I was aware of before today’s sitting.
I shall turn briefly to the Directive on the liberalisation of services, with regard to which I thought I had made my views clear. We will not reject this Directive, as it could in fact generate jobs if we draft it in a way that is appropriate to the situation. I would like us, however, to join forces to remove everything from this Directive which poses a risk of social dumping, and which has crept into the text if one reads between the lines. I am well aware that our discussion of this directive is bedevilled by confusion, because the potential risks posed by a number of its provisions are not obvious. I should therefore like to call on the Commission, the Council and Parliament to examine this draft directive line by line, searching for any risk of social dumping. After all, given that everyone, including Mr Bolkestein, tells me that the aim is not to violate the rules which protect our labour markets, we should be able to eliminate the risk of social dumping – a risk I believe to be very much present as far as this directive is concerned – by means of a common reading, if this is indeed our overall intention. That said, even if we had the opportunity to do so, the directive would not be adopted as it stands during the Luxembourg Presidency, as it requires amendment in several places.
The Statute for Members will be adopted before the end of the Luxembourg Presidency.
Mr Mote, you said that you would like to leave the European Union because it represents everything to which you are opposed and which you reject. I must say that I cannot agree with you on this point. The European Union represents everything I support, because I support understanding between peoples and European solidarity – a solidarity that must not be jeopardised by a flawed reform of the Financial Perspective that aims to destroy solidarity instruments. The European Union represents everything I support because I support peace. We have undergone untold suffering in Europe as a result of divisions between peoples. Even if you wish to leave the European Union, you cannot fail to support it.
.  Mr President, I do not intend to return to issues we have already discussed during our debate. The Luxembourg Presidency has made its priorities quite clear. The Commission supports these priorities, and intends to work together with the presidency, all the Member States and the Council in a fair and constructive manner in order to achieve significant results during a six-month period that we regard as crucial.
I would, however, like to turn to an issue which was not mentioned during our introductory speeches, but which has been raised by at least one Member, namely the issue of better lawmaking. We too support the fact that the Luxembourg Presidency intends to give priority to measures to improve the quality of legislation, and indeed this priority is specified in the presidency’s programme. The Cox report stresses that the quality of legislation is one of the key factors in improving the economic environment, but I should like to say that quite apart from the economic environment, better lawmaking is also a key factor in improving the European public’s understanding of and confidence in European integration.
Better lawmaking relates not only to competitiveness, but also to citizenship. The public view of the European Union’s work is often marked by criticism of its bureaucratic and interventionist nature, and the fact that it is divorced from reality. Legislation should be simplified in a systematic and operational fashion, and the must be made easier to understand. Impact assessments are a key factor in ensuring that better preparations are made for crucial political decisions. Simpler and better prepared legislation is a prerequisite for greater understanding, and hence greater acceptance, of such legislation by our fellow citizens.
I must also stress that implementation has become a critical aspect. If the EU and its Member States prove incapable of ensuring that directives are transposed rapidly and the respected, the credibility of EU action will be at stake.
For its part, the Commission will focus renewed attention on violations of Community law and on the way in which infringements are dealt with.
In conclusion, and turning to the review of the Lisbon strategy, I should like to say that divisions should not be seen where they do not exist. I believe that we all agree that economic competitiveness, the environment and social legislation are crucially important in this Europe of ours. The same cannot be said of competitiveness on a global scale, as this is an area where improvements could be made in relation to our partners. I do not honestly believe that we have a great deal to learn or to do to catch up with our partners as far as environment and social legislation is concerned, but much remains for us to do in the field of competitiveness, for example with regard to research and development.
If one compares Europe – even the Europe of 15 before enlargement – to the United States and Japan with regard to investment in research into new technologies, for example, it can be seen that the investments made by the Europe of 15 only total one third of US investments, and are 30% less than Japanese investments. Yet investment in research and innovation for growth in Europe deserves to be a priority, and we are currently working with the Luxembourg Presidency and all the Member States to ensure that this is the case, namely that more targeted attention is paid to the most pressing issues. I am in no doubt that during this presidency we will all be able to adopt a revised Lisbon strategy, which will have greater force and be able to revive our European social model in a modernised form in order to guarantee the prosperity of our fellow citizens.
The debate is closed.
– This Presidency’s programme only manages not to be a complete disappointment because we did not expect much from its content anyway. We deplore the fact that it has overlooked some key issues. The programme says nothing about unemployment, even though it has worsened. It makes no commitment to take stock of the euro in the 12 Member States of the euro zone, despite increasing problems in most of those countries, not least in view of the currency’s overvaluation. It makes no commitment to demanding a review of the liberalisation of the textiles and clothing trade, or at least to using safeguard clauses for the most sensitive products. It makes no reference to the 60th anniversary of the defeat of fascism.
As regards the Lisbon Strategy, it does not reach the right conclusions on the impact of the current situation; far from it. It pursues the same path of liberalisations and privatisations, of making jobs less secure and of attacks on public services. Similarly, it does not propose to repeal the Stability and Growth Pact and replace it with a Social Progress and Jobs Pact, in line with the objectives of full employment, sustainable economic development and economic and social cohesion.
The next item is the Council and Commission Statements on the consequences of the tsunami disaster of 26 December 2004.
.  Mr President, Mr President of the Commission, ladies and gentlemen, the unprecedented disaster that occurred on 26 December affected 12 countries and has claimed over 160 000 victims to date, without taking into account the thousands of missing persons, the large number of casualties and the many displaced or homeless persons, of whom there are estimated to be five million. Children who have been orphaned or separated from family members are particularly vulnerable in these circumstances. Sanitary conditions are a cause of great concern, and the extent of the material damage defies any attempt at calculation.
Given the scale of the disaster, and in close cooperation with the Dutch Presidency, the Luxembourg Presidency reacted immediately after 26 December by visiting the area concerned on 1 January, along with the Commission. On the same day, the Luxembourg Minister for Health also contacted and met with officials from the WHO and the International Red Cross.
On the basis of these first contacts with the United Nations and the countries affected, and following the extended emergency summit held in Jakarta, the presidency called a General Affairs and External Relations Council on 7 January, which brought together a great many ministers for foreign affairs, cooperation and health.
The Council meeting of 7 January reiterated the European Union’s solidarity with the countries affected and with their citizens, whom it thanked – and this is a very important point – for the support they gave to European citizens present in those countries at the time of the disaster. The Council also paid tribute to the general spirit of solidarity that had been demonstrated by civil society and by the public.
The Council meeting provided us with an opportunity to review both the many initiatives taken by the Commission and the Member States and the much-needed coordination of EU aid. We turned our joint attention to the best way of responding to the emergency in terms of financial, material and health aid, and the financial and operational resources which would be necessary and adequate for the subsequent stages of rehabilitation and reconstruction. Officials from UN agencies, namely the OCHA, the WHO and UNICEF, were invited to take part in this meeting. They provided the Council with additional information regarding the situation on the ground and the measures which had been taken, as well as an assessment of future needs. In this connection, it was stressed that the UN would play a central role in the coordination of aid.
The main and most immediate outcomes of this Council meeting were as follows; with regard to financial issues, the Council announced that combined state aid from the European Union and the Member States for the victims of the tsunami currently stood at around EUR 1.5 billion, including both emergency aid and reconstruction aid. The Council noted, however, that this figure should not lead us to forget the general issue of development, humanitarian aid and the Millennium Development Goals, especially in Africa, nor to reduce the resources set aside for that purpose.
With regard to health issues, the Member States were invited to combine their efforts under the auspices of the WHO, in order to prevent the risk of epidemics and to put in place health infrastructures by supplying appropriate materials and medical teams. The European Union and its Member States will act in support of the WHO.
With regard to more long-term measures, the Council expressed its hope that the European Union’s capacity to deal with major disasters would be enhanced, and stated its intention to put in place the following instruments.
The first of these instruments is a prevention strategy and an early-warning and rapid reaction system for disasters, particularly with a view to the World Conference on Disaster Reduction, which will be held in Kobe, in Japan, from 18 to 22 January.
Secondly, improvements will be made to the civil protection mechanism and humanitarian aid, and analytical capacity enhanced. The Council hopes to build up rapid response capabilities for the European Union by putting in place appropriate structures for planning, coordination and resource mobilisation.
The third such instrument is the stepping up of consular cooperation.
Fourthly, there are other measures which the Council will need to examine, such as the development of an EU rapid response capability, or in other words an early-warning system. The setting up of a European Voluntary Humanitarian Aid Corps will also need to be assessed, and coordination within the European Union in the fields of rescue, evacuation and the transport of supplies and medical aid stepped up.
Further measures include trade support and bilateral partnerships, such as the twinning of towns and hospitals, and, finally, the rescheduling of debt servicing for affected countries wishing to embark on such rescheduling. This should be an item on the agenda of the Ecofin Council to be held next week.
The General Affairs Council of 31 January will return to all the measures and strategies envisaged by the EU and the Member States for the medium and long term, with a view to drawing up an operational action plan for the EU.
On the evening of 7 January, Mrs Ferrero-Waldner, the European Commissioner competent for such matters, myself and the ministers responsible for health and cooperation reported back to a large delegation from this House.
This week, the presidency and the Commission will continue to hold an intensive dialogue with the relevant European Parliament bodies in order to implement the EU’s financial commitments, and I hope that during the General Affairs Council of 31 January we will be able to give concrete expression to some of the strategies sketched out during the General Affairs Council of 7 January.
.  Mr President, ladies and gentlemen, the scale of the disaster in Asia leads us to reflect on the fragility of human life in the face of the force of nature and on how other matters pale in comparison with a human tragedy on this scale. It also makes us consider the nature of national- and European-level political action aimed at dealing with the impact of natural disasters such as this one. I feel that this is an appropriate time for us to think about our instruments and our policies and about the ways in which we coordinate our efforts and in which we share responsibilities among national authorities and European institutions.
My trip to Jakarta last week gave me some sense of the actual scale of the tragedy caused by this earthquake and the tsunami that followed. The trip also confirmed to me that the international community, including the EU and the Commission, was capable of responding swiftly by raising substantial amounts of money and providing other forms of support.
Commissioner Michel was shocked by what he saw when he was in the area. The giant wave completely swept away any human presence along 500 kilometres of coastline, destroying everything in its path and reaching places more than five kilometres inland. The biggest tragedy is that most of the population lived on the very coastal strip that was completely devastated. Similarly alarming stories have reached us from Sri Lanka, Thailand, India and the Maldives and the havoc caused in other, less accessible, countries, is only now coming to light. The tragedy also reached as far as the coast of Africa.
This enormous natural disaster has left 150 000 dead in its wake, and more than 5 million people homeless and traumatised, who now have to face the challenge of picking up what remains of their devastated families, rebuilding their homes, restoring economic activities and, in short, trying to start their lives again.
The scale of the disaster and the shocking images plastered on our televisions and newspapers sparked massive sympathy among our European citizens, who widely demanded a very quick and large-scale response. We should be proud of the European response. Europeans have provided a massive demonstration of solidarity, at the level of institutions and at the level of individual citizens. Overall European support for the victims and countries affected is by far the most important worldwide: Europe was the first donor to announce direct assistance; European representatives were among the first on the ground. I want to praise all of those directly and indirectly involved in this enormous effort.
As regards the management of the crisis, I want to highlight the excellent cooperation between the Commission and the Council presidency, in particular the cooperation of Prime Minister Juncker, and the European Parliament. We have shown how crucial it is to ensure sound and effective interinstitutional cooperation.
In other emergency situations the Commission has had more time to discuss and prepare its response beforehand with Parliament and the Council, our budgetary authorities. In this case, we did not have that time. Within nine days of the waves striking the coastlines of Asia and Africa, the heads of government from the affected countries and the major donors were gathering in Jakarta to agree on how we would repair the damage and what funds we would make available.
To prepare the ground within the limited time that we had, I discussed with President Borrell Fontelles and Prime Minister Juncker, before leaving for Jakarta, the Commission's proposal to pledge up to EUR 450 million. They were both very positive and supportive of the approach I proposed. Indeed, at the conference in Jakarta I mentioned a special message that President Borrell Fontelles sent me and asked me to transmit to the heads of state and government gathered there.
Without having had an opportunity for detailed discussion in Parliament's plenary and the Council, I indicated to the pledging conference in Jakarta that the Commission's EUR 450 million pledge was conditional on its approval by the budgetary authorities and that includes you, the European Parliament. The Commission's priority today is to listen to your views, answer your questions and agree on how we can best tackle the two main tasks we now face, namely how to turn our conditional pledge rapidly into concrete money on the budget, and then to turn those funds into effective reconstruction programmes on the ground that will help people rebuild their shattered lives.
While it is still early days, I should like to explain in more detail what I have in mind as to how best to use the Commission's pledge, if you and the Council agree to the funding that we have proposed.
On the humanitarian side, the Commission has responded rapidly and very efficiently. Through our humanitarian assistance office, ECHO, we were one of the first organisations to respond to the disaster by making – EUR 23 million available – EUR 3 million of which were available on the day of the disaster itself – in humanitarian aid to the Red Cross and other partners for meeting essential needs. We reinforced ECHO staff on the ground, and our experts have been working closely with the United Nations and other donors to assess needs and ensure the coordination of the humanitarian aid effort on the ground.
Commissioner Michel travelled to the most affected areas from 1 to 7 January to gather a first-hand impression and gauge needs for relief and rehabilitation. We have also been quick in mobilising civil protection. The European Civil Protection Mechanism, under the responsibility of Commissioner Dimas, has been active since the very first reports of the tsunami.
Throughout the disaster, the European Commission's Monitoring and Information Centre has operated around the clock to mobilise and coordinate civil protection assistance from European Union Member States and neighbouring countries. The mechanism has proved to be a simple and efficient system that allows the targeting of assistance to the specific needs of each affected country. Within 24 hours of the disaster, the Centre sent assessment and coordination experts to Thailand and Sri Lanka. As Mr Kofi Annan has underlined, USD 1 billion will be needed immediately. In answer to this, I proposed, as part of the pledge, that another EUR 100 million be allocated from the emergency reserve to provide humanitarian assistance. I understand your committees have been discussing this proposal favourably and Commissioner Michel indicated our commitment at the United Nation's pledging conference held in Geneva yesterday. This also shows our full support for Parliament's approach of underlining the coordination role of the United Nations.
On the reconstruction side, I proposed that EUR 350 million be made available. I envisage that part of this will come from fresh funds and part from a reprogramming of funds already planned for the affected countries. Although the reconstruction task will take several years, the financing of this reconstruction effort should be provided this year and next year. I understand that the word 'reprogramming' has caused some concern in Parliament. So why is the Commission proposing this? The main reason is speed. The funds for projects planned for 2005 are already on the table and can be used for the urgent and immediate reconstruction work. Waiting for fresh funds to come on stream will take up to six months. We need to move with reconstruction funds now. All donors are responding in the same way, including the World Bank, to mobilise funds for the tsunami relief project as fast as possible. Moreover, I do not believe this approach will have any negative side effects.
We may ask whether this will lead to a cancellation of projects already planned. The answer is no. If, like us, the governments decide that the tsunami-related project takes immediate priority, the originally-planned projects can be taken up in 2006 or 2007 under the new financial perspective; in some cases, the problem is that we cannot go on with the previous project for those regions because the tsunami has affected those regions, so we have to give priority to the tsunami-related projects.
Will this lead to Asia robbing other regions of their funds? The answer is no. Any projects that may be reprioritised and delayed in this way will be within the Asia envelope which, if necessary, will have to be readapted. I count on your support in this regard. Having seen the European Parliament's draft resolution, I can assure you that the 'poor across the world will not pay the price of this disaster'.
Regarding cooperation development aid, the priority of the European Union clearly is, and will continue to be, Africa, on account of its structural needs, of which you are all aware. But this does not mean that we cannot proceed now by giving direct priority to the relief for this disaster.
Let me give you some specific examples of how this reprogramming approach can be of immediate value. In Indonesia, the Commission has a EUR 35 million programme which aims to improve access and quality of healthcare at community level. If the government of Indonesia agrees, this can be extended quickly to help rebuild and strengthen healthcare facilities damaged by the tsunami. In Sri Lanka we are planning to cooperate with the World Bank on a housing programme to assist the resettlement of internally-displaced persons. Similarly, this programme could be broadened quickly to assist with the rehousing of families displaced by the tsunami.
Whatever the level of new funding, I stress that the Commission needs to look at how planned projects can be reprogrammed in this way to ensure that we can respond to reconstruction within the critical first months. But the Commission's pledge was provisional and could be revisited once final costings have been made. We already know that needs are huge and there could be room for an even higher contribution of fresh funds if both Parliament and the Council agree to it.
I fully support the line agreed in Jakarta that the countries must conduct assessments of need and create their own national tsunami reconstruction plans. That would identify the priority projects and the means to implement them. It is a matter of basic principle: allowing the countries to assume their own responsibility and ensuring that they coordinate all the generous commitments made. We should not flood the countries with hundreds of different facilities and instruments drawn up beforehand with donors or international financial institutions.
Let us look at another principle that all donors and countries agreed in Jakarta: to deliver our support rapidly. I emphasised in Jakarta that the Commission would seek to explore all means at its disposal to turn its plans into effective programmes as quickly as possible. The General Affairs Council further lent its support to this commitment. This means accelerating our procedures as much as possible within the confines of the Financial Regulation so that unnecessarily heavy bureaucracy does not slow us down.
I saw how rapidly and efficiently the countries have already moved in helping their citizens. It is impressive! As such, we should provide the bulk of our aid as budget support, giving the countries the tools to rebuild their destroyed infrastructure and to restore the livelihoods of their shattered communities. This approach is the only way in which the affected countries can coordinate the aid efficiently. It would be an impossible task for them if the hundreds of donors gave their aid separately and all demanded that their own procedures be followed.
However, budget support must be properly supervised if we are to have the comfort of sound financial management of our funds. To this end, I support the initiative of the World Bank and the other international financial institutions to develop trust funds with the countries concerned, effectively creating a common pot into which donors can put funds along with a common set of rules for implementing, monitoring and auditing, which will guide the management of the funds.
The Commission will also need to address punctual and particular projects that will be better delivered by direct implementation rather than by passing through the national budgets. For example, some specific work may be started in the humanitarian phase that could usefully be continued under the initial reconstruction phase. Alternatively, there may be specific conditions that prevent easy access for the national budget to certain geographical regions or, indeed, to the poorest communities who must benefit from this reconstruction. Such cases would also warrant the continued channelling of part of our funds through NGOs.
The European Commission has been active from day one on all fronts, from humanitarian aid to civil protection and, increasingly so, to rehabilitation and reconstruction. We will pursue our efforts relentlessly. However, we will also reflect on improvements, new ideas and solutions. We will reply to the Council's requests for proposals and put forward innovative tools. In doing so, our main concern will be to find solutions that provide effectiveness and good use of available capacities in the Member States and European institutions, optimising means and technologies at European level. Creating new structures for the sake of it is not an option; making better use of the vast existing European capacity in a coordinated and articulated manner is the way forward.
We will also be particularly attentive to the European dimension of our initiatives and will be keen to make it more visible to the general public and to the beneficiaries. Solidarity is a trademark of the European Union. Let it be experienced also in times of crisis.
I recognise the importance Parliament places on additional measures beyond aid that the European Union can provide further to help the countries affected by the tsunami. You can rest assured that all Commission departments are mobilised in their particular areas to investigate what can be done in this regard. This includes support for the G8 debt moratorium initiatives, the investigation of possible trade initiatives to ease trade access to the Union for the countries concerned and working with the governments to seek to facilitate the implementation of the European Investment Bank's Indian Ocean Tsunami Facility.
The Member States and Commission agreed in the General Affairs Council to offer direct support to the countries in their efforts to develop early-warning systems so they will be better able to respond to future disasters.
I noted with interest the ideas being floated on the possibility of supplying fishing vessels from the Commission, that is to say, European Union fleets to the fishing communities in the affected countries. The idea is very appealing. We have all seen pictures of boats wrecked by the tsunami, and our own fishing industry is about to destroy boats from its own fleet in line with fishery limits.
My services are currently exploring whether vessels are available, what state of repair they are in, if they meet the need of the fishing communities in the tsunami-affected areas, and how they could be made available to these fishermen. I hope that this initiative will work and we will report back to you with the results of our work.
The Commission is also considering proposals for a new European Union approach to reinforce capacity for disaster prevention and, as discussed in the extraordinary Council meeting last Friday, we intend to look at early-warning mechanisms and preparation for disaster management, the ways to further improve the Commission's humanitarian aid provision, and civil protection, with a view to developing our rapid response to crises in third countries in full respect of the specificity and principles of humanitarian aid. In this context, the Commission is preparing a proposal for the development of a rapid response capacity of the European Union, which will permit it to enhance its assistance in future humanitarian disasters and other crises. We expect to present that proposal at the Council meeting on 31 January 2005.
In every successful emergency programme organised by the Commission, Parliament has played a pivotal role. In this regard, I think of Afghanistan or the Balkans. This role is not simply to agree on funding, but to follow the programme and to lend political weight where needed to ensure that the programme's political goals remain on track. Your attention could also focus on the administrative resources – in headquarters and in delegations – necessary for effective delivery. I am confident that you will play an important role in facilitating the Commission's programme of reconstruction after the tsunami. To this end, I will undertake that the Commission will report to you regularly on progress, both in plenary and in committees.
The College had an extensive discussion yesterday on the Asian crisis and on how we should organise our follow-up to the work done so far. By the end of this month, I expect to present Commission proposals for an improved European crisis response capability. Commissioner Ferrero-Waldner will go to the region in the coming weeks to further assess needs and to put more flesh on this proposal. I will propose that she report to Parliament on her return.
We have set high targets for the European Union's response to the South Asian crisis, both in Jakarta and in United Nations meetings in Geneva. The outpouring of support from our private citizens for this crisis further shows their support for the full commitment of all European Union institutions to deliver on the promises we have made. We must provide answers and I count on your support in helping the Commission to deliver. I give you my promise to work closely with you in the massive task ahead of us.
I would like to thank both the Council and the Commission for the extensive information they have given us on this tragic event; in particular, I would like to expressly acknowledge the way in which the President of the Commission has coordinated his work perfectly with the Presidency of Parliament in the meetings that have taken place and I would also like to thank him, in particular, for including two Members of this Parliament in the delegation at the Geneva Conference, which will undoubtedly help us to carry out the work of each institution in a more coordinated and speedy manner.
. Mr President, I have just returned from Sri Lanka, where I witnessed many of the dreadful sights that we have all seen on television. As a Sri Lankan-born Member of this Parliament, I wish to express my gratitude to all those who have responded so generously to appeals, and especially for the help given by the peoples of Europe; my own country, Britain, in particular; and my constituents in the south-east of England.
The EU and its Member States have together pledged almost EUR 1.5 billion so far. The amount continues to rise. The Commission and Parliament have sanctioned EUR 23 million and promised funds of EUR 350 million, although EUR 150 million of that is not new money, but will be taken from existing long-term developments. This must be reviewed.
I also welcome the proposal for a lending facility of EUR 1 billion from the European Investment Bank. We must deliver the aid which we have promised. In the past the international community has not done so. A rapid reaction civilian corps for aid delivery, as proposed by Commissioner Ferrero-Waldner, is most welcome. Our aid must be visible.
I was embarrassed in Sri Lanka because EU aid was immediately delivered, but was done so invisibly, despite Commissioner Michel being extremely visible and hands-on. The United Nations and NGOs only act as coordinators and do not pretend to be the donors. Our taxpayers demand visibility. Ownership matters.
We must also ensure that aid is not stolen – yes, stolen! Where the appropriate systems do not exist in the recipient countries, aid will be stolen unless we ensure that delivery mechanisms are totally transparent and accountable. There is currently an urgent need for small, suitable boats to be donated. I am glad that President Barroso mentioned that.
Early warning procedures are also needed before the next disaster happens. An authenticated telephone call to CNN and the other broadcast networks could have saved thousands of lives in Sri Lanka, Somalia and Thailand. After all, the Americans evacuated Diego Garcia. However, that telephone call did not come. This does not only apply to Asia. How would people in Europe be warned if, let us say, volcanic activity in the Canary Islands caused a tsunami? Will the Commission prepare an urgent report?
In Sri Lanka I hope that reconstruction will also mean reconciliation and that aid will be consistent with the December 2002 Oslo talks and the Tokyo Donor Conference expectations. We should expect no less for Indonesia, with its Aceh separatists.
We must remember that it is trade and investment, not aid, which will sustain the people in the long term. The devastation is limited to the coastal areas and the countries of south Asia are still open for business.
Let us all work together, not only to repair the destruction, but also to give the victims a hand up and not merely a hand-out.
.  Mr President, ladies and gentlemen, we do not believe that there is anything substantial to be added to what has been said by the President-in-Office of the Council, Mr Asselborn, and by the President of the Commission, Mr Barroso. Both the Commission and the Council have described the essential steps that have to be taken. We in the Socialist Group in the European Parliament can say that we endorse all these initiatives, and that this House must grant all the financial and organisational support that is needed. I think everyone – including Mr Deva, who has just spoken – has made it clear that, as far as Parliament is concerned, both the economic resources and the organisational measures are guaranteed.
I can therefore limit myself to making a few basic observations on this disaster, which has made it apparent that we live in a global village and that the solidarity that is self-evidently necessary in the world in which we live must be supranational in character. That is why it is important that we revisit, and establish in our own minds, the decisive importance of the role played by the EU itself alongside the Member States, for it is in the European Union that Europeans’ willingness to join in supranational action manifests itself, and that this international action organised under the European Union’s aegis results in action being taken across continents is a necessary consequence of the fact that a disaster of this kind knows no geographical limit to its impact, afflicting not only the people who live where it strikes, but also people from every country, including from the European Union.
New forms of organisation are thus called for, and they are coming into being. One of them has been proposed by the Commission: the combination of a rapid-response unit, rapid-response forces, and technical expertise, organised under the leadership of the European Union. That is an intelligent proposal and one that is deserving of support. It has been proposed that financial instruments be organised alongside those of the nation states, and that is something we cannot do without, but it is equally clear that people like Europeans, from a highly mobile society, cannot do without consular help in such a situation. So it is that the development of a joint consular system, potentially paving the way for a shared diplomatic service, is something good to come out of this debate.
By way of a concluding comment, let me say that, in amidst the flood of information I have received over the past few days, there is one outstanding piece of news. A few months ago, in this House, we commemorated the victims of the terrorist attack in Beslan. I learned this morning that the people of Beslan have collected a million roubles – amounting to EUR 30 000 – as an expression of solidarity with the tsunami’s victims. In a situation like theirs, there can be no greater example of humane conduct, of solidarity, indeed of human greatness. I think we should take this opportunity to express our utmost respect for the people of Beslan, who have themselves been victims.
. Mr President, this is a global tragedy requiring a global response. It provides an opportunity to reassert the role and the benefit of multilateral action through the United Nations, but also a challenge to the United Nations to prove itself up to the task. Thus far, its response has been promising. The response of the European Union, too, has put us on to a good start, and I salute the prompt action of Commissioner Michel and the support that his colleagues gave.
European Union aid, both public and private, has been impressive in its generosity. ECHO funds were released rapidly in the aftermath of the disaster. Total pledges now amount to EUR 540 million, plus a EUR 1 billion lending facility. Though, to be honest, one-third of that grant aid is reprogrammed from existing development aid for the region. Let us make sure that these pledges are honoured – only two per cent of the USD 1 billion pledged to the reconstruction of the Iranian city of Bam after the earthquake there has been spent.
Let us not be complacent, for the present ECHO can act as a financier. In the longer term we must have the potential to send troops, ships, floating hospitals and helicopters to assist in disaster relief. More than 150 000 people have lost their lives, whole communities have been wiped out. Five million more people are injured or have lost their homes, livelihoods or families. Many are children at risk of falling prey to child traffickers and others. Goodwill abroad notwithstanding, children from those devastated communities should not be removed from the societies and traditions that they know. Unicef and others must act swiftly to provide the shelter, protection and registration that those children need if they are to rebuild their lives and perhaps, eventually, be traced by relatives.
This tragedy has called forth a major response in donations from individuals a world away, to families of victims they have never met, yet wish to help, reminding us how small our global community is. Let us build on this opportunity to set aside our differences. The stricken countries will pay more this year in trade tariffs than we will grant them in aid. That should give us cause for reflection on our trading policies.
We need close monitoring of the aid to make sure it is not used to fuel regional conflicts and is not diverted by corrupt local officials. Let us have a scoreboard for EU reconstruction efforts, just as the United Nations must have a tracking system for aid channelled through its agencies. And let the Commission extend its lead in coordinating the Union's response. If each Member State contributed an expert in humanitarian aid to ECHO, a central resource would exist with expertise in the response capacity of different national facilities.
Finally, one clear lesson from this is our frailty in the face of the forces of nature. We cannot tame them, but we can collectively mitigate their devastation. We have the technology to detect earthquakes in the world's danger spots. Providing it to regions at risk can be achieved at modest expense and perhaps save hundreds of thousands of lives.
.  Ladies and gentlemen, holding debates in the aftermath of a disaster is always difficult, because on the one hand emotions are running high, and yet on the other political lessons must be learned from what has happened.
Could you please either quieten down or go and have a coffee, and come back when we have finished discussing the important issues? Would that be possible? There is a bar outside, where you can go and get as drunk as you like. Thank you. I apologise, Mr President.
I should like to say that my group supports the proposal presented by the Commission and the Council to enhance the European Union’s civilian intervention capacities. This disaster has shown us that, although much-needed, national interventions alone were unable to respond to a disaster of such magnitude. It also showed that civilian intervention capacities should cover not only humanitarian civilian intervention but also political civilian intervention, or in other words intervention in support of conflict prevention.
We cannot intervene in Indonesia without intervening in the conflict which is taking place there, and we cannot help Sri Lanka without intervening in the military conflict which is going on there. Intervention in support of conflict prevention and humanitarian intervention are intimately linked, and we support the Commission’s views on this matter. I should like to suggest to other Members that the money they receive for this sitting should be donated to help the victims of the disaster.
. – Mr President, I have the impression that the media spotlight on the tragedy in the Far East has not yet been turned off and already the emphatic declarations of solidarity are giving way to more cynical economic and geopolitical interests.
Mr Barroso has tried to carry out a sleight of hand, but he is not a good conjurer. The word ‘reprogramming’ means using funds that had already been allocated to aid, and so I call for all the EUR 350 million for the first stage of reconstruction to be a new appropriation and for the total of EUR 1.5 billion that is to be paid out by the European Union and the 25 Member States to be donated without any kind of interest.
I have heard calls in this Chamber to take account of the foreign debt of the countries affected by the tsunami. I believe we should state clearly that the only practicable possibility is to cancel their foreign debt. We are talking about countries like Indonesia, which has more than USD 130 billion in debts and repaid USD 13 billion in 2002. Given figures like those, our donations cannot provide any practical aid unless we cancel the debt.
I have not yet heard anybody mention an attempt to change the immigration rules, at least temporarily: I refer to the possibility for immigrants from the affected nations who are already living in Europe to be able to return home, see the situation for themselves, look for their loved ones and then be able to come back to the Union, without running the risk of losing their residence permit or job. I also refer to the possibility of offering residence permits, at least temporary ones, to all those who have been hurt during this tragedy.
. – Mr President, we have to deal with three issues in the wake of this disaster:
First, how this solidarity can be better expressed; in other words, how much money from European citizens will reach citizens in this devastated area, without being siphoned off by middlemen, para-governmental organisations and contractors.
Secondly, we need to respond to certain complaints from newspapers in the Middle East to the effect that it was allegedly preceded by a nuclear test. We must not allow something like this to be raised, even as a ridiculous eventuality. We must first check if any such nuclear test was carried out.
Thirdly, we must examine in depth what is happening in our area. Here, the Commission is cutting money from earthquake research and giving it to space research. However, if a similar earthquake occurred here, in the Mediterranean, the tsunami would reach the Alps and would flatten Greece, Italy, Malta, Cyprus, France, Spain and other countries. We therefore need to look at what we can do in this direction. Let the misfortune of south-east Asia be a lesson. As Hippocrates said 2 500 years ago, prevention is better than cure, and that makes sense. However, I do not know if there is any sense in the people at the Commission who are cutting money for earthquake research and giving it to space research. Let us do something in our own area, before it all ends in tears here too.
. – Mr President, the key lesson to be learnt from the Indian Ocean disaster is the crucial and urgent need to equip the European Union with civil protection.
The events of recent days should make us give the matter serious consideration: Europe with its 25 Member States, its almost half a billion people and its single currency just looked on, stunned, dismayed and impotent, while the peoples that had been affected called out for immediate, practical and effective aid.
Where was the European civil protection mentioned in the action plan drawn up in 1999? What did the European Monitoring Centre achieve? Where was the civil protection task force set up by the Council of the European Union in October 2001 precisely to guarantee rapid intervention even outside Europe? Why did the Commission decide to leave the 300 experts in the European task force at home during the tsunami disaster after training and preparing them for years?
Perhaps now is not the time for polemics, but it should at least be put on record – as we have been demanding for the last three years – that what Europe needs is not coordination and pooling of resources, but a civil protection agency, an autonomous body that is versatile and thus able to anticipate needs and take action when and where it is required. That is what Parliament should be proposing, starting with tomorrow’s resolution, if we do not want to carry on pretending that nothing has happened or thinking that solidarity is just an empty promise.
The debate is interrupted for voting time and will resume at 3 p.m.
The next item is the vote.
.  Mr President, on behalf of the 25 Heads of State or Government who signed the Constitutional Treaty on 29 October 2004, I should like to express my delight at the fact that the European Parliament has approved this Treaty by a very large majority. This is an important moment in the history of this House, and an important moment on Europe’s path towards the ratification of this new Constitution. I would like to call on the national parliaments and the public to make known their views on this ratification in referendums wherever possible.
I say this in my name and in the name of the overwhelming majority of Europeans.
Mr President, while the vote on Article 6 was being taken, I was addressed by a member of the Convention and mistakenly cast a ‘no’ vote. I would like to make it clear that I am in favour of Article 6, am voting in favour of it, and am happy to see the Constitutional Treaty adopted.
– Ladies and gentlemen, we shall now proceed to the explanations of vote.
– Mr President, thank you for allowing me to speak to explain my vote after the sitting was suspended by the President. I confirm that I voted for the report by Mr Manuel Medina Ortega on civil liability in motor vehicle accidents, which unfortunately occur all over Europe.
I should like to request that, in his next reports on this topic, Mr Medina Ortega, a lawyer, should think of protecting the elderly. When the elderly are injured in road accidents, they do not receive compensation because they cannot earn an income on account of their age. I believe the fact that they are elderly does not mean they do not have a right to compensation for any injuries they sustain.
. The purpose of the proposal before us is to update the minimum amounts of compulsory cover, within the framework of Community harmonisation on this matter, in the directive in question on motor vehicle security.
The main problem with this proposal is that of striking a balance between, on the one hand, the need to improve victim protection cover – cover for personal and material damage – in the event of a car accident involving a car of relatively low value and the fact, on the other hand, that improvement in cover of this nature will result in a rise in insurance premiums, when the ‘prices’ charged by insurers are not monitored.
A further aspect of this issue is the general problem of harmonisation when economic situations vary from country to country. This must be taken into account, especially in southern countries, such as Portugal, which have always had reservations on this issue. Portugal has had a transitional period in which to adapt national legislation. The common position provides for a further transitional period of five years, which I believe strikes a better balance.
Nevertheless, the proposals to raise minimum amounts to EUR 1 million per victim and EUR 5 million per event, regardless of the number of victims, is excessive, particularly the latter.
. I hope this proposal will be successful in its aims of modernising and improving the existing EU rules in the field of motor insurance.
There are clear advantages for drivers in having a coherent framework for the recognition of their insurance policies and claims across frontiers. This report should also add clarity to what legal assistance drivers are entitled to following an accident.
I hope the dispute over 'vehicle and trailer' issues does not stop this being adopted without need for conciliation.
. I voted in favour of the Recommendation for Second Reading by Mr Medina Ortega (A6-0073/2004) on civil liability in respect of the use of motor vehicles.
The development of the internal market, and the increase in Community traffic have meant that for ten years we have needed to update the rules in force. It was therefore necessary to update and strengthen protection through compulsory cover for victims of accidents caused by one motor vehicle, and to ensure greater convergence in the way in which Member States interpret and implement the directive.
With this fifth Directive it will be easier to obtain effective and valid civil liability insurance outside the country of residence, and to sell or buy a vehicle in another Member State. Furthermore, this text increases legal protection for the victims of accidents. I also feel that it is extremely important to highlight Parliament’s proposal as regards a transitional period of up to five years to enable Member States to adapt to the minimum cover amounts.
. Insurance against civil liability in respect of the use of motor vehicles is extremely important to European citizens either as the insured or as the victims of an accident.
The draft legislative resolution updates and enhances protection for victims of road accidents through compulsory insurance; it plugs gaps and clarifies provisions in directives so as to ensure greater convergence in the way in which the Member States interpret and implement them; and it provides for solutions to problems that often arise, in order to ensure a more efficient internal market in the area of car insurance. In so doing, it contributes towards modernising and updating European insurance law and, at the same time, looks after the consumers’ interests and ensures that those consumers will enjoy a higher level of cover.
The legislative resolution is thus in line with measures to strengthen protection for the victims of road accidents and seeks to ensure that the injured party is duly reimbursed.
I hope, however, that some flexibility will ultimately prevent a sudden sharp rise in insurance premiums.
I also feel it is extremely important that legislative efforts be made to prevent the use of delaying tactics to renege on the liability guaranteed in the transfer of risk contract.
My vote is in line with the consensus that was reached yesterday in the trialogue.
– Mr President, while I was voting for the Constitution for Europe – and I was pleased to vote in favour of it – I dozed off; I do not know why: perhaps it was the calm way in which Mr Borrell Fontelles conducts voting. As I was dozing off I saw you, Mr Onesta, telling me that I must vote for the Constitution, and when I asked, ‘Why must I vote for it?’ you replied, ‘You represent the pensioners, after all!’ We have to realise that this Constitution, which incorporates the Charter of Fundamental Rights, gives the elderly the right to be seen as deserving the same rights as the young, the same rights as workers. While declaring that I voted for the Constitution, I would also express the hope there will not be any discrimination of any kind against the elderly in Europe.
Mr President, the fact that we unequivocally reject this European Constitution does not mean that we are opposed to further European cooperation – the contrary is the case. We do, however, resist the European big brother state, which is the precise opposite of what is laid down in this Constitution, namely respect for the subsidiarity principle.
Since we Flemings live within the Belgian federal state, we are experiencing first-hand how difficult, not to say impossible, it is to have good governance within a federal state. When we now notice that with this Constitution, the European Union will increasingly resemble a kind of enlarged Belgium with extensive intervention in competences that, in our view, are strictly national, including culture, language legislation, and social security – to name but a few – then that is more than a bridge too far for us. We are in favour of Europe but not of European uniformity. Needless to say, we have voted against this European Constitution for those reasons, as well as many others.
Mr President, when I voted in favour of the Corbett report, it was not because I thought the Constitution was the end of the story. At the same time, however, I did not think it was the result of chance. What firstly crossed my mind were the lengthy struggles that preceded the 1949 European Convention on Human Rights and the 1961 European Social Charter, with the latter being backed by all the trade unions. These have now borne fruit in the shape of Part Two of the Constitutional Treaty, which contains the Charter of Fundamental Rights. Above all, however, my thoughts turned to the real father of the Constitution, Altiero Spinelli, whose name is not mentioned nearly enough. Spinelli, a member of the Communist Youth who was put under house arrest for ten years by Mussolini, anticipated today’s text right from the European Parliament’s first term as a directly-elected body. Another name to cross my mind was that of Mr Duhamel, who during the last parliamentary term prompted us to hold a public Convention in order to draft this Constitutional Treaty. I therefore came to the conclusion that, as a left-winger, I could lend my support to this draft Constitutional Treaty today without any qualms, as it will open a promising page in the history of the EU.
Mr President, I voted to adopt the Constitution, but at the same time I wish to express my unhappiness that our Christian heritage is hardly mentioned. In the debate on the subject there has been a general misunderstanding of the nature of the mention it gets. This is not a matter of a declaration of faith, but an acknowledgement of the basis of our ethical infrastructure.
God does not need the protection afforded by the articles in the Constitution – it is not a question of that – but human beings do. Defence of the weak cannot be justified in an Aristotelian way, with merely rational arguments. For that reason, I think we ought to have acknowledged the role of Christianity behind the concept of European humanity. The type of humanism we know today owes much to the Christian image of humanity that emphasises the value of the individual. We need a firm basis for our great dreams of a fair Europe. Hopefully we will be able to continue to help it develop.
Mr President, it is, of course, impossible, within the space of one minute, to list all the reasons why I have voted against the report on the European Constitution. I will therefore confine myself to the essence, namely that it is nation states that have constitutions, and not a body such as the European Union, unless, of course, the intention is to turn the European Union into a federalist superstate, in which case they should not count on the support of the .
Not everything in the Constitutional Treaty is bad – on the contrary – but there is no doubt that a number of simplifications and clarifications could have been carried out by means of a new European treaty of the traditional kind. This Constitution, above all, leads to new transfers of competences to the EU and more European interference. Moreover, in view of the probable accession of Turkey, a country which will considerably shake up the functioning of all institutions, the text is already superseded before it is ratified in the Member States.
Mr President, I would like to say that I think there is something very unusual about the way in which statements of vote are being dealt with in this instance. The report on which we have just voted states that: ‘the greatest advances brought by the Constitution are to be found in the specific area of common security policy’. That is the principal reason why I reject this Constitutional Treaty for the EU. Its Article I-41, paragraph 3 states that ‘the Member States are obliged to progressively improve their military capacities’, which means that the EU’s Member States are obliged to rearm. When we turn to foreign and military policy, we find that the Constitutional Treaty evidently aims to equip the European Union to wage global war. Article I-41, paragraph 1, states that the Treaty is intended to secure operational capacity drawing on military assets, so that the Treaty makes rearmament an obligation. An armaments agency is to be set up to monitor all this and to implement appropriate measures to strengthen the industrial and technological basis of the defence sector. I think there is a whole array of other points demonstrating why the Constitutional Treaty, which militarises the European Union, must be rejected. That is what I wanted this statement of vote to make clear.
Mr President, ladies and gentlemen, the Constitutional Treaty represents significant progress in the process of bringing Europe together, and that is why I voted in favour of it.
At the same time, there are aspects of it that give me cause for concern, one of them being the open coordination method as cooperation – with non-binding legal status – between Member States in the fields of social and employment policy, research policy, health policy and industrial policy. The Commission is now, in these areas, empowered to take the initiative in enacting guidelines and action plans.
What this means in practice is that policy initiatives – new ones – are taken first, and then the related powers and responsibilities may be created. The open coordination method represents the incipient transfer to the European level of what were formerly national areas of activity and blurs the demarcation of powers and responsibilities between Europe and the Member States. Competition between the Member States is necessary, but this process is likely, to say the least, to shut it down.
Mr President, I wish to make a statement on the way I voted. I voted in favour of the Convention because, despite my misgivings about it, it represents an improvement on the present situation and the law as it stands.
I am saddened, though, that this Constitution contains no reference to God. It is a disappointment to me, and to millions of European citizens, that the 25 Heads of Government and this Parliament did not have the will or the strength to get a reference to the Deity inserted. A European Constitution would have benefited from it being stated in the preamble that we are responsible for actions both to God and to man.
Another reason, though, why I voted in favour of the Constitution, was that its Article 57 makes it possible for Turkey and other countries to be offered a long-term and privileged partnership in the context of special relationships. It is my hope that it will prove possible to incorporate the reference to the Deity in the Constitution at a later date.
. With the European Constitution, Europe wants to make Europe more democratic and more transparent. This is exemplified by Parliament’s reinforced role in the decision-making process, the confirmation and strengthening of the subsidiarity principle, the creation of one uniform legal framework and the simplification of the legislative instruments. The extension of Europe’s competences to include defence and asylum policy, and the definition of the European values are important new departures in the Constitution.
The Constitution is a step forward. A timid one, yes, but it is still a step forward. That is why the New Flemish Alliance (N-VA) supports this step because it stands for a more democratic and transparent Europe, a Europe with a strong public culture built from the bottom up and supported by its citizens.
At the same time, the N-VA regards the Constitution as a missed opportunity. Although three-quarters of European regulations are implemented at local and regional level, the involvement of those regional authorities that implement them is minimal. The regions that make up Europe are not allocated a single (formal) role in the European decision-making process. Apart from a noncommittal paragraph concerning the recognition of the national identity of the Member States, in this Constitution, the Union completely overlooks the institutional reality in various Member States. The continuing denial of this regional dimension is at odds with the idea of subsidiarity.
. I welcome the progress made in the Constitutional Treaty with regard to development and international solidarity, the principle of which is enshrined as one of the EU’s fundamental values.
For the first time, this Treaty includes a separate chapter on cooperation with third countries and on humanitarian aid.
It emphasises objectives pertaining to this policy, namely the eradication of poverty, the promotion of health and the fight against infectious diseases. It gives priority to children’s rights, and makes a great deal of progress with regard to women’s rights and their key role in development.
The European Union has therefore reached a significant milestone, by acknowledging in its Constitutional Treaty that solidarity cannot be limited to its own territory and its own citizens, but should extend beyond its borders.
I have a number of concerns, of course, particularly with regard to the lack of any reference to ‘global public goods’, an issue upon which I put forward proposals.
Together with my Socialist colleagues, however, I intend to continue the fight to put into action and practice that which we were unable to put in the text of the Treaty.
. This positive and balanced report gives the Treaty a favourable verdict. It is very disappointing, however, that it does not take account of the opinion of Parliament’s Committee on Fisheries, the only European body with specific powers in the area of fisheries which discussed the amendments introduced to the conservation of marine biological resources.
As the Committee on Fisheries concluded, ‘within the context of the other exclusive competences of the EU which are detailed in the draft Constitution, the inclusion of the conservation of marine biological resources is anomalous and unjustified’.
Unlike the other areas in which the Treaty has undergone substantial amendments, marine biological resources are not solely the institutional concern of politicians. They are the concern of the maritime communities, fishermen, scientists and environmentalists, whose opinions should never have been ignored.
Indeed, an opinion poll in Portugal found that only 4% of the public supported this solution, as opposed to 86% in favour of shared or national power.
The conservation of marine biological resources cannot be anybody’s specific competence. It is the duty of every citizen, and in particular of the citizens who depend on those resources for their livelihoods, people who cannot be ignored by the European institutions and by the representatives of the Member States. I trust that this ‘unjustified anomaly’ will soon be rectified.
The Moderate delegation has today voted in favour of the report on the Treaty establishing a Constitution for Europe, A6-0070/2004.
We believe that the Constitutional Treaty should respect the institutional balance. We therefore reject the proposals to introduce an elected President of the Council and to have the President of the Commission elected by the European Parliament. We are also opposed to the procedure laid down in Article IV-444 and generally known as the passerelle, because we consider it fundamental that changes to the Treaty be ratified by each Member State before they enter into force.
The Constitutional Treaty makes the basic rules governing cooperation in the European Union easier to understand. We are in favour of the greater weight given to subsidiarity, and we support the wordings that re-confirm and further develop the national parliaments’ role in European cooperation. EU law, as it has been in force and been applied, is affirmed when it comes to the relationship between EU law and national law; that is to say, Community law takes precedence over national law, account always being taken however of the Member States’ constitutional traditions. The limits of the EU’s competence are also clarified, and the legislative procedure simplified. We therefore support the proposed Constitutional Treaty.
. I fully support this report and eventually support adoption of the draft Constitution.
The Constitution was drafted in a uniquely democratic process and putting in place a Constitution for Europe by way of a binding treaty between sovereign states is the most important European decision citizens will make.
Four European treaties in less than 15 years have resulted in many undoubted European successes: the single market, the euro, the accession of eastern European countries, rising environmental standards, greater equality between women and men, and anti-poverty and full employment strategies, to name but a few.
But it had become increasingly obvious, particularly since the Nice European Summit in 2000, that the old intergovernmental method of revising European Treaties did not enable adequate European responses to the common challenges facing us to emerge, nor did it enable citizens to feel that the process belonged to them. Europe’s institutional framework still needed to be overhauled, decision-making had to be made more democratic and brought closer to the citizens and Europe had to meet its responsibilities to the rest of the world, especially the developing world if the project is to help in bringing the globalisation process under democratic control.
. I applaud the quality of the report on the Treaty establishing a Constitution for Europe. Whilst the Constitution falls short of what Parliament wanted and has enshrined controversial issues, such as the question – extremely important to Madeira and the Azores – of the Union’s exclusive competences in the area of the conservation of marine biological resources, against which a number of opposing views were raised at the Convention, and in the opinion on the Constitution issued by the Committee on Fisheries, I do acknowledge that it represents a welcome compromise and an improvement on the Treaties in force, as mentioned by the joint rapporteurs, and is a significant step towards achieving the European project, from the point of view of both the Member States and the citizens of Europe.
I also wish to highlight the Constitution’s approach to the status of the outermost regions. Not only does the Constitution maintain and strengthen the possibility of modulating the implementation of all European policies to the outermost regions, but it is also confirmed that this article constitutes a valid legal basis that is sufficient to underpin the development of a genuine policy for the outermost regions.
I shall be voting in favour of adopting the Constitution. I call for it to be ratified and I am committed to the campaign for it to be implemented.
. I abstained from voting on this report for several reasons.
To begin with, I cannot vote in favour of this resolution because my criticisms of the Constitution outnumber by far the very few aspects of it which could be regarded as slight progress.
In addition to my grave doubts regarding the construction of a social and political Europe, my most serious criticism relates to the fact that the task of a constitution is to allocate powers and to outline citizens’ rights and duties. The policies and ideological choices set out in the Constitutional Treaty have no place in a constitution, and they preclude any possibility of different policies being implemented.
Furthermore, only one goal was pursued in the drafting of this report, namely that nothing but the positive and ‘progressive’ aspects of the Constitution be mentioned. This exclusion of all criticism, no matter how minor, stands in stark contrast to the reservations voiced by this House when the previous resolution on the Intergovernmental Conference was adopted.
I am not convinced that either this resolution or this Treaty will make it possible to involve our fellow citizens more in European integration, or to respond to their calls for justice, equality and democracy.
. Today’s vote in Parliament on the draft of the new Constitution is part of the sad process of obfuscation and propaganda surrounding the so-called European Constitution; this is, in a word, manipulation.
Parliament has no legitimacy whatsoever to ‘adopt’ Treaties, as Point 6 of this resolution would have us believe. Disingenuously and in collusion, most of Parliament’s right wing, the Group of the European People’s Party (Christian Democrats) and European Democrats, and social democrats, the Socialist Group in the European Parliament, are thus seeking to spread the false idea that the draft Treaty has been ‘adopted’ by Parliament – as some media organisations will erroneously report before, let us not forget, any national referendum on this draft has been held.
The intention is clear: to use today’s vote as yet another means of exerting pressure and spreading propaganda in favour of the loathsome so-called European Constitution in the process of its ratification – or rejection! – by the Member States. In other words, it is an attempt to interfere in an area in which the Member States have sole competence.
It is disgraceful that this vote was accompanied by music being played, by balloons being let off and by banners and flags being unfurled ‘with the above-mentioned key words and ‘yes’ in various languages’, thereby silencing any criticism of this draft.
. The Corbett report, upon which the European Parliament gave its verdict today, acknowledges the indisputable progress made by the Treaty establishing a Constitution for Europe.
The Treaty provides us with a number of tools that are essential if we wish to make Europe more efficient, easier to understand and more democratic. It does so by clarifying the roles of the institutions, reducing the scope for blocking decisions and increasing the powers of the European Parliament and of its representatives, who have been elected by popular vote.
At the same time, it fosters Community solidarity and helps ensure genuine cohesion within the EU.
Firstly, it helps ensure social cohesion thanks to the Charter of Fundamental Rights, which lays down rules relating to civic, political and social rights. The Treaty also declares Europe’s objectives to be a social market economy, sustainable development and the fight against discrimination.
Secondly, it helps ensure territorial cohesion by means of a set of provisions that will help the EU’s regions to manage their own development. The Treaty reiterates the specific nature of the UPRs, and more particularly that of the French overseas territories. By consolidating the mechanisms under which derogations may be granted from Community rules, it provides real protection for the overseas territories, thus counteracting a destructive mindset that regards Europe as a uniform and homogenous territory.
. What we are voting upon today is not a report but an act of faith, and an act of bad faith at that. Contrary to what the rapporteurs have said, this text creates a centralised, omnipotent and totalitarian super-state that lacks an identity and a soul.
It will be a centralised state because every decision will be taken in Brussels, whatever field it may apply to, and all these decisions, whether legislative or not, and whether they concern national or local issues, will have to comply with European legislation and the sole interest of the EU. The principle of subsidiarity will be held up to ridicule, as it has been for the past 12 years.
It will be an omnipotent state because the European Union will have jurisdiction over every area, without exception, and all policies are or will be communitised.
It will be a totalitarian state because the real power will reside with a handful of officials, namely the Commission technocrats, who hold a monopoly over legislative initiative, and the Luxembourg judges, who are the overzealous inspectors of pro-European orthodoxy. What they have in common is that they are not subject to any kind of democratic control after their appointment.
Finally, it will be a state lacking a soul and an identity, as it will turn its back on its Helleno-Christian roots and agree to Turkey’s integration, despite the public’s opposition, and will believe only in globalisation, competition and the market.
I shall therefore vote against, both today and in the referendum to be held in my country.
We have voted against this report. Our definitions of ‘subsidiarity’ and ‘superstate’ clearly differ from those of the rapporteurs. We define subsidiarity in terms of political decisions having to be taken as close to the people as possible and in terms of its being the national parliaments and not the EU institutions that determine which issues are to be decided upon at which level.
Our definition of a superstate is an EU state in which the Council as a rule takes decisions on a qualified majority basis, in which not all the Member States are represented in the Commission and in which the European Parliament has the right of codecision on all issues. The EU is thus no longer a federation of states, which is what we believe it should be, but a federal state.
A common foreign and asylum policy, a rapid reaction force designed to intervene elsewhere in the world and an EU budget increased through the EU’s being given the right of taxation are among the factors that extend the exercise of political power by this ‘superstate’.
This draft Constitution should be replaced by a new draft intergovernmental Treaty that gives central place to the national parliaments’ political responsibility. Religious issues must not be among those dealt with in texts of EU treaties.
We protest about the fact that, in connection with the reading of this report, the majority in the European Parliament is to invest EUR 340 000 of taxpayers’ money in a spectacle to launch the ‘yes’ campaign for the adoption of the ‘EU Constitution’ by the Member States.
I have chosen to differ from my political group and shall vote against the report on the Treaty establishing a Constitution for Europe. I believe that the draft Constitution entails the EU’s going from being a form of intergovernmental cooperation based on treaties to being a state based on a Constitution. I believe that it strengthens the precedence of EU law over national law, removes more power from the Member States and gives the larger countries more power than the small countries. These are things to which I object.
I voted in favour of Sweden’s becoming a member of the EU in the 1994 referendum, and I am sincerely in favour of the idea of international cooperation in solving common problems. There are important tasks we must perform together, especially where the environment, human trafficking and social dumping are concerned. I am, however, opposed to the present trend towards increased supranationalism in the EU. I wish to see European cooperation at intergovernmental level.
. I voted against this report in the final vote. I did so principally because I believe that the inclusion of marine biological resource conservation as one of only five exclusive competences of the EU is not only unnecessary, but in fact anomalous and unjustified. The fact that this Parliament's Fisheries Committee almost unanimously supported that view in its opinion reflects a strongly held point of view in Scotland's fisheries dependent communities.
This is yet another example of failure on the part of a Westminster Government to act in the best interests of fishing communities, and will undoubtedly motivate many voters in Scotland to vote for rejection of the Constitutional Treaty in a referendum.
.– If it were left to the Greens, the draft Constitution would be a good deal more ambitious than the one we have been presented with. It would enable us to give practical form to the political, social and ecological Europe that we advocate. Such a draft would be without ambiguities or uncertainties as to its objectives; it would not have this third part which, doing nothing more than recapitulating previous treaties, is in contradiction to a global and ambitious project for Europe. Despite its imperfections, I shall be voting in favour of the draft Constitution, and I urge others to do likewise, for it would be a great aberration and major political error to go over to the ‘no’ camp simply because the final document is not equal to the demands made of it.
More than ever, we need Europe, imperfect though it may be.
A Constitution will enable us to launch this peaceful Europe as the custodian of such shared values as human rights and democracy. This great act will enable the European public to feel themselves united in a truly common design. The ‘yes’ I shall say by voting in favour of the Corbett report is the ‘yes’ of a militant.
To fail in this historic moment would be to negate our own labour as builders of Europe and would for a considerable time put the brakes on the ambitious development of the European project that we wish to see …
The EU could operate perfectly well with one Commissioner per country. Now that the European Council has, however, decided to reduce the number of Commissioners from 2014, it is important that we stick to the principle of fair rotation between the Member States.
. Mr President, this Constitution, which claims to be European, is in fact an anti-European document, destroying as it does the foundations of Europe: its nations, which will lose their sovereignty for good, and the values of its civilisation, both Graeco-Latin and Christian.
There is nothing trivial about the omission of any reference to these: it was necessary in order to make the accession of Muslim Turkey acceptable. It is evident that there is a causal connection between the European Constitution and the entry of this Asian country, contrary to what President Chirac tells us.
Once the Constitution is adopted, it will not only facilitate Turkey’s accession, but will also give it – the most populous state in the European Union – the most MEPs and the most votes in the Council, giving it pre-eminence and superiority over France and Germany.
When President Chirac tells us that the French people will be able give their judgment on Turkish accession in 2014, he is lying; it will be too late. The referendum on the Constitution will be held in a few months’ time, just before negotiations on accession begin. If they vote ‘no’, the French people will also be saying ‘no’ to Turkish entry.
. This text, submitted to us as a Constitution for Europe, is the result of a misbegotten compromise in which all Europe’s social democrat governments have surrendered their peoples’ sovereignty to a supranational body.
This Constitution organises a state with the appearance of unity, hiding the federalist mechanisms within it. It is a hybrid organisation which, by making its mind known on every subject, and interfering in every area, enforces political choices that have tragic consequences for the future of the European peoples. It also represents the culmination of a slow and progressive process of political and legal stratification and the institutionalisation of a new totalitarian organisation. The Europe that is coming into being distances itself further from its citizens by impoverishing their societies.
These peoples are treated with contempt, and each consultation, be it parliamentary or in the form of a referendum, will ratify and confirm policies that are in fact already being implemented. By using the choice between Europe and chaos, itself a low form of extortion, and designed to force the hand of sovereign peoples, this Constitution’s supporters flout the basic rules of democracy.
We will not fall into the trap that this Europe represents, and we intend to denounce it at the forthcoming referendum in France. We can have another Europe – the Europe of free peoples and sovereign nations.
.   The report under discussion recommends that the EU Member States ratify the European Constitution. I had no hesitation in voting against this report, for a number of reasons.
It is out of place for the European Parliament to recommend that the Member States ratify or reject the Treaty, as final decisions on this matter and completion of the ratification process fall under the exclusive jurisdiction of the sovereign national authorities designated for this purpose.
How one views this so-called European Constitution is an entirely separate issue. In my opinion, ratification of this Constitution would not further either Poland’s or Europe’s interests.
I have repeatedly noted how inappropriate it is for there to be no reference to God or the Christian tradition in the preamble to the Treaty. The lack of any such reference means that the truth about our continent’s history is blatantly ignored.
A further point of contention is the revision of the Treaty of Nice, which has not even been given the chance to prove itself in practice. The provisions of this Treaty on weighted voting within the European Council, which would have been to Poland’s benefit, have been watered down by the Constitutional Treaty, without their influence on the functioning of the Communities having been assessed in any way.
Furthermore, I have concerns regarding a number of other provisions in the so-called European Constitution, for example increasing the unjust privileges granted to the eastern of the Federal Republic of Germany under previous treaties.
. While the European Parliament has not yet pronounced upon the draft Constitution, a festive party is already being thrown at the cost of EUR 375 000 to celebrate its approval, thereby illustrating yet again that the two prejudices about Europe – those being that it is undemocratic and wastes money – are wholly justified.
My group is opposed to this Constitution for a number of reasons. We denounce the neo-Liberal and socio-economic component in it which, under the guise of ‘free trade’ undermines public services and denies national and local authorities the right to determine for themselves how they want to organise their public services. We are strongly opposed to the militarisation of Europe that is apparent in the Constitution, including in the paragraph obliging Member States to increase their defence budgets. We reject this Constitution, because it reinforces the Union’s undemocratic structure and does not do a great deal to improve it.
Some of my fellow Members may be prepared to sell their souls to neo-Liberalism for a handful of extra parliamentary means of power, I do not intend to do so. Where democracy is concerned, only the best is good enough, and I therefore refuse to support this Constitution, which is for the benefit of the European elite, the multinationals, warmongers and bureaucrats.
.– The Constitutional Treaty or so-called Euro-constitution codifies the previous treaties, strengthening the privileges and profits of big business and further developing the culture of the arming and militarisation of Europe. These are measures to arm the plutocracy, which will exacerbate social and class antagonisms and bring new trials and tribulations to the people. That is why the peoples of Europe should throw out the 'Euro-constitution' and step up their fight against the reactionary policy of the ΕU.
The guilt of the EU is also clear from the unilateral misleading propaganda and misinformation on which it is spending huge amounts in a bid to gain the vote and assent of the workers, while at the same time using its guidelines to impose cuts in wages, pensions and unemployment benefits.
The presence in Parliament's motion of the highly reactionary Article 43 adopting the US doctrine of preventive war as civil protection from terrorist attack constitutes provocation. It is the pretext for big business to terrorise the peoples and plunder the wealth they produce.
We MEPs of the Communist Party of Greece shall vote against the so-called Euro-constitution and against any variation on it. There can be no progressive 'Euro-constitution' in the EU of big business and war and anyone cultivating such delusions is not helping to develop the fight against its exploitative policies and agencies.
. Although there is, both in the Member States and in this House, general approval for this text, there is also a critical public that regards it with concern. In criticising it, we are not arguing from the restricted vantage point of the nation state.
What we criticise is that the treaty aims to further militarise the European Union to the point of enabling it to wage war on a global scale. It is intended to secure ‘operational capacity drawing on military assets’. The Constitution requires rearmament, in that ’the Member States are obliged to progressively improve their military capacities’, a process to be supervised by an ‘agency in the field of defence capabilities development, research, acquisition and armaments’, which will also implement ’appropriate measures to strengthen the industrial and technological basis of the defence sector’.
We are also critical of the way in which the principles of neo-liberalism are to be enshrined in the Constitution. The general ‘Objectives of the Union’ do admittedly gloss over matters by talking in terms of ‘a highly competitive social market economy, aiming at full employment and social progress, and a high level of protection and improvement of the quality of the environment, but the part that actually deals with policy then speaks in plain language of a commitment to the ‘principle of an open market economy with free competition’.
Far from reflecting this view, the draft report takes a completely uncritical view of the draft Constitution. The Confederal Group of the European United Left/Nordic Green Left cannot, therefore, endorse it.
. I should like to congratulate Mr Corbett and Mr Méndez de Vigo on their excellent report on the Treaty establishing a Constitution for Europe. I should like to take this opportunity to highlight the important consolidation of the status of the outermost regions, which falls within the scope of the Treaty establishing a Constitution for Europe.
Consequently, the Treaty establishing a Constitution for Europe guarantees the exceptional nature of the status of the outermost regions, in other words, their horizontal/transversal dimension and the derogatory nature and the adequacy of the legal basis in the adoption of all measures specifically geared towards the outermost regions. I was also very pleased to see that the Intergovernmental Conference included reference to European law and framework law between legislative instruments enabling the adoption of measures to support the outermost regions.
. I welcome this report by my good friends Richard Corbett and Íñigo Méndez de Vigo and their call for the Constitution to be adopted and ratified by all Member States. The Constitution will improve the transparency, effectiveness and efficiency of the Union.
In my own field of trade it will improve significantly the role of the European Parliament and therefore bring greater clarity and democratic scrutiny to a vital area where the EU has exclusive competence. This should enable NGOs, trade unions, commercial organisations and others to follow in more detail and to influence the negotiations leading to international agreements.
. Today, the advocates of the Constitution are celebrating. The European Parliament cannot amend the document’s wording, any more than can national parliaments or the voters who will take part in the national referendums. We can only approve or reject it, and celebrate or mourn that choice accordingly.
That makes it impossible to scrap the requirement for re-armament and for solidarity with NATO. It is equally impossible to make the free unhindered competition that the text glorifies subordinate to the environment, the provision of public services or the protection of labour. It is no longer possible to actually reward the collection of a million signatures of citizens, prescribed in Article 46, with a referendum. New social basic rights are lacking. The EU’s traditional authoritarian administrative model, boasting a strong role for the Council and the presidency, without any adequate means of correcting it by way of parliamentary democracy, is not up for discussion either. I do not want this Constitution. I do not want to be part of today’s festivities. In the Netherlands in the next couple of months, I shall be involved in the campaign of my party, the Socialist Party, to persuade a majority of voters to reject this flawed text.
. The Constitutional Treaty is a compromise text that should be assessed for what it actually contains and not for what some – on both the federalist and the euro-sceptic sides – would like it to contain.
In view of the fact that in a globalised world Portugal has everything to gain from belonging to a regional bloc with the characteristics of the EU, there are aspects of this text, as in any compromise text, with which I agree and others with which I am not satisfied.
On the positive side, I should like to highlight the simplification that the unification of the Treaties has achieved, the clearer distinction between national and European powers, the strengthening of the role of national parliaments and the guarantee that the Union only has at its disposal the powers attributed to it by the Member States. Furthermore, the fact that this Treaty represents a moment of stabilisation in the process of revising the Treaties brings security and stability.
I do not agree, however, with the absence in the preamble of any reference to Europe’s Judeo-Christian heritage, the end of the rotating presidency among the Member States, the eventual reduction in the number of Commissioners and the creation of the potentially contentious post of European Minster of Foreign Affairs.
On balance, I have decided to vote in favour.
. I have often criticised the break with the EU’s best practice, the source of its success: the ‘small steps policy’ of Schuman and the founding Member States, which is increasingly being trampled underfoot by a ferocious desire to stride forward, regardless of the feelings of the people. I should prefer to go down the European road of genuine unity in diversity, characterised by respect for the national democracies from which that road emerges, than to contribute towards the sham of a proto-continental State which few want to see, which the people did not ask for and which nobody has any real affection for.
I have no qualms about applauding the broad outlook of a European constitutional text. Yet once the people have been consulted, let us draw it up using fully democratic, participatory and representative processes, interacting with the public, in an assembly specifically elected for this purpose, as suggested at the Intergovernmental Conference. I am always dismayed by the climate of concealment and manipulation, the lack of loyalty to the public, the fact that often one thing is said and then something different is done and the blatant way in which the rule of law has been brushed aside – a sure sign that ‘anything goes’, so long as it goes in a particular direction. A glaring indication of this is the pompous declaration that Parliament ‘adopts the Constitutional Treaty’. This does not fall within our competences and to say it does puts us in a legally dubious position.
I had hoped for better.
I voted against the resolution.
. I do indeed endorse unreservedly the draft European Constitution, and it was with enthusiasm that I voted in favour of my colleagues’ excellent report. This draft is no doubt a compromise but it also represents a considerable advance.
The Union of 25 will be stabilised by having a President appointed for two and a half years instead of a presidency that rotates every six months. A Minister of Foreign Affairs will be Europe’s voice in the world. The Charter of Fundamental Rights has at last been incorporated into the institutional framework. The citizens enjoy the right of petition (capable of being translated into European law with the support of over 1 million signatures), and, in the social sphere, for the first time, the Union sets itself targets for shared progress in a social market economy.
In short, the European Union is becoming more democratic, more transparent, clearer and more effective. It may be, though, that the hardest task awaits us yet: to complete ratification in all our Member States, and hence to explain it in such a way as to persuade Europe’s citizens. I am also delighted that, in this nervous time for Europe, a recent survey reveals that the Belgian public are ready to go into battle for a ‘yes’ to the Constitutional Treaty; 80% of them are in favour of it!
. It is a rare occurrence in anyone’s lifetime to gain the impression of living through an historic moment, and this Constitutional Treaty, I believe, sees us participating in writing a page setting out the Europe that we want.
This text sees us continuing the work of the founding fathers who wanted this Europe of 25 States – soon to be more – and dreamed of it.
This Constitutional Treaty makes of Europe’s humanist, spiritual and social heritage a foundation for the governance of our daily lives.
The Charter of Fundamental Rights acquires legal force and becomes binding on citizens.
Rules are made simpler, and increasingly resemble those with which we are familiar in our 25 democracies.
The Union will have a greater political role in the world, will at last be able to carry weight, and, I hope, will exert greater influence in the comity of nations in spreading abroad the ideal of peace which presided over its birth.
I voted in favour of the Corbett report, and will, in my own country, participate in the campaign in favour of the ratification of the text in a referendum. The train of history is pulling out of the station; let us take it together.
. The adoption of the Constitutional Treaty by this House is an historic moment given the role played by Parliament throughout the process.
As a Member of the Committee on Employment and Social Affairs, I voted in favour, because I firmly believe that this represents a step forward towards consolidating the European social policy.
The citizens’ social rights emerge clearly strengthened due to the fact that the EU’s Charter of Fundamental Rights has been incorporated into the Constitution – recognition of the public’s place at the heart of the European project.
Economic and social cohesion has been reaffirmed as a key objective of the EU. New norms have been introduced as regards a high level of employment, the fight against social exclusion and discrimination, the promotion of social justice, social protection, equality between men and women and a high level of education and health, the promotion of sustainable development and respect for services of general interest.
The EU’s role on the international stage has also been strengthened, in the fight to eradicate poverty and in the promotion of sustainable development and fair trade.
Furthermore, new provisions will facilitate the participation of the citizens, social partners and representatives of civil society in EU discussions.
Following over half a century of European integration and numerous Treaties, the European Constitution is the one that brings by far the most visible and most practical benefits to the citizens of Europe.
. The Corbett/Méndez de Vigo report does not give fair consideration to the pros and cons of the present Treaty, and can thus be classified as 'pure propaganda'. It fails to mention that too many areas of policy are still left to intergovernmental cooperation and that important areas are still subject to veto.
The role of the constitutional regions in the European decision-making process remains precarious. Part III of the Treaty makes it clear that the Union lacks social order and confirms choices in favour of the neo-Liberal model. The European Union is still too little in the way of a security union and is at risk of emphasising the deployment of military means in favour of conflict prevention. Since these observations are not included in the report, I have voted against it. That does not prevent me from campaigning in the next few months with in favour of ratification of the Treaty in the federal, Flemish and Brussels parliaments. After all, the Constitution is an enormous step forward and in the event of non-ratification, we will fall back on the provisions of the Treaty of Nice, which are less efficient, transparent and democratic than the present Treaty establishing a European Constitution.
. Mr President, it was with much conviction that I voted in favour of the resolution, and hence of the Constitutional Treaty.
I join with a large majority of the European Parliament in supporting the argument that we need to prompt the citizens of Europe, along with national and regional parliaments, into assuming a positive attitude.
I, too, take a critical view of the untruths that are being spread about this Constitutional Treaty.
The text, which is now to be ratified democratically, contains only steps in the right direction: it offers more scope in order to commit to those areas of policy in an open, transparent, democratic and effective manner where the Union can, and should, add value for the benefit of the public. It deserves all our support.
. We opposed the report by Richard Corbett and Íñigo Méndez de Vigo because we do not support the adoption of the European Constitution.
The Constitution would essentially transfer decision-making power from the Member States to the European Union. The focus of the exercise of power within the framework of the Union would move from intergovernmental cooperation to a supranational level.
A new treaty should be negotiated for the European Union, which should serve as a basis for its development as a federation of independent states.
.The new Europe means survival because it rejects all forms of totalitarianism. We paid with our blood for our commitment to the European ideal of achieving freedom of thought, religion and conscience.
European integration, the way the 25 EU Member States function together and making the Community procedures work better must be improved and must progress, with care, little by little.
Asking simple questions about this ‘Constitution’ should not lead to accusation of being anti democratic; Understandable and credible answers are still needed.
Under this Constitution, the uncontrolled European Court of Justice will apply judgements directly and unequivocally to all Community institutions and bodies and the Member States. No constitutional lawyer has been able to show me where it is guaranteed that the Court will not infringe the various national competencies and policies.
Even if Parliament’s elected majority or the composition in the Council of Ministers changes, how can the EU major political orientation be changed when set out in a constitutional document requesting a double unanimity?
Finally, in refusing Christian heritage, the cultural short-sightedness of this Constitution is a worrying form of revisionism. Granted, the Treaty of Nice did not contain any reference to Europe’s Christian heritage; but it did not claim to be a Constitution either.
Mr President, I have a serious complaint: about 15 minutes ago a peaceful protest was about to take place against the Constitution – a banner was to be unfurled. Two researchers belonging to the Independence and Democracy Group were physically assaulted – one was kicked and punched. The security staff who I believe were involved include Mr Zylka and Mr Dekhudt. I ask you to conduct a serious and immediate investigation into what happened.
We have had a one-sided debate here about the Constitution. An enormous amount of money has been spent; banners are being unfurled for the 'yes' side, but the 'no' side is not allowed a say; and when a peaceful process takes place, people are physically assaulted. This is totally contrary to the purportedly democratic principles of this institution.
I ask you to undertake an immediate investigation. You will receive a complaint in writing.
All that will be forwarded to the relevant office of the House.
That completes the explanations of votes.
I declare the session resumed.
The Minutes of yesterday’s sitting have been distributed, and I should like to ask whether there are any comments.
Mr President, if the sitting is supposed to resume at 3 p.m. then would it not be a good idea to start at 3 p.m. and not have lunch until all hours of the afternoon? However, there are more serious points which we should perhaps draw to your attention.
You will be aware that your employees assaulted two of our employees – that is, employees of the United Kingdom Independence Party – this morning, causing bodily injury. I would like to ask whether this happened as a result of your instructions and whether or not you are prepared to take responsibility for this?
I appreciate that you are not the President of Parliament, who has always proved partial. At Westminster, the Speaker's job is to protect the rights of backbenchers. All that the President of this Parliament – who is totally inexperienced – seems to do is to want to preserve the status quo.
This morning he has really blotted his copy book because, last month, he permitted all the signs saying 'Yes to Turkey' to remain up in this Chamber for a considerable period of time. He set a precedent then, so why were we not permitted this very day to hold up signs saying 'Say no'?
You made your point. Your question will be answered in due time.
It is not a point of order. You have made your point and you will get your answer. Thank you.
I understand that there are no objections as far as the Minutes are concerned.
I am sorry, Mr Knapman, I will not give you the floor.
It is not a point of order. You will get your explanation in due time.
We can assume that the Minutes are approved.
Mr President, the gentleman, his colleagues and his staff should be cleaning up the 'No to Europe' literature and mess that is strewn around the grounds of this Parliament. It is spread all over the place! Perhaps he could clean up the litter.
The matter is closed. Let us proceed with the sitting.
Mr President, I should like to know who is responsible for security staff outside the Chamber. I cannot find anything about this in the Rules. Who authorised the security staff to interfere with free and peaceful expressions of political opinion outside this House, and on what authority was this done, having regard to the Rules of Procedure or any other relevant authority?
Secondly, why was violence used against women, and thirdly, what steps will the President take to bring to account those responsible? This follows on from my previous complaint to the President, Mr Borrell Fontelles, asking for this matter to be investigated.
As I told the previous speakers, you will get your answer in due course.
Mr President, please would you look at Rule 166 and tell me whether you have applied this Rule in response to the points of order, following your decision to tell your staff to assault ours, causing them bodily injury. The Rule stipulates that 'A Member may be allowed to speak to draw the attention of the President to any failure to respect Parliament's Rules of Procedure'. We have done that. 'A request to raise a point of order shall take precedence over all other requests to speak'. We have done that – at least, for once, you got something right!
Paragraph 4 states that 'The President shall take an immediate decision on points of order'. We ask – although I know you are not important in the pecking order – to take a decision on these very important points of order; probably the most important points of order you will ever get in your life!
I am sorry, but you have already had the floor. You have now spoken for the second time.
You may find it unsatisfactory, but that was my answer.
Mr President, Rule 166 states very clearly that you are required to give us a response to complaints such as those already made by my colleagues, Mr Batten and Mr Knapman, concerning violence used against our members of staff by your members of staff. What steps are you taking or proposing to take to hold to account those who have used violence apparently in your name? We want to know what steps you are going to take or have already taken – it says so in Rule 166 – and we need that answer now, not tomorrow.
As I said, you will be given an answer in due course, not at this moment. I consider the whole issue closed. There will be no more points of order.
We shall now resume the debate on the Council and Commission statements on EU aid for tsunami victims in Asia.
... practices in this House if representatives from all groups – even the smallest group, that of Non-attached Members – are not given the floor before a vote. Mr President, ladies and gentlemen, the citizens of the EU Member States do not expect us to talk in soundbites, but to be honest. The simple truth about the political context of this disaster should finally be told.
Local political interests are being played out in the shadow of the terrible tsunami tragedy. The UN’s crumbling authority is to be revived thanks to its aid measures in Asia. The USA and certain European countries wish to improve their image in this part of Asia and extend their influence over the continent by means of humanitarian measures. The victims of the disaster are being helped to some extent along the way, but it is abundantly clear that huge advantages are being gained from the whole affair.
I would like to believe that the European Union’s charitable measures will serve aid-related purposes alone, and that we will not, as the EU, prey on human misfortune and promote our own narrow interests in the aftermath of such a major tragedy. The aid we provide should be rapid and based on solidarity, and it should not be held up by a bureaucratic obstacle course.
Mr President, ladies and gentlemen, I want to start by saying that I agree with all the expressions of sympathy in response to the calamity in South-East Asia. Having said that, I will now concentrate on making a few rather sobering comments.
The donations made by people in the European Union and throughout the world are a truly overpowering demonstration of goodwill. The evidence of how the whole of the globalised world has been touched by this terrible event also makes a deep impression.
In Germany, though, we have a proverb to the effect that ‘good intentions do not always do any good’. We need to learn how to help. The banner headline on today’s issue of one of the major German newspapers is ‘Many disorganised aid workers make Indonesia’s work difficult’. It also has to be said that the way in which the European Union has gone about things there is hardly likely to call forth rapturous enthusiasm about the success of the work it does. Let me also quote this: ‘If it were not for the American and Australian armies, who are all over the place, flying their cargo planes back and forth on a regular basis, then things would be far worse still.’ There is a problem here. It is quite obvious that what we need is not just goodwill and the willingness to come up with plenty of money; we also need an organisation that can get this money, in a proper way, to the people who need it.
Let me therefore endorse what has already been said this morning: above all else, the European Union needs a crisis management unit, in other words, something with transport capacity, leadership and communications resources, and units to provide sanitation and supplies; that is what is needed if we want to help in a really practical way and very quickly. Until such time as the European Union has an army of its own that can deal with that sort of thing, we do in fact also need – however much goodwill is there – practical ways of delivering help, and a crisis management unit would be the very thing. That is what the EU must concentrate on.
Mr President, may I start by apologising for the behaviour of some of my compatriots. I am very embarrassed that they are behaving in this way and interrupting when we are having a very serious debate about such tragic matters.
If we may continue – 26 December 2004 was not the same last year, nor will it ever be again. Disbelief turned into incomprehension, to grief, to sympathy; a plethora of emotions as we watched the tsunami tragedy unfold. The waves and quakes were a pervasive example of how our fates are shared with one another in a global theatre of environmental and natural risk.
As President of the South Asia Delegation, I would like to give my sincere condolences to all those affected by this tragedy. I have been very moved by the heartfelt global response to this unprecedented disaster. In the face of the tsunami, European citizens have been amongst the most generous.
Last week, I travelled to Chennai in South India to see at first hand the relief work by the European Commission and met with officials from UNDP, Unicef and NGOs. The EU's immediate response within 24 hours was highly commendable, as was the selfless Indian decision to ask that this aid should go to the worst affected areas, such as Sri Lanka and Indonesia. Therefore, I hope that the rumours of current funding to India being diverted to other areas are not true. Having seen the needs in India for myself, I hope they will not be ignored in the short term. I would demand that the Commission does not redeploy or reprogramme funds from any existing aid projects within this region. It would be criminal to take from the world's poorest to fund this tragedy. I welcome the Commission's promise of an extra EUR 350 million, but I was not convinced by President Barroso's explanation this morning, because for years humanitarian aid budgets for Asia have been in decline, from 70% in 1990 to 38% in 2000. Therefore, it is not acceptable that we divert money away from poverty eradication programmes; we should be adding more money.
We need to approach this tragedy differently from any other and explore the use of new specialist teams in those countries. It is not just money that is needed: we also need to give technical expertise. I would ask the Commission to look at enduring changes.
– Mr President, in view of the instruments currently at its disposal, I think the Commission reacted appropriately. There is, however, one aspect of the South-East Asian situation about which I feel there is considerable reticence on the part of all politicians, at least in their public speeches. I refer to the political troubles in many of these countries: from Sri Lanka to southern Thailand or Indonesia, particularly in the area of Banda Aceh. It is a question of intervening in areas where armed independence movements have been present and active for a long time. These are areas of very violent guerrilla warfare, where there is also infiltration by Islamic groups linked to Al Qaida or the Al-Gama’a al-Islamiyya organisation.
Such elements make the whole reconstruction effort highly problematic, yet I have heard very little said about them, especially in public speeches. I am convinced that real, effective reconstruction is impossible without resolving the political problems: genuine political reconstruction needs to be set in motion throughout the region, to renew the currently stalled peace processes and also to strengthen the institutions and the rule of law, without which the forces of instability are likely to come to a head. This is a great opportunity. If it is well used, the whole reconstruction programme can provide the leverage needed to restart the peace processes, but if not – if intervention is badly managed – it may make the already obvious tensions explode.
In this context, I believe the European Union should address the problem of its political presence during the reconstruction process, because at the moment it is not visible and it will be even less visible later. For instance, I find it disconcerting that the first meeting between the government in Jakarta and guerrillas of the Free Aceh Movement (GAM) took place in the presence of the United States, the United Kingdom, Sweden, Japan, Singapore and Libya, while the European Union was clearly absent from the negotiating table.
These are matters which, if ignored, will prevent you from properly managing the reconstruction process, which will be long and difficult but also potentially very worthwhile.
Mr President, when the tsunami came, rich and poor alike were affected. Everyone ran for their lives, and it was the children who were hit hardest. The nightmare of not being able to protect their children befell thousands of people. We now all have a responsibility to give them our support and listen to their needs.
I call upon you to send our heartfelt thanks to the people of Thailand and other affected countries who fulfilled our ideals of compassion, humanity and solidarity. Unselfishly and without discrimination, they helped all the victims, irrespective of their culture or religion or the colour of their skin. In particular, many of my own fellow countrymen received considerable support, a fact which shows that these concepts are universal rather than specifically Christian or European.
We can begin to fulfil the same ideals by giving substantial aid to the countries affected, introducing fair trade, combating poverty and hunger and allowing our emergency services to help each other more effectively.
– Mr President, the impressive mobilisation of global and European public opinion is inciting both governments and the European Union to act more effectively by strengthening international cooperation under the aegis of the UN.
I should like to comment on four points: the first and most important at the present moment is to ensure that promises are kept and will not remain dead letter as on other occasions; in other words, that aid will reach the citizens who need it quickly and efficiently, without being squandered or stolen by corrupt intermediate links. The role of the UN is crucial here.
Secondly, the European Parliament needs to ask creditor countries to write off the debts of the countries hit and not simply defer payment of a number of instalments. The announcement by the seven richest nations that they were simply deferring payment for the benefit of the countries hit would appear to be hypocritical in the light of the United States' insistence that the debt of Iraq, a country over which it exercises military control, be written off.
Thirdly, I propose that the European Parliament support the proposal formulated at the United Nations back in September 2004, and already supported by about 100 countries, on a global tax on capital transactions, arms sales and the consumption of non-renewable energy, in order to finance emergencies from natural disasters.
Fourthly, we need to strengthen the European civil protection programme more generously with resources and mechanisms. The relevant report, which I presented a month ago and which was approved by the European Parliament by an overwhelming majority, needs to be strengthened more generously over coming years.
– Mr President, how many days went by before European Union intervention arrived in the countries hit by the tidal wave, even though it was known right from the very first hours after the disaster that the tsunami had affected thousands of tourists of European origin? It may have been true that all the EU officials were on holiday, but not a sign of an official from the European Union was seen for days and days in those countries, for instance in Thailand. Their absence allowed people to be buried in mass graves, making it difficult, if not impossible, to identify the bodies of the missing Europeans.
You are not giving any information on this, but I should like to know how many people were sent where and after how long a delay, because, I repeat, in many of those countries there is no record of their presence. Not a sign of a European official had been seen by the end of the year.
I should also like to place on record a protest at the absolute lack of interest shown by many Arab countries in these peoples, a large part of them Muslim. While Europe and the West took action, those extremely wealthy nations, those multi-billionaire countries and regimes that profess Islam excelled in their parsimony.
Mr President, I first wish to join with others in offering my sympathy to the people of South-East Asia who have been so badly affected by this awful tragedy. We are still seeing pictures and videos of what happened and it is still hard for us to comprehend the massive scale of destruction and the loss of human life.
The reaction from the citizens of Europe and other parts of the world has been absolutely outstanding: people have really shown their humanity to the people affected. The amount of money that has been privately donated has been extraordinary. The response of the governments around the world has also been good.
A number of things have been mentioned. One is that it is very important to use military and civil resources as soon as possible – as the United States has done – in this disaster. They can be first out there to address these awful problems. I also wish to say, as have other speakers, that, after the meeting on Monday night, I am not completely convinced by President Barroso's position on the resources. Resources should not come from existing budgets and from money that has been promised; there have to be new resources. We have to show the people that we are serious about this and we have to ensure that what happened in areas like Iran and Afghanistan does not reoccur in terms of how we ...
Mr President, the earth moved, tragedy struck and our world changed. The awesome pictures of that mighty sea consuming the land and crushing people, homes and landmarks were terrifying and terrible. The world was shocked by the fate of human beings, the suffering of survivors and the plight of orphans. In Europe we are mourning thousands of our own citizens, but with admiration for and gratitude to the local people who, despite their own loss and pain, found the courage and compassion to care for bewildered and frightened foreign tourists.
The earth moved and the public were moved. The first to act were not governments, but people. People across the world opened their hearts and opened their purses, shaming governments into matching the monies their peoples had given. Now we demand real, lasting and effective action. Humanitarian and reconstruction aid must be given and used with transparency and accountability, and debt systems reformed.
Our actions must help to bring peace, support good governance and human rights, involve local people and overcome poverty. Promises must be kept and we must develop the early warning systems which, as we now know, are already available in the form of the underground testing systems based in Vienna.
Above all, Europe must now respond to the new public mood which demands that the divisions of our world must be healed through a determined combating of poverty and disease and the removal of barriers that have stopped poorer countries trading in our markets. The people of our world have never felt closer. Surely our governments – north and south – and our European Union, can build on that.
Mr President, I would like to express our horror, our condolences, our solidarity and our commitment to contribute to alleviating the effects of this disaster.
The suggestions of the Socialist Group appear in the joint resolution, which we will vote for with conviction and which can be summed up in seven points.
Firstly, the positive assessment of the appropriate actions of the Council and the Commission, which reacted immediately to the disaster and committed the necessary resources and informed Parliament – although it is noted that there has been a lack of information and communication with society, which may have led some Members to conclude that there has been nobody on the ground, when in fact there has been admirable action.
Secondly, the resources promised by everybody must be produced immediately and, in any event, according to a set timetable.
Thirdly, all of the European Union’s resources must be fresh money, and in no event must they be taken from other programmes; President Barroso’s arguments have not been convincing in this regard.
Fourthly, the commitment to follow emergency actions with the essential reconstruction actions, in agreement with the main protagonists; the countries affected.
Fifthly, the commitment to implement an early warning system capable of preventing similar disasters.
Sixthly, the commitment also to implement a reaction mechanism for disasters of a permanent and professional nature, able to intervene in the event that prevention does not succeed. And there is an important point of reference in the Constitution in the form of the creation of a corps of humanitarian aid volunteers.
Seventhly, these actions must not all be the result of impromptu actions, of coalitions made up of arbitrary groups of countries, but they must be the result of mobilisation within the framework of the United Nations, and with the active and visible participation of the European Union.
The European Union, Mr President, must be a match for this disaster and for the mobilisation demonstrated by our societies.
Mr President, there is no doubt that the huge number of deaths resulting from this disaster essentially reflect the enormous vulnerability of the peoples of the region. I therefore believe we have a responsibility, which at the same time is an opportunity. I am talking about dealing seriously with the issue of the debts of the countries affected.
Furthermore, in some cases, this debt was taken on by corrupt and dictatorial governments, such as the Indonesia of Suharto, which were given money in an unscrupulous manner, leading to what to today is known as the debt of hate. Certain donors, therefore, have a responsibility that should firstly be investigated and then met.
There is a twin opportunity here: while, on the one hand, it is extremely urgent that we cancel that debt immediately – not as an act of compassion, but as recognition of the fact that the people who have already suffered as a result of irresponsible regimes should not have to suffer all over again by having to pay off their debts – on other hand, international aid must be based fundamentally on donations and not on new loans which increase the burden of that debt even further.
Mr President, the tragedy in Asia is still inconceivable for many of us. We are all in mourning, irrespective of nationality, and our sympathy grows out of this solidarity. Let us make use of this feeling of solidarity in order to choose better priorities in future.
Environmental researchers maintain that the disaster could have been avoided, if not completely then in part – with far fewer casualties and material damage – if the coral reefs and mangrove forests had been left in place. If human safety, instead of military security, had been the main priority, we should probably not have been forced to see so much death and destruction as we have now. If governments had carried out some sort of objective analysis of what threatened not only their own countries but the planet and the whole of humanity and had prepared themselves for these threats, then warning systems would have been in place and the emergency work would have been better planned.
Large and wealthy powers are prepared to conduct wars, including nuclear wars, at a couple of minutes’ notice. There is no notice or warning for poor people in Asia, however. In the meantime, the world spends grotesque sums on its war against terrorism – a small problem in terms of the number of lives lost – and on a war that, as matters now stand, merely produces more terrorism. Is no serious attention devoted to the problems of poverty and to ecological security? Let us learn our lesson one day.
Mr President, the tsunami disaster in the Indian Ocean is in many ways a turning point in the history of the modern world. For the first time, we have had a genuine wave of sympathy for people from, in general, the whole world, and not just a part of it, who have been affected.
Cynics point out that this has to do with the fact that the area around the Indian Ocean contained so many tourists from rich countries who were also affected when the disaster happened. That is true, but it must be remembered that this, at the same time, shows that tourism, like trade in goods and services, in actual fact brings the people of the world together and makes us realise that we belong together.
I nonetheless feel uncomfortable about the fact that, in this case, the EU seems mainly to be interested in promoting its own stances in connection with this tragedy which, upon examination, reveals that what are needed are warning systems, not the EU. It is a global issue, and one that is principally for the UN. Money does not need to be channelled via the EU; it should come directly from the relevant countries and people. The issue is one of coordinating operational aid, and that is the main task of the UN.
What task remains? That of rapid intervention to evacuate citizens of EU countries. In this case, the problem was not that the EU had no policy but that some countries, such as Italy, implemented this very well while other countries, such as my own, implemented it badly. We must not try to use tragedies for EU purposes, but look to see what the EU in actual fact has to contribute, presumably in terms of consular services.
Ladies and gentlemen, last week I had the opportunity of meeting with people from countries hit by the disaster and today I should like to voice those people's concerns.
Firstly, they are concerned that the funds pledged will, in actual fact, not be made available. Secondly, they wish to rebuild through their own efforts the lives and natural resources that have been destroyed. Thirdly, people are afraid that assistance will disappear into the donors' bureaucracy. As a representative of a new Member State I can understand this, as aid that had been granted to us was sometimes diverted into the coffers of the donors' own consultants.
What can we do to dispel these concerns? Firstly, I should like to stress the difference between aid given to Africa, for example, where severe and long-term structural problems need to be resolved and where it is sometimes difficult to absorb resources, and the region now hit by the disaster, where people need rapid and immediate assistance, where ordinary economic life needs to be rebuilt, where people know how to work and know what needs to be done.
Therefore, in the first instance, European aid must be unbureaucratic and should be awarded also in the form of small grants, for example, directly for the reconstruction of small fisheries, tourism and other types of activities. Secondly, given that the UN has the main coordinating role, Parliament should hear the UN's opinion at the next session, on both the situation and the use of aid.
– Mr President, as Vice-Chairman of the delegation to ASEAN, I should like to express my sympathies with the families of the victims in South-East Asia, and also to the families of the victims who came from Europe.
We can be proud of the substantial amount that the European Union is preparing to remit to the countries in South-East Asia, an amount decided on at the Geneva donors’ conference. Nevertheless, last week’s joint meeting in Brussels of the development, foreign affairs and budget committees gives us reason to fear that this is simply a matter of deploying funds allocated to development.
Although the decision has been taken to mobilise EUR 100 million from the emergency aid reserve, we do not at present know what will be the actual share of reallocated credits and that of the funds that have just been raised. As it is obvious that Europe will not be able to increase its aid, it must therefore concentrate its efforts on making the best possible use of it, by directing it towards the coordination of its own responsibilities, namely sanitary and medical projects, the restoration of infrastructure and reconstruction.
It is also important that such coordination of sanitary projects on the ground, alongside the UN’s agencies, should be accompanied by follow-up aid, especially in the countries riven by conflicts, and by the coordination of civil and military assets, particularly for the purposes of reconstruction.
This is where, in order to deal with natural disasters, which are unfortunately becoming more and more frequent, it would be desirable to pool to some degree European capacities for civil protection, an option open to all the Member States and involving interoperable and rapidly-deployable joint teams.
Moreover, alongside direct aid and the analysis of what has just occurred, we cannot do without careful consideration of how to prevent it occurring again. Europe could propose, at the Kobe conference, the use of the World Environment Fund to develop civil security units or even to set up a fund for voluntary contributions towards an early warning system, such as exists in the Indian Ocean.
Let me conclude by saying that I think that the worldwide impetus generated by this unprecedented disaster makes it necessary for the developed countries, today, to give consideration to the rescheduling of these countries’ debts across the board.
Mr President, the heavenly feeling I had on Sunday morning, while having breakfast on the Indian coast, later turned to horror when I set off for the hinterland and saw the images of violence and destruction that Sunday’s killer had left in its wake. Many days later, it turned out that 150 000 people had been killed and 2 million made homeless.
The EUR 475 million from the EU is a serious contribution for Asia and for African countries, but as Mr Deva and Mrs Mathieu stated, we see it as unacceptable that some of those funds should be made available by reprogramming funds for Asia and funds from the European Development Fund (EDF). I would add that that also applies to pledges from the EU Member States to the tune of EUR 1.5 billion. The Commission and the Council must therefore ensure that additional new funds are created. That is a tough demand by Parliament, and we will be discussing it again in due course.
It is vitally important that the UN should play a coordinating role, and that the role of local organisations and local priorities should be respected. Together with our counterparts in the national parliaments of the Member States, we in this House must set up a kind of tsunami watch to monitor whether the pledges are delivered upon and to ensure that prompt transitional regulations are put in place.
What action is the EU taking in terms of flexible reconstruction to prevent a recurrence of what we saw happening after hurricane Mitch – a yawning chasm emerging between emergency aid on the one hand and structural aid on the other? Commissioner Michel has pledged a scoreboard of EUR 475 million in commitments/funds. That should be done on a quarterly basis, with us being informed as to what progress has been made with regard to the early warning system in Asia. We would like the same system in Africa, because that has so far been refused.
What matters most in my view is that the poorest of the poor, those poor fishing communities, receive the pledged funds and that they can have a say in how they are spent. If not, the money will be caught again in intermediate layers, which would be a crying shame. I would therefore urge you to give clear instructions to your EU delegations on the ground and to include this quality requirement in your scoreboard. With regard to Europe, I should like to quote the words of Johan Cruyff: ‘’ – for every disadvantage there is an advantage. I hope that we can use this momentum together for the benefit of effective European solidarity.
Mr President, I too would like to speak on behalf of the Group of the Greens in thanking all those who have made donations or pledged them, but I also want, in my capacity as chairman of the delegation for relations with Iran, to emphasise my concern that the events of a year ago may repeat themselves, for, on 26 December 2003, an Iranian village was destroyed by an earthquake. Massive amounts of aid were promised, but the money never arrived. Terrible anniversaries like these stick in our minds, and in everyone else’s.
The credibility of this House and of the European Union depends on three things being done. Firstly, the other areas must not be neglected; secondly, when remitting debt or allocating donations, it must be ensured that they are not misappropriated and used for military purposes; and, thirdly, I want to take this opportunity to reiterate that we need – and as part of the European security strategy – the capacity for humanitarian and civilian intervention. We have already decided to set up the European Civilian Peace Corps, and it is in our Constitution. Rather than trying to reinvent the wheel, we should take up Commissioner Ferrero-Waldner’s proposals by preventing deficits and doing away with those that occur.
Mr President, I believe that the first thing we have to do – as I said in the joint meeting of the Committees on Foreign Affairs, Development and Budgets – is to express our recognition of the reaction of the European institutions, and in particular the Commission, which we so often criticise and which on this occasion I believe has been a match for the serious circumstances and the example offered by civil society.
I believe that the most urgent thing at the moment is to try to help the victims who still need water, food and hospitals and who need communications to be re-established.
Furthermore, as Commissioner Benita Ferrero-Waldner said in her speech, we must now produce a rehabilitation and reconstruction plan in which we should mobilise a whole series of budgetary resources, in particular additional resources, as Mr van den Berg quite rightly said a moment ago.
I believe that the European Union has acted properly; now we have to establish an effective method for helping the victims.
Mr President, I believe another particularly important point – and I would ask the Commissioner to communicate this comment to the Commissioner responsible for Transport – is that it is incredible that at European level there is still no common system for the prevention of tidal waves. This is a very cheap system and I believe that the European Union, in the field of aid to the developing countries, the ACP countries and the countries of the Mediterranean rim, could offer it in a genuinely significant manner in order to prevent that kind of disaster.
One of the elements, Mr President, of the draft resolution Parliament is going to approve tomorrow that I believe to be correct is its reference to the solidarity demonstrated by the local populations and the solidarity and support they have offered to the families from the European Union who have fallen victim to this tragedy.
Mr President, I too wish to begin by expressing my deep sympathy for all those who, across the world, have been affected by the Asian tsunami. What needs right now to be focused upon are the emergency efforts to relieve human suffering, take care of the injured, identify the dead, be available to the grieving, and facilitate and support the reconstruction.
As decision makers, we must also accept our long-term responsibility. The earthquake disaster in South-East Asia is, without doubt, greater than that which struck Iran last year. Our unreadiness to respond practically to disasters is as obvious now as it was then. If emergency services are to operate effectively, there has to be an international organisation whose national components have taken part in frequent joint exercises and that operates in crises caused by, for example, earthquakes, floods or terrorist attacks.
The EU should therefore have an emergency service that operates both within and outside European borders and that always sends help immediately, irrespective of whether it is Spaniards, Swedes or Somalis who have been affected. What, after all, can be more important in a form of international cooperation such as the EU than, specifically, the saving of human lives?
An EU emergency service should strengthen and supplement the Member States’ own emergency services and civil crisis management and, of course, cooperate closely with the UN. What is important is that it have a permanent structure and be given responsibility in the following areas: analysing – and making plans in response to – the need for future emergency efforts; planning and implementing common exercises; and coordinating and mobilising resources for evacuation, medical care and the transport of food, medicines, clothes and other aid materials in the crisis situation.
I would call upon the Council actually to set up such an EU emergency service. I hope that the Commission will lose no time in extending the existing responsibility for crisis management in order that still greater responsibility might be accepted in the future disasters for which I unfortunately believe we must prepare ourselves.
Mr President, I have just two points to make. The disaster in Asia may well have been natural, but it was also an ecological one. Enormous damage was done to wide stretches of beach, reefs were destroyed, their coral filled with sand and dirt, and machinery washed out to sea constitutes a ticking time-bomb. All this makes these regions less attractive to tourists.
The first priority, along with the repair of the damage to the environment – in so far as this is possible – is the reconstruction of facilities for tourists. Although foreign tourists play an important part in the economy, unplanned mass tourism is not environmentally sound. Any reconstruction must be broader based and more sustainable. Lessons need to be learned from the mistakes of the past. The disaster can also be seen as an opportunity.
In this respect, the pilot project undertaken by the Thai Ministry of the Environment jointly with the UN and the World Bank to repair the environmental damage on the island of Koh Phi Phi strikes me as showing the way ahead.
Mr President, the huge extent of the disaster and destruction caused the tsunami, as well as its emotional and physical impact, will be felt among the victims for years to come. I would congratulate the Commission and Council on their rapid and sufficient response immediately following the disaster and on the involvement they have displayed. Now, a few weeks down the line, we must prepare one of the most extensive reconstruction programmes ever. My main concern is that we should prevent past mistakes from being repeated.
In any event, aid to Asia should not be at the expense of relief to other poverty-stricken areas such as Africa. The world’s attention is on Asia, with good reason, but tomorrow too, some 20 000 people will die again of poverty-related illnesses, such as HIV, aids, malaria and tuberculosis. Tomorrow too, many more people will die or be forced to flee their homes, for example in Darfur, Sudan and elsewhere. These people should not be the victims of the useful and generous campaigns for Asia.
Another point is how we as Europe can ensure that aid ends up where it is intended, namely with the victims and not, therefore, with dubious or criminal organisations, or in the pockets of corrupt officials. Sound coordination is an absolute condition, and the UN has an important role to play in this. I am pleased that, in Jakarta, agreements to this effect have been reached, and they need to be observed.
It is vital that we should pull out all the stops to prevent criminal organisations from being able to make an easy profit from the chaos by engaging in looting, child trafficking or whatever. This is where international cooperation is of huge importance. It is also important, as has been stated before, that an early warning system for seaquakes be put in place.
In short, I hope that the disaster will be not only a unique example of financial solidarity, but also a unique example in terms of showing how aid programmes should be implemented. Not only should we give with a heart, as somebody said, but also with our brains.
– Mr President, as others have said, those who have suffered so much in this disaster want more than just promises of support or the transfer of money from one disaster to another – from Africa to Aceh for example. After all, when USD 1.6 billion was raised for relief in Iraq it was largely at the expense of Africa. We need new, additional money, and the needs of victims of other crises, such as those in Sudan, Congo, Haiti, Liberia and northern Uganda, should not be forgotten.
Our efforts should moreover not be at the expense of the eight million people who die every year from preventable diseases such as malaria. I would urge the Commission to look again very closely at the ACP's request to have their own disaster warning facility and would also urge that particular attention be paid to the needs of Somalia and the Seychelles, where thousands of people have been displaced and their livelihoods destroyed.
One of the paragraphs in our resolution opposes the use of the EDF B envelope to support those countries in East Africa. Indeed, it is very unclear how funds can be made available for Somalia from an EDF envelope from which it does not even benefit.
Mr President, the world was shocked by the massive undersea earthquake, which took place on 26 December 2004. I believe that the inability of the European Union to react to the tragedy with the same single-mindedness as the United States, which sent its Secretary of State, is a clear indication of the urgent need for an EU foreign minister. I do not share the view of some colleagues. The EU's delay in responding at an appropriate level was deeply shocking and is unacceptable; senior EU leaders were not visible. However, I welcome the response, as now set out by the Commission President.
The current figure for loss of life is over 150 000, and it is feared that the effects of the tsunami, through diseases like cholera and malaria, will claim more victims. However, we must not take for granted the great outpouring of support from the public, who were way ahead of the politicians. We must now prepare for the time when donations turn from a flood to a trickle, once the glare of the media is turned away from Asia.
I would like to make two suggestions. One is that we should somehow try to legislate, or to get Member States to legislate, for the 0.7% of GNP contribution, as required by our commitment to the United Nations. I do not think it satisfactory, even in the motion recently adopted by this House, to express the that this will happen by 2015. What happened in South-East Asia indicates how urgent this is, and the Commission should now be trying to work for some sort of a treaty base to compel Member States to meet this commitment of 0.7%.
Secondly, implementing a coordinated and sustained effort by donor governments gives rise for concern. Some time ago, a EUR 2.5 billion commitment to Honduras for reconstruction after Hurricane Mitch was barely delivered on to the extent of one-third of that commitment: this is totally unacceptable. This House is not going to accept that once the glare of publicity leaves South-East Asia, the commitments we make now will not be met.
– Mr President, the tsunami means that we must rethink our whole development policy. The fight against poverty must become a core commitment so that today’s interdependent world may be governed by criteria of equality and justice. With the tsunami, all of us, rich or poor, are in the same boat. I do not think it is enough to reprogramme what has already been allocated or even to buy fishing boats in Europe and give them to fishermen in the affected areas. We have to move on urgently from words to deeds, cancelling the debts of all poor countries, opening our markets to trade with those countries, allocating 0.39% of Europe’s GIP to development aid by 2006 – in line with the moral commitment we accepted at Monterey – and, lastly, establishing a levy on international transactions to finance development and thus to meet the Millennium Objectives.
Mr President, I would like to add to Mr Martens’ words of appreciation for the Commission’s rapid and effective response to the request for aid. There are three points I should like to discuss.
First of all, there is a point I should like to consider in my capacity as a member of the Subcommittee on Human Rights. One of the shadowy sides of tourism in that area, including large-scale tourism from Europe, is the trade in women and children and the violation of children’s rights. A situation such as this again makes evident how dark this shadow is. It would be right and proper for the European Union to make money and manpower available to tackle that very issue and to demonstrate, in that dark situation, that we too are on the side of the people, and to solve that great evil.
My second point concerns the enormous damage suffered by fisheries. As we in Europe have a great deal of expertise in that area, it would be appropriate if the European Union, as well as concluding fisheries agreements across the world, were to assist those coastal areas at this particular time, ensuring that the necessary attention is given to equipping fishing vessels and safe fishing, that high levels of funds are invested in this area and that we focus on this accordingly.
The third point concerns food aid. Very often in large-scale food aid, we notice that, due to enormous price rises on account of the enormous extra demand arising in those areas, the poor in nearby regions suffer as a result. In that respect, the European Union could play a leading role in ensuring that those markets are not disrupted, and that in terms of food purchasing, it is considered worldwide how that issue could be solved. It is then that the quality of aid can improve in the areas close to those affected, too.
Mr President, I thank the presidency for briefing Parliament just after last week's Council. The occurrence of the catastrophe meant that global security had failed, and, this time, terrorists cannot be blamed. It was caused by nature and global unpreparedness.
Both the UN and the EU are taking action but they must learn a lesson from this. We need to make global the early-warning system that could have saved lives; the EU's Galileo system could help. We need to invest in the Union's civil protection system, coordinating and strengthening prevention and the rapid-response capability for all Member States. We need to make use of the Union's military logistics – not just for Member States – to assist in the accessible areas affected and to invest in capacities and their rapid implementation in similar emergencies in the future. We need to follow closely and politically the reconstruction in Aceh and in Sri Lanka to prevent the resumption of war.
Finally, the EU and its Member States need to honour commitments under the Millennium Declaration and engage all rich nations in fighting the tsunamis of poverty, which kill hundreds of thousands every month through hunger, disease and war, in particular in Africa.
I should like to conclude by saying that we should not let the dead die in vain. This tragedy must be the turning point for global governance and for a just globalisation.
– Mr President, the globalisation of solidarity is having a visible effect. On Monday, we had a meeting with the Commission to discuss what concrete financial aid the EU could provide, thus backing up its words with practical action. It is encouraging that sufficient funds have been made available, but it is doubtful whether it will reach those who need it. In the EU, people have donated billions; one television programme in Germany brought in EUR 40 million. Those who are often accused of being interested only in themselves did not look away; when reports were shown of the hell in paradise, they were watching them. It is to be hoped that the measures that have been planned will succeed; I am thinking here of, for example, the installation of satellite-based early warning systems – to which Members have referred – to prevent disasters. There is also the need for the speedy reconstruction of villages, towns and the environment on which people depend for their livelihoods and for expert care for traumatised widows and orphans. What particularly concerns me now is the aftermath; if the survivors are to be helped in the long term, we need partners and allies in the shape of NGOs, many volunteers who can help people where they are, and we also need effective structures to develop partnerships between towns. Some of these have not yet come into being. Tourism must be revived there; these ASEAN and SAARC countries, some of which I know well, are waiting for us, their friends, to return to them.
Let us hope that people will still be helped when the newspapers have found other things to write about and the cameras have been switched off.
Mr President, the whole world is struck with horror at the extent of the catastrophe, and so I welcome all the more the great generosity on the part of the EU, the Member States and, above all, of the public.
While there is an urgent need for emergency aid, we also need to ensure the long-term and sustainable reconstruction of the stricken regions, and it also appears to me that the donor nations need, as a matter of urgency, to discuss seriously the generous remission of the affected states’ debts, and, in addition, work towards a peaceful resolution of the conflicts in Sri Lanka and Aceh.
It is a matter for shame, though, that a debate is now being set in motion as to whether Germany, among other countries, is even in a position to help. I am referring here to Mr Stoiber and Mr Wulff, who otherwise always parade the Christian aspect of their party around as if it were a monstrance. Fortunately, though, the overwhelming majority of people takes a different view, not only in Germany and the EU, but also around the world – something that the people of Beslan have shown by their outstanding example.
– Mr President, ladies and gentlemen, none of us can get these images out of our minds – these images of suffering, death, destruction, mud and tears – and the cries for help, the cries of despair and lamentation, not to mention the stories told by the victims, are still echoing in our ears. We are witnesses to one of the greatest of natural disasters and know that it is not the only one in the world.
We live in a global world, faced with global responsibilities, and we are in search of global solutions. We have to acknowledge our increasing dependence on one another and that we are closer to one another than day-to-day political polemics and debate would have us believe.
First of all, I would like to thank those people who, even though affected by the disaster and with needs of their own, helped many citizens of our Member States. I would like to thank the millions of donors, who, rather than averting their gaze, are looking to see what they can do; who are not merely lamenting the disaster, but doing something about it. I would also like to thank the public services, the aid organisations and the volunteers, who set their hands to the task immediately. I do also have a request. I would ask the Commission to make haste to put the projects out to tender, so that the co-funding can be secured and all offers of help can be coordinated.
Secondly, I would ask that Commissioner Ferrero-Waldner’s request should not simply be filed away in a drawer, for we were all taken by surprise by the violence and extent of the catastrophe. Even at home, in our own states, we can do more in the way of crisis management, coordination and prevention. We still have to learn what could be done better.
Thirdly, I would like to ask the Commission whether, in the interests of long-term support for its aid measures to the worst-hit countries, it is contemplating making use of the Regulation on a scheme of generalised tariff preferences for the period from July 2005 to the end of 2008, and, if that is the case, by how much does it envisage the preferences for the benefit of the affected countries being extended?
Thank you, Mr President. Ladies and gentlemen, there can be no one in this House who doubts that the countries affected by the tsunami tragedy need rapid, effective and coordinated aid. The European Union must do more than merely send funds, however. We cannot limit our role to that of a generous donor who believes that sending out money will solve the problem.
We must plan a programme of long-term infrastructure and economic reconstruction in the countries of South-East Asia and Africa affected by the tsunami tragedy. In addition, a special early-warning system should be put in place to protect the international community from similar disasters in future, and special funds should be set aside for these measures. As a member of the Delegation for Relations with the Countries of South Asia, I would ask that this Delegation become an active and natural point of reference for issues concerning aid for tsunami victims and measures to prevent any irregular use of funds, as the latter could occur if proper monitoring procedures are not put in place. I thank you.
Mr President, concern is sometimes voiced that aid measures for victims are becoming a strange kind of competition between individual countries and organisations, and that all that matters is who gives the most. A belief that certain interests, and not always innocent ones, are trying to profit from this aid, or in other words that this aid is not in fact unselfish, but that it serves a particular purpose, is also occasionally behind these concerns.
Yet I do not share such concerns in the face of an act of solidarity on such an unprecedented international scale. On the contrary, I would be more than happy to see nothing but solidarity in our conflict-filled world, and nothing but solidarity of this kind, not hostile or violent solidarity aimed at pitting the strongest against the weakest.
There are at least two issues to which we must turn our attention, however. The first is the following question: why are the financial contributions of individual countries noted so scrupulously in lists of aid donated? Why do we refer to the contributions made by Germany, France or Sweden, and not the to contribution made by the European Community? We are Europeans, after all. We stress this fact at every given opportunity, yet unfortunately as soon as money is involved, nationalist sentiments come to the fore.
The second question relates not to the principles according to which aid is granted, but to the way it is organised. The tragedy in Asia has made us painfully aware that, just as we need a central headquarters where military actions are coordinated in times of war, we need a central headquarters where aid can be coordinated whenever disasters occur on a scale such as that in Asia. We are all aware that we live in a divided world, and that we will not succeed in setting up such an institute at a global level, but we must set up a rapid reaction centre of this kind at EU level. Voltaire called for such a thing after the earthquake in Lisbon, an event he could not accept as he claimed it defied his reason. Today we know that such events do not defy rational thinking, and this is all the more reason why we must take rational steps to counter them.
Mr President, there was a good response from the Commission, given the organisation for providing emergency aid that we have at present, but the disaster gives much cause for reflection. A lot could have been done differently, both at EU level and in those countries mainly affected.
Historically, the problem is that, generally speaking, too little attention has been given to the readiness to respond to disasters. It is relatively simple to mobilise large amounts of money both from the general public and from governments in an emergency situation. It is difficult obtaining resources for preventing disasters and preparing to respond to them. It has, for example, been known for a long time that the countries around the Indian Ocean had no system of warnings against not only tsunamis but also other major disasters, especially cyclones. Nothing has been done by the governments concerned or by various donors. The only country in the area that has acted upon the risks and prepared itself effectively is, in actual fact, Bangladesh.
In the same way, the EU civil crisis force that is now being discussed could already have been established. This is not the first time that the need for such a force has become apparent. EU activity should be more coordinated specifically in this area. Coordination and cooperation are required not only in order to set up this force but also in order to organise all the relief consignments in an emergency situation. There is a lack of coordination in this area. The UN has the main responsibility, but we know that the UN does not have the required capacity. A far better coordinated EU – and I am talking here about the Commission and the Member States – could have been of great help at the height of the disaster. That is something we must pin our hopes on for the future.
Finally, the reconstruction. Just like a number of other speakers, I should like to see the EUR 350 million talked about by Mr Barroso this morning take the form of fresh money rather than be extracted from the ordinary budget. If rapidity of response requires the use of already appropriated resources, we should ensure that these are subsequently and appropriately replenished. Otherwise, Asia will, as a region, miss out on EUR 150 million in development aid.
Finally, I would direct my last point to the Commission. Examine seriously all the reports that show how badly the ecology of the area had been damaged prior to the disaster through misdirected exploitation. In the reconstruction, it is vitally important to take account of the environment if the necessary conditions of life are not to be further eroded and if the risk of further disasters is to be reduced.
Mr President, natural disasters cannot be prevented, but the political dimension of such an issue can be found in international cooperation in the development of emergency and early-warning systems. By investing in these we might be able to minimise the number of human casualties. I do not know if a certain organisation hit the nail on the head last week when it estimated that EUR 0.5 would have been enough to put observation buoys in the Indian Ocean to warn of danger, but the funding for this project had not been found. In any case, the example is a telling one in terms of the figure given. Preventive action is always many times cheaper than dealing with disasters after they have happened.
It has now been decided to establish an early-warning system in the Indian Ocean region. Telecommunications companies will be able to be linked up to the system. They will be able to collect information on impending disasters from the monitoring system and send warning messages to people travelling in the region in their native language. This is excellent – in this way, we will be able to transform this immense loss and tragedy into an experience which in future may save human lives.
It is good that EU Foreign Affairs Ministers and Ministers for Development Cooperation are responding quickly, agreeing on EU measures to help people in the crisis area and begin reconstruction. Nevertheless, we need to remember that the promise of new rapid deployment troops concentrating on civilian rescue operations was not a new and creative idea. It was a promise of troops that was not delivered on in time: according to the decisions taken at an EU summit in 2001, the troops were supposed to be ready by the end of 2003. Now a new deadline has been set for 2007; who knows what it would have been but for this disaster. We just have to hope that all the promises made will be kept.
We all knew that natural disasters occur all the time. This incident alerted the Western world, as the presence of tourists made it seem so near. Hopefully, this awareness of human distress and mutual solidarity in the world will be permanent. This is about human dignity. Help is needed when the face of human suffering is a foreign one.
.  Mr President, ladies and gentlemen, on behalf of the Presidency, I would like to thank the European Parliament for this debate, which testifies to the great groundswell of solidarity shown by the peoples of Europe when this terrible calamity struck. The Council has listened carefully not only to your House’s suggestions, observations, and comments, but also to its criticisms.
I would like to make it very clear that Europe has been neither inactive nor passive. It acted quickly – very quickly, indeed – and at every level, in providing humanitarian aid, organising consular cooperation, maintaining a state of alert, preventing the outbreak of epidemics, and, politically, confirming the UN in its coordinating role.
There has also been very effective cooperation between Parliament and the Council. This very morning, in the context of the trialogue, which took only a few minutes, we managed to raise EUR 100 million, that being the first instalment of additional humanitarian aid. What this shows is that, in cases of urgency, our institutions work marvellously well. The measures decided on by the Council on 7 January are being monitored on a regular basis and the Council will ensure that any further action that proves to be necessary is taken.
Close coordination with the UN, with the other donors, and with NGOs on the ground will continue, thereby guaranteeing the aid’s maximum effectiveness.
I also commit the Presidency to a continuation of this dialogue with Parliament and to regular exchanges of views with it on the various measures that are decided on in order to address the problems faced by the countries affected by the disaster.
Although I am unable to reply to all the questions that honourable Members have raised, there are some that I would like to revisit, starting with the question of the need to reinforce the European instrument for coordinating civil protection. To be sure, this instrument already exists, but its coordination needs to be improved and its means reinforced. The President of the Commission this morning announced that it would be submitting to the next General Affairs Council proposals for improving this instrument. This is quite definitely an important and core issue.
Among the other issues that have been raised, I would refer in particular to that of the vulnerability of children, to which we must attach enormous importance, cooperating fully not only with UNICEF, but also with specialised NGOs in this field.
Another question touched upon the internal conflicts raging in at least two of the countries affected by the disaster. These internal conflicts must not, of course, be allowed in any way to prevent humanitarian aid being given and getting through to the people who need it. No doubt the European Union will be able to involve itself further in helping these countries to find solutions to these conflicts, by which they have already been ravaged for some time, even for many years.
The Council also undertakes to monitor the performance of its commitments, particularly the financial ones, to follow up its aid and to remain present on the ground, particularly during the reconstruction period, which will be crucial, in that it will follow the humanitarian aid stage, and Europe must very definitely be present and involved in it.
I would also like to highlight the issue of debt relief, concerning which a meeting has been held today. I believe that the help countries need with this must indeed be given to those who ask for it.
My final, and important, point has to do with preventing natural disasters and giving early warning of them. We need to invest more in this area. The fact is that we must make use of all the technological means at our disposal in order, in so far as possible, to prevent a repetition of such catastrophes as these or, at least, to limit the fallout from them.
. Mr President, your debate today on the issue of the earthquake and tsunami in South-East Asia shows the commitment of the European Parliament to see action by the European Union to help the countries and populations in need. I can assure you that the Commission will deliver the help that is needed and will do this in close cooperation with you. I thank you for a number of useful comments and suggestions in this respect.
As regards the reaction of the Commission's Civil Protection Unit, it immediately organised the sending of Member State experts to the affected countries – the first experts arrived the day after the disaster.
What are the concrete measures to be taken? As the President of the Commission underlined, there are a number of proposals to be implemented, some of them in the short term, others in the mid- and long-term.
On the humanitarian side, in addition to the support package already adopted, it is proposed that EUR 100 million from the Commission's Jakarta pledge be allocated from the emergency reserve. I understand that the budgetary authority has already agreed to this politically.
On the reconstruction side, some EUR 350 million of partially new funds should be made available, and funds already programmed streamlined. I have noted your concerns about the reprogramming, but I should like to assure you that this improved streamlining of all the available funds is the quickest way to deliver aid and, in many cases, will be necessary, as some projects cannot be carried out in some of the affected areas. There is a proverb in my country: one who gives fast gives twice. It is important that we bear that in mind.
Not only are the amounts of aid important; the quality and mechanisms for aid delivery are too. In this respect, the Commission should obtain the support of the Council and the European Parliament to use the derogations and accelerated procedures in full. Moreover, the coordination should be organised by the countries and the financing programmes approved by the governments themselves.
Of course, budget support needs to be properly supervised to ensure sound financial management. Trust funds with the countries concerned, based either on UN and/or World Bank trust fund formulae, may be a good answer to this concern. My colleague, Mrs Ferrero-Waldner, is currently visiting the US, meeting Mr Wolfensohn, President of the World Bank, to discuss these issues.
Besides humanitarian and reconstruction support, there are a number of flanking measures that need to be taken. The Commission has taken action in various fields: reinforcing EU coordination capabilities to respond to crises; debt relief for the countries in question; trade measures – one of the questions raised – such as the possibility of accelerating the entry into force of the new scheme for a generalised system of preferences; early warning systems; satellite monitoring and research and development; preparation for disaster management; fisheries; justice and home affairs; health and so on. We are looking at a wide range of actions. Of particular importance here are the measures for early warning of disasters and preparation for crisis response. I also believe that prevention is crucial. The best help is to save lives.
This tragic event needs to be seen by all of us as a kind of opportunity and commitment to organise ourselves better and coordinate action in the event of a disaster. We can agree that the European Union has a global responsibility. Such events can be addressed only in a global way, at a global level.
Allow me to underline once again that the Commission counts on the support of the European Parliament in order to help the countries and populations in need.
As I wind up the debate, I should like to state that I have received six motions for resolutions, pursuant to Rule 103(2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the Council and Commission statements on transatlantic relations.
.  Mr President, ladies and gentlemen, the European Security Strategy confirms that our transatlantic relationship is unique and irreplaceable. By taking common action, the European Union and the United States can constitute a considerable force in the service of our shared values in the world. The conclusions of the November European Council refer to the responsibility shared by the European Union and the United States in the face of the major challenges such as terrorism, the proliferation of weapons of mass destruction, the peace process in the Middle East, and the eradication of poverty from the world.
The Luxembourg Presidency is firmly committed to implementing these conclusions. I am sure that today’s debate in this House will help us to accomplish this task. Relations between Europe and America are founded on shared interests and on the promotion of such shared values as freedom, democracy and human rights. They also benefit from the interdependence of their economies, something that is unique in the world. These factors, taken as a whole, explain why, even when the recent Iraq crisis was at its worst pitch, there was continuing trans-Atlantic cooperation on most of the major issues, whether the Balkans, the Middle East peace process, the fight against terrorism, or non-proliferation.
Despite certain isolated differences, the economic relationship has continued to develop. The United States and the European Union share great responsibility for international economic and monetary stability. It is worth adding that the latest agreement on aircraft construction demonstrates our ability to resolve our differences in a spirit of cooperation and partnership.
If the state of the relationship has been, and remains extremely positive, it is nonetheless true that it must adapt to change on three fronts. This morning, the President of the European Council stressed the fact that the status quo is not a credible option. For a start, the end of the Cold War has made for fundamental changes in the international order. Faced with the Soviet menace, trans-Atlantic unity was a necessity in terms of mere survival. Today, the more important element of choice and political will has been added. The tragedy of 11 September changed the way in which America perceives the world; it obliges us, too, to revise our definition of collective security. This obviously affects relations between the United States and the rest of the world, including the European Union. The internal transformation of the European Union into a more political union endowed with a common foreign and security policy, with a single currency and with an area of justice and freedom will inevitably be reflected in its relations with America, changing their quality and intensity. All these factors together means that, of the three major components of the relationship with the United States – NATO, bilateral relations and EU-US relations – it is the third that is growing in importance.
In this context, President Bush’s visit to the European Union on 22 February acquires exceptional significance. The Presidency intends to take this opportunity to give the relationship fresh momentum. The President’s visit is a powerful political and symbolic act. We see it as communicating Washington’s acknowledgement of the shared interests and values that link America and the EU. This visit must be well prepared, and I will give close attention to honourable Members’ suggestions on the subject.
We are, to be sure, advocating a pragmatic and constructive approach to the future, but it will also be an ambitious one. European unity is one of the conditions on which the establishment of a strong and balanced trans-Atlantic relationship depends. We have to work on it. It is also important that the EU should put forward its own initiatives in clear terms.
Furthermore, as stated in the European security strategy, Europe must continue to develop its own capacities. There are few areas in which the EU and the United States do not cooperate. Time does not permit me today to look at all the policy areas concerned, but there are three that are particularly urgent.
The first is the conflict in the Middle East, the resolution of which is a matter of vital importance not only to those involved in it, but also to Europe and the United States. We are working towards such a resolution within the framework of the Quartet, with the Americans, the United Nations and Russia. The latest developments in the region open a unique window of opportunity. Like the Americans, we Europeans must encourage the Israelis and Palestinians to seize this vital opportunity to relaunch the peace process and do everything possible to support the parties in their search for a just and lasting solution. I would add that Mr Poettering, speaking this morning, highlighted the political role that the European Union must play in the quest for the peace that is needed.
The second issue has to do with Iraq and, over and above that, with the destiny of the region. Although the present situation there is extremely problematic, it is in the interest of all, and particularly in Europe’s interest, that Iraq should emerge from the present crisis. The elections at the end of this month will take place under difficult conditions, but we must hope that they will create the conditions needed for a democratic and sovereign Iraq to make a new start.
Turning to Iran, the European Union and the United States, different though their methods and approaches may be, share the same objective, which is to prevent the country developing nuclear weapons. The European Union has embarked on more wide-ranging negotiations with Iran; we have high hopes of them, and that not only in the nuclear sphere. The outcomes that are emerging will be, or could be, a great success for the European foreign policy and for Europe’s approach.
Finally, there is the disaster in Asia, which we have just been discussing, and which is a clear illustration of the need for good cooperation between the European Union and the United States when such calamities strike. The acknowledgement of the central role of the United Nations in coordinating aid, something to which many of you referred and which the European Union advocated from the outset, has been an encouraging sign in that the Americans very quickly came to accept it. There are very many areas in which Washington’s and Brussels’ views largely coincide, including the long-term stabilisation of the Balkans, Afghanistan, the main aspects of the fight against terrorism, which must reconcile the demands of freedom and security, and the relaunch of the Doha round, among others. In other fields, we have to accept that, although we have shared goals, we have different approaches, and Iran, as I have already stressed, is one of them.
In short, there are areas on which we really do differ, including climate change, the International Criminal Court and capital punishment. Although we must try, by means of some sort of dialogue, to resolve our differences in so far as we are able to, we must also be realistic enough to admit that it will not always be possible. When that happens, let us, as friends and partners, be honest enough to acknowledge our differences, but also make sure that they do not affect our relationship as a whole.
Mr President, ladies and gentlemen, I wish to make one final comment. The best proof of the trans-Atlantic relationship’s maturity would be for us to talk less about this relationship in general than about the tasks we set ourselves towards the end of making the world a safer place and giving its economic, social and ecological development greater balance. It is true that this year’s second anniversary of the launch of the ‘New Transatlantic Agenda’ encourages us to reflect on the state of this relationship and of its institutional process. The Presidency is willing to listen to any suggestion towards improving it in a pragmatic way. It is by action and by the development of good policies through dialogue and cooperation that we will best be able to move the trans-Atlantic partnership forward.
. Mr President, first of all I would like to convey Commissioner Ferrero-Waldner's apologies. She very much regrets being unable to attend this debate. However, the reason she is not here is pertinent to this debate. She was due to participate in your debate as originally scheduled, but is now on her way to Washington for meetings with the present and future American Administration, including Secretary of State Colin Powell, future Secretary of State Condoleezza Rice and the future National Security Adviser, Stephen Hadley. Mrs Ferrero-Waldner will brief the Committee on Foreign Affairs on this visit on 25 January 2005.
The Commission welcomes the opportunity to discuss transatlantic relations with you early on in this parliamentary term. Reviewing the state of our relations with the United States will be high on our political agenda over the next few months, and for good reason, since the outcome will have a major influence on developments in the transatlantic relationship over the coming years. This debate today is both timely and welcome.
I would like to start by stating two simple and irrefutable facts. First, EU-US relations are truly unique and irreplaceable. Second, the balance sheet of the transatlantic relationship is fundamentally positive.
On the economic front, we have the largest trade and investment relationship in the world, with figures like EUR 600 billion worth of trade in 2003, and an investment stock measured at EUR 1 500 billion in 2002. These investments have created, directly or indirectly, some 12 million jobs on both sides of the Atlantic. But our relations extend well beyond the domain of economics, even if some media reports continue to focus solely on past divisions over Iraq. We are working together with remarkable success in places such as the Balkans, Afghanistan and Ukraine. That being said, it is clear that the EU-US relationship must adapt to the changing security environment and to changing global priorities. It must also adapt to changes within the European Union. We are convinced that as the enlarged EU's foreign policy strengthens, so too will the scope and intensity of our relations with the United States.
In essence, the European Union and the United States are both founded on the same principles and values: respect for the rule of law, democracy, human rights and of course free market economies. We also share many common interests, such as the fight against terrorism, promoting solutions to regional conflicts, dealing with third countries, improving transatlantic economic relations, concluding the WTO Doha round, and creating global prosperity. In many cases, we share the same strategy for implementing those goals. In others, although we share the same goals, we have different approaches to implementation. There are also issues on which our views fundamentally differ, such as how to tackle climate change, and on some aspects of human rights and international law.
Looking at the key EU-US issues today, it is natural to begin with our multilateral efforts in the Indian Ocean. The recent human tragedy clearly demonstrated that in times of crisis, only effective international cooperation can prevail. EU and United States assistance has been vital, and together we have set a good example of effective multilateralism. We want to continue this preference for effective multilateralism by working closely with the United States on issues such as United Nations reform and climate change.
Turning to one of the most significant areas of dispute between the European Union and the United States, my colleague Mr Mandelson announced yesterday that the EU and the United States have agreed terms for launching negotiations on subsidies affecting the civil aircraft sector. The objective of these negotiations, which will last three months, is to eliminate subsidies and to establish fair, market-based competition between Boeing and Airbus. With this agreement, the EU and US have confirmed their willingness to resolve the dispute that has arisen between them over trade in large civil aircraft, and to devote time and resources to doing so by negotiation, rather than pursuing the dispute through WTO channels. This is a significant move. However, it is the beginning of a process and not a conclusion. Much work remains to be done. The Commission intends to work closely with Member States and Airbus, as well as with the US trade representative, to achieve a final result that maintains Europe's competitiveness in this important sector.
On regional issues I would like to highlight three areas of common priority. First, we should redouble our efforts to bring peace to the Middle East now that a new Palestinian leadership has been elected. It is crucial that we, through the Quartet, use the positive momentum among the parties to ensure full implementation of the roadmap without delay.
Second, we must continue working together to help put Iraq on the road to democracy, peace, prosperity and stability. Third, we share the objective of preventing Iran from developing nuclear weapons capability and we should both do our best to ensure that Iran fully implements the Paris Agreement.
Doubtless many of you have the feeling that we could do more and work better together. The Commission shares that feeling. In order for our cooperation with the US to continue developing successfully we must be united, consistent, effective and pragmatic. Important work is already being done to reinvigorate our ties. The Commission is assessing the contributions made to the discussion by the stakeholders on how to enhance the EU-US economic partnership and we will propose a strategy, with concrete steps, by the time of the next EU-US summit later this year.
We are also reviewing the institutional framework of our relations. The Commission will submit a communication on both the framework for relations and economic partnership to Parliament and the Council in the spring, prior to the EU-US summit.
The European Parliament has an important role to play in furthering EU-US ties. We have been listening carefully to your views within frameworks such as the transatlantic policy network, and we look forward to a general constructive dialogue with you on the future of the transatlantic partnership.
You are an important ally for us in ensuring that this partnership flourishes and grows stronger in the coming years. We are convinced that further dialogue between you and the US Congress will be essential to cement a good basis for our bilateral relations.
Finally, let me underline that the Commission attaches great importance to the visit of President Bush to Brussels on 22 February. We see this as a major opportunity to revitalise our partnership and define common priorities and missions. We will do everything in our power to ensure that the visit is a success and that it confirms what we already see as auspicious signs of an improving relationship.
. Mr President, I believe that this debate on transatlantic relations should leave aside all of its ideological waffle and focus, as the representative of the Presidency-in-Office has quite rightly said, on trying to replace the discord of the past with the harmony of the present.
The European Union and the United States have a shared history, common values and the same passion for freedom, and this is because the transatlantic link is written into the genetic code of the European Union.
It is clear – as both the Commission and the Council have pointed out – that we have differences separating us, such as the International Criminal Court, the Kyoto Protocol, extraterritorial laws and trade policy, which the Commissioner referred to a moment ago. But I believe that we must place much more emphasis on what unites us rather than what separates us.
It is clear that the objectives we as the European Union pursue – as the President-in-Office of the Council said – with regard to peace, stability, the fight against terrorism, weapons of mass destruction etc. can be achieved much better in cooperation with the United States rather than by speaking out against them – as Commissioner Patten said in one of his recent speeches – just as the United States will be better able to achieve their objectives in cooperation with the European Union rather than in opposition to it.
The United States are an admirable people; they represent 3% of the world’s population and are able to produce 30% of its goods and services, and they have been able to create a political, economic and military superpower that is unprecedented since the Roman Empire.
I believe that the forthcoming visit by President Bush offers a wonderful opportunity to restore that strategic alliance, that harmonious partnership between the European Union and the United States, and to ensure that the values we both advocate – including human rights and fundamental freedoms – can be taken on in all regions of the world, be consolidated and be truly effective.
.  Mr President, despite quite a few differences of opinion, we must, as a matter of urgency, improve relations between the USA and the European Union, which have, to a greater or lesser degree, gone sour. Paradoxically enough, it is the re-election of George W. Bush that offers the opportunity of making a new start in transatlantic relations. After all, President Bush, as he has already indicated himself, needs European involvement in order to be successful in the core task of his foreign policy during his second term in office: the fight against terrorism and, particularly, addressing the problems in the Middle East. In that respect, the interests of the United States and Europe still run parallel to a large extent, even if the gulf between us sometimes seems wider than ever. We have a few difficult years behind us, particularly where Iraq is concerned. President Bush has announced his wish to strengthen relations with his European partners, and in this light, we warmly welcome his visit to Europe next month.
Both sides have to make an effort if there is to be a significant improvement in relations. The Americans will need to take greater account of their European partners’ views than they have done before, but Europe, in turn, will need to be prepared to let its own former differences of opinion become a thing of the past. We are therefore hopeful that the Americans will reassess their relationship with their European partners. We are also cautious and even somewhat sceptical, because for the time being, there are no concrete signs of real changes of direction on the part of the Americans. I am therefore convinced that in the near future, we will, in this House too, have even more extensive debates on transatlantic relations when the time comes to discuss an own-initiative report on the subject. We believe Europe must adopt a clear common position, on which basis it can conduct dialogue with the United States on how to tackle world problems together. The debate on transatlantic relations is therefore closely linked to the European debate about our own effective common foreign policy. In that respect, it is impossible to ignore the, at times, fundamental differences of opinion on how to tackle global problems. The fact that a number of issues, including Kyoto, the International Court of Justice, the disarmament issue and non-proliferation, will also be mentioned in the next few years is, to us, an important point in the discussion. These are all areas in which the differences are often still gigantic.
Legitimacy of international action is one of those points we would actually like to mention, where the difference of opinion in the debate of the past few years has been crucial. The guiding principle of European external policy is multilateralism. We remain of the opinion that a decision to intervene should lie with the UN and cannot be taken by individual countries or coalitions of countries. Europe should defend that position, and we must make it an absolute priority to reform the United Nations and make it a truly effective and representative platform. It is preferable that this be done in tandem with the Americans, but we should not shy away from tabling our own proposals.
Mr President, the EU and the United States have many values in common. We have a lot of historic links, and there is considerable gratitude towards the United States, which has helped us on many occasions. Together, we have a great responsibility to work for peace, democracy and human rights throughout the world and have a common interest in close and unreserved cooperation in the fight against terrorism and in the interests of global security, disarmament and effective international institutions.
It is no secret that we have big differences when it comes to views of the International Criminal Court, Kyoto, multinational agreements, the treatment of the Guantánamo Bay prisoners, the death penalty and a number of trade issues. These are important issues for the EU and our citizens, and they are always on the agenda in discussions with the United States.
Relations have also become extremely strained in connection with Iraq, and we can spend forever – as we have in fact done in this House – debating the whys and wherefores of what went wrong. We must put that behind us and together accept responsibility for the Iraqi people’s being able to enjoy peace, security and democracy. The opportunities for a fresh start in the Middle East peace process have also increased following the Palestinian election. This is a sphere in which the EU and the United States can together play an important role.
We have a very important six months ahead of us. The two summits between the EU and the United States must lead to a new lease of life in our relations. Together, we can achieve a lot. It was good to hear of Luxembourg’s ambitions, even if the Presidency does not have its earphones on at the present moment. We hope that the Bush administration Mark Two will realise that there is much to gain from cooperation with Europe that is characterised by trust.
The EU must also make great efforts, and I am therefore pleased about the constructive tone that exists in this House. We must formulate clear short- and long-term strategies for what we wish to accomplish, and how. A number of factual matters have been mentioned, as well as the matters of how we are to set up a free trade area and a Transatlantic Parliamentary Assembly. The EU has partnerships with most countries in the world. It is odd that we have such an insubstantial agreement with, in particular, the United States – our closest neighbour of all and our most important partner. That is why I look forward to what the Presidency and the Commission are shortly to present to Parliament.
.  Mr President, ladies and gentlemen, the disastrous floods in South-East Asia have shown us how great is the world’s need for cooperation between Europeans and Americans, who, even though their abilities certainly differ, can, when they combine them, give the world the vital aid that it needs.
The disaster has also shown, though, an urgent need for closer cooperation between us. A friendship must be able to cope with criticism and plain speaking. I am sure I will not be saying anything new if I list the critical issues that need to be put on the agenda again and again. From Kyoto to Guantanamo Bay by way of the International Criminal Court, there are problems that we must – and will – raise with our American friends, but we want to be fair too; we want to give President Bush a chance to mend the relationship in his second term of office. We very much welcome his statement that he attaches particular importance to Europe.
Nor do we want to overlook the fact that, despite all the difficulties we have had and still have, cooperation is proving successful in many areas; whether between federal states, between think tanks or citizens’ initiatives, cooperation is working with extraordinary success in many areas, as well as in business and the economy. As for the future, many tasks await us; there is the conflict between Israel and Palestine, there is the mullahs’ regime in Iran to be brought to heel, but there is also hunger and disease to be combated. Here we must cooperate; the world cannot afford unilateralism.
.  Mr President, on 22 and 23 February, the US President, George W. Bush, will visit Europe, where, after a visit to Brussels, he will be received in Mainz by the German Chancellor. I am delighted that protests will be held on the occasion of this war criminal’s visit, and I myself will be addressing the demonstration in Mainz. The fact that transatlantic relations are now so good surprises some people, but this is merely down to the fact that the EU’s policies do not differ in any fundamental way from the line followed by the US Government. The debate on the EU Constitutional Treaty made it apparent that EU Heads of State or Government want the EU, too, to become a global and even military player. Two examples of this are the militarisation of the EU, with the inclusion of an express commitment to rearmament in the new EU Treaty, and the fact that economic and monetary policy is based on neoliberal principles. As I see it, a form of transatlantic relations whereby the EU becomes a world power, mostly working together with the USA, but sometimes competing with it, is the stuff of nightmares.
Mr President, at the start of President Bush’s second term in office, what transatlantic relations demand of the European institutions is a sense of realism and enlightened self-interest, which are valuable qualities, and they desperately need them. Indeed, it is the United States alone that can guarantee some sense of order in our complex and unpredictable world; the United Nations certainly cannot do it. Simply think of the recent mass killings in Darfur, Sudan. It is also Washington which guarantees NATO’s continued existence, thanks to which Europe need not fear conventional military threats today. Moreover, in terms of combating terrorism and the spread of weapons of mass destruction, the European Union is really no match for the United States.
Indeed, a sense of realism and enlightened self-interest on this side of the Atlantic Ocean require solid, open-handed, transatlantic relations. I truly hope that the need for this will come to be generally accepted throughout all the European institutions, including this House. Meanwhile, we now look forward to President Bush’s visit to Brussels being a fruitful one. I warmly wish the Council and Commission much strength and dedication for this visit.
. Mr President, I believe that transatlantic relations also include relations with Canada, as well as those with the United States. From listening to this debate, one would not think so. However, as Chairman of the European Parliament Delegation to Canada, I fully recognise the importance that the Canadian Government attaches to its relationship with the 25 Member States of the European Union. It is important that we continue to maintain a high level of dialogue at summit and ministerial level to address critical issues facing the European Community.
The new EU-Canada Partnership Agenda was launched under the Irish presidency in Ottawa on 18 March 2004. It has established a coordination group to ensure the prompt and effective implementation at political level of decisions concerning all elements of the relationship between Canada and the European Union. This intensified dialogue will allow for a more strategic, sustained and coherent approach to all issues affecting Canada and the European Union in an increasingly wide range of sectors. These include: environmental issues, justice and security matters, migration and integration affairs, fisheries, education, culture, youth exchanges and transport security.
We will work together to enhance the frequency and level of contact between the Canadian International Development Agency and EU agencies responsible for development assistance in order to bring forward common approaches.
Global issues of maintaining peace and security are best addressed in an effective multilateral system within a European Union working together with the US Government, the Canadian Government and our partners at the United Nations to combat international terrorism, tackle global poverty and promote democratic values. We know what our collective challenges are in this regard, so let us go and meet them.
Mr President, ladies and gentlemen, transatlantic relations are the foundation for the future of both Europe and America, especially given the increasing significance of China, India, or indeed of Asia as a whole, and also of Latin America, in particular Brazil. Rivalry between Europe and America is a dream come true for the enemies of Europe and the United States, and this is perhaps something that should be borne in mind by the participants in the demonstration in Mainz, referred to by Mr Pflüger. I say this as a representative of a country in which the overwhelming majority of citizens were opposed to the Iraq war, but are simultaneously in favour of close ties between Europe and the USA.
The situation has now changed, as the outgoing/incoming President Bush is no longer vying for another term. He no longer needs to convince Americans and Europeans that he was right about Iraq, and will therefore be open to arguments put forward by the Old Continent, or in other words, by the EU. Furthermore, eight of the countries that recently joined the EU have traditionally had better and deeper relations with America than parts of the ‘old’ Europe. This means there is a new and improved outlook for the marriage of convenience between Europe and America, and indeed we know from experience that such marriages last a good deal longer than marriages for love. Europe is not Juliet Capulet, a compatriot of the President, and the USA is not Romeo. Cooperation and a strategic partnership between the USA and Europe are what is needed.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, our relations with the United States of America are based on three factors; common interests, common values and competition.
Competition must be organised sensibly, and economic competition is of primary importance. Our common interests are based on a desire to maximise security; this includes security in foreign policy, the fight against terrorism and other aspects, such as the major environmental issues, which need to be resolved. Moving on to competition, however, this also means that the major industrial nations of Europe and North America must unite, not at the expense of the poor, but by laying down a joint and fair framework, which is a key prerequisite for a peaceful world. In spite of the disputes which sometimes arise in connection with practical policies, our core values are the same.
We have fared extremely well in Europe with a combination of these three factors, and it is because these relations were in place that this Europe of ours is, by and large, free today. We should make it quite plain that we are not building the European Union in opposition to the United States, but to make it strong and enable it to become a partner of the United States once again, as only those who are strong can become partners.
There is, however, another aspect to which thought must be given. The EU has treaties, association agreements and suchlike with nearly every country in the world, and the Americans have NAFTA, APEC, and others, but apart from NATO no contractual agreements exist between the EU and America. For this reason, we should ensure the eventual creation of a transatlantic marketplace, which would help us in many ways; for example, in organising competition sensibly and in a way which does not violate multilateral frameworks, in jointly protecting our interests and in standing up for our core values. I believe this to be one of the main challenges facing us.
Today we adopted the Constitution. Victor Hugo once said that he dreamed of a Common Assembly which would unite Europe in peace and maintain relations with the other great democracy on the far side of the Atlantic. I believe that this must be our goal, particularly on a day like today, when we have just voted in favour of the Constitution.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, my speech will follow very similar lines to Mr Brok’s, although I will be focusing rather more on economic relations.
The resolution includes a paragraph on the idea of a transatlantic marketplace, a proposal which has already been put forward in several of Parliament’s resolutions. It is an extremely simple idea, based on the premise that our economic integration is much deeper than we are aware and than we perceive it to be, as well as on the premise that this economic integration facilitates healthy growth and secures jobs on both sides of the Atlantic, and hence enables us to help the whole world participate in this prosperity. This applies to both the multilateral and bilateral agendas.
What we lack, though, is a rational view of this economic and social reality in the political sphere. This means that we cannot continue with the existing New Transatlantic Agenda on its own, and especially not with the Positive Economic Agenda, which is far too technical and apolitical, as well as being impossible to explain to the public. Changes must therefore be made to these agendas, and we must develop some kind of plan, idea or strategy to form the basis of this transatlantic marketplace.
What is needed is therefore not a free-trade zone, but a genuine harmonisation of the two economies, which in fact already exists in reality. The idea of the internal market must be adopted, realities acknowledged, geopolitical and geostrategic changes which have taken place in the world recognised and a model applied that already exists in the sectors of competition and trade, where experts work together across the Atlantic.
One need only look at the current figures and the relevant Commission documents – for example the Quinlan and Hamilton report – to see that economic relations are currently very close. To give but one example; US investment in the Netherlands in 2003 was at approximately the same level as total investment by US companies in the whole of Asia. I hope that this example will stir the Members of this House into action, and I hope that we can build on it and start to cooperate properly.
Mr President, following the election of Mahmoud Abbas and the formation of a new Israeli government said to be in favour of withdrawal, there is renewed hope that progress can at last be made in the peace process. It is a fragile hope, and the window of opportunity of which you, Mr President-in-Office of the Council, spoke is a narrow one.
I would like to see our trans-Atlantic relations strengthened by the resolute commitment that the European Union and the United States must make, that this opportunity be not lost. The new Palestinian president must indeed be strongly encouraged in his self-confessed willingness to renounce violence and thereby relaunch dialogue. This courageous stance will, however, become untenable unless he soon – that is to say, between now and the summer – gets distinct indications that this attitude is in no sense a sort of capitulation. We have always known that this conflict, so long and painful, would, at its end, have neither victor nor vanquished.
Whether rightly or wrongly, the Arab world regards the Americans as having taken Israel’s side. That is why there are such expectations, and not only in Palestine, that the European Union will balance perspectives and give its own guarantee. Here more than elsewhere, and now more than ever, our expectation of you, Mr President-in-Office of the Council, is that this necessary complementarity of influences be reinforced and put to work for the sake of peace and in order to strengthen trans-Atlantic relations, which is indispensable.
– Mr President, the course of transatlantic relations is characterised by the single imperialist policy of the United States and the European Union against the peoples. You have together unleashed three wars against the peoples. This is the first and major merit.
Secondly, there is the common policy of serving and consolidating the interests of big business; division and competition for the sharing out of markets and spheres of influence. The decisions by the summit in Dublin set in motion the replacement of the NATO army in Bosnia by the euro-army, approved the aggressive plan for the Middle East, ratified and legalised the occupation of Iraq, promoted terrorist policy against the peoples and applied new anti-democratic measures, such as biometric data, global personal files and much more. A joint attack on pension systems and labour relations was likewise decided, together with the creation of better conditions for action by big business.
The review of the transatlantic programme being debated expresses the demands of European and American big business to speed up anti-grass roots measures and the aggressive policy. That is why the workers, the peoples of Europe, have no delusions about the character of the European Union and the United States of America. Besides, you even accept here in the house that you have common values.
To close, Mr Bush is coming, but he will have a macabre escort, the hundreds of thousands of innocent Iraqi civilians murdered. The people of Europe will ...
Mr President, ladies and gentlemen, leading EU politicians throughout the EU, and also in this House, have made certain statements and expressed certain opinions that underestimate the role played by the United States in the history of Europe. They also underestimate the importance of that role, both over the past few decades and at present. Such statements and opinions should be regarded as highly irresponsible, because transatlantic cooperation provides us with an opportunity to find common answers to the global threats facing humanity, such as poverty, natural disasters and environmental degradation. It also enables us to work together to combat AIDS and terrorist attacks.
Unfortunately neither the European Union in its present guise nor the super-state outlined in the draft Constitution, with all its bureaucratic red tape, wastefulness and sluggishness, are capable of reacting in an appropriate manner to global challenges of a political or economic nature. The Americans take effective action and have a free market, whilst we have merely a caricature of such things in the shape of the Lisbon strategy. Relations between the European Union and the USA should be characterised not by stereotypes, an unjustified feeling of superiority and a desire to compete at any price, but by political realism, and we should engage in practical transatlantic cooperation instead of becoming mired in pseudo-platitudes.
Mr President, it is of the utmost importance that we should, from time to time, deliberate about the state of transatlantic relations. The past few years have done nothing to improve our relationship with the United States. This is undoubtedly largely attributable to the US intervention in Iraq, but there are also other problems, and one that springs to mind is the unacceptable pressure brought to bear by the US administration, and the American President himself, in favour of Turkey being allowed to join the European Union.
I do not think it does transatlantic dialogue any good if one party interferes in the other’s internal policy matters. Having said that, we should also admit that there is in this Parliament a certain kind of primary anti-Americanism, which certainly does not make things any easier. Europe and the United States share the same values, democracy, human rights, and the free market economy being among them. These are often referred to as universal values, but they are, in fact, Western, or rather European.
We also share a number of common enemies. In the first place, there is the threat of Islamic terrorism, even though opinions differ as to how to address this problem. In this respect, we should not remain fixated too much on multilateralism versus unilateralism. In practice, multilateralism often means that we hide behind bodies such as the United Nations, so that, in practice, little or nothing ends up being done.
We should not blame the Americans for our weaknesses in the military field and in the field of external policy; we have only ourselves to blame. We could take a leaf out of their book. Just think of the tsunami in South-East Asia. American military were very quickly on the ground to provide practical aid. The European Union was present in the form of Commissioner Michel who came to take stock of the damage and to share out a few bags of rice in front of the television cameras. The contrast was harrowing and spoke volumes.
Mr President, I share the view of those, in particular our spokesman, Mr Salafranca Sánchez-Neyra, who have said that this issue of transatlantic relations should now be focused on what we have in common rather than on our differences, which we all know and which many speakers have mentioned. It is a time not to look back in anger but to look forward with hope.
In this context, with the arrival of the President of the United States next month, is it not possible for the Commission, the Council and Parliament to think of three major areas where we could cooperate in the terms we have used in our joint resolution on a Community of action? A Community of action that will seek to develop a peace initiative in the Middle East; a Community of action that will search for global security in the fight against international terrorism, cooperation in development assistance and in facing the new global challenges of the disasters in the Middle East which the President-in-Office of the Council mentioned. Last but not least, a Community of action that will pick up the ideas which, I hope, the Commission will come forward with on strengthening the economic partnership. That is the idea, which Parliament has endorsed on several occasions, of completing the transatlantic market and fixing a date of 2015, so that we can really mobilise the communities on both sides of the Atlantic to complete a barrier-free transatlantic market.
Last but not least, the Commission will be coming forward with its review of the New Transatlantic Agenda, and we in this House have insisted on many occasions – and once again in the joint resolution – that we should take the opportunity to upgrade this relationship; show that it is visible to the peoples on both sides of the Atlantic, and not exclude, as the new transatlantic agenda does today, the political communities. We need to find a way to bring all the actors together in what we have called a partnership agreement, because I am certain that if, with the arrival of the US President, the opportunity is taken by the incoming administrations on both sides to shape a new strengthened transatlantic partnership, we all will be beneficiaries.
Mr President, if you are to build a genuine partnership, there must at least be two parties to it, so can we expect from George Bush’s second term something different to the unilateral policy of his first? The way the South-East Asian post-tsunami crisis has been handled would tend to lead one to answer in the negative. The Bush administration’s initial response was to propose the setting up of a coalition of donor countries around the United States, rather, of course, than place its intervention under the authority of the United Nations. The European view of this initiative is that it is a sign of ‘no change’ from the previous term.
Europe must say to America, as one does to a dear friend, ‘you are cutting yourself off; your policies are isolating you.’ Not all the coalitions in the world will be able to do anything about it; they will not be able to paper over public opinion’s profound crisis of confidence in the United States. One French essayist summed up this widespread sentiment in these words: ‘The United States is in the process of becoming a problem for the world. We were more used to seeing them as a solution.’
Let the Americans defend their interests, let them resolutely defend their security; nobody will hold that against them. What causes doubts to arise, though, is the Messianic and ideological motivation that the US administration attaches to its intervention in Iraq. These doubts take root when human rights violations involve all the belligerent parties in Iraq, and doubts become grave concern when whole populations are infected with hatred of the West, as a reaction to an ill-thought-out military intervention which obviously underestimated how resistant the people of Iraq would be to the transition to democracy thought up by the Pentagon.
The Americans did not always espouse this doctrine, though; in the past, they chose to focus their foreign policy on the search for consensus and a sort of general interest. They preferred agreement to coercion and acted within a multilateral framework. In so doing, the USA performed its duties as the world’s major power and strengthened its authority.
The American intervention in Iraq put an end to that, but it is not too late to change, provided that the Americans themselves take the initiative in so doing. What must come first is the normalisation of their relationship with the United Nations. The UN is the sole authority competent to decide in favour of international military intervention, and we must invite the United States to join Europe in committing itself, on the one hand, to multilateralism and respect for international law and, on the other, to reform of the United Nations, particularly as regards the Security Council and the way it is made up.
It is not only necessary to strengthen transatlantic relations now, but it is also possible. This relationship must not be based on rivalry of self-interest, but only on common interest and values. Coequal partnership is needed, but it requires a strong and united Europe capable of action. Without it, we are not able to enjoy the benefits of transatlantic relations. We need not deny that we have disagreements and conflicts of interest, but we must realise that we have a common interest in the most important issues, including the war against terrorism, the fight against nuclear proliferation, the Doha process and even the question of changes in climate. I believe that there is an opportunity to renew our relations now. President Bush’s upcoming visit can reaffirm this chance, and we must also do our best not to miss it.
Mr President, ladies and gentlemen, President Bush’s approach to the major challenges of international policy in his second term is likely to differ somewhat from the approach he adopted in his first. It is likely to be less unilateral, more political, involve less use of force and be more open to dialogue with international organisations. This means that his visit to Brussels in February will be all the more important, and, as Mr Schmit has said, it ought to act as a major impetus towards more open transatlantic relations. It should also be an opportunity to familiarise ourselves with US plans for the next four years, and to set out our European expectations. In this respect, it would be useful if President Bush were to speak before this House. After all, he is a representative of Europe’s closest ally, so why should he not be invited to speak here?
At noon we voted on the resolution on the Constitutional Treaty. The Constitution is intended to help create a European identity, but there are those in Europe who would like to create this common European identity in opposition to America, by means of cheap anti-Americanism. This is not the right approach to take. Europe and America are linked by common values, as well as by their history, their Christian heritage and their common strategic interests. This is something that should not be forgotten when differences of opinion arise. It should not be forgotten either when we face new challenges, as our security also depends on coming up with a wise response to these challenges.
I believe there are three key areas in which the United States and Europe should stand shoulder to shoulder in 2005. Reference has already been made to the Middle East and to the need for peaceful solutions, as well as to common security. I should like to note that attention must also be paid to Eastern Europe, or in other words Ukraine, Belarus and Moldova, and to our common concerns regarding anti-democratic tendencies in the Russian Federation. The European Union and the United States should cooperate in order to set the process of democracy in motion in countries where this has not yet happened, such as Belarus, and to support pro-democratic trends in countries where the transition to democracy has already begun, such as Ukraine.
– Mr President, we want Europe to be a friend of the United States. No global problem can be addressed without cooperation between the European Union and the United States. We therefore think it is right to take the opportunity offered by the new signals coming from the US administration to rebuild cooperation between the European Union and the United States and, in this context, President Bush’s visit will certainly be an important occasion.
American decisions have certainly played a major part in the problems that have arisen in recent years, but the splits within Europe and our inability to put across our point of view have also been a factor. I therefore want to underline the fact that Mr Bush must find a Europe that is more united, true to its principles and proud of its identity. We must highlight what we have in common with the United States – freedom, freedom of the economy, democracy – but also what sets us apart, at least in relation to the current prevailing trends there – multilateralism, the primacy of law over force, and therefore the primacy of international institutions, which need to be reformed, the rejection of the death penalty and protection of the environment.
Europe has to be able to influence the United States’ decisions, and it will be able to do so if it is united, if it is not split between a traditional, sterile anti-Americanism and the choice of those who rush to side with the coalition of the winners. Or the coalition of the willing, rather, because they are not winners, as the disaster in Iraq shows. Europe should therefore be itself, united and true to its principles. That will be the best basis for a more fruitful and constructive transatlantic relationship.
Mr President, relations between the United States of America and Europe are going through a critical phase. Since the collapse of communism the main focus of attention for the United States and NATO has moved to Central Asia, and the EU is developing its own defence cooperation strategy. There are many issues that the United States and the EU disagree about: they must face up to the fact and discuss them. It is important that transatlantic relations in the future are built on dialogue, not confrontation.
Whilst terrorist attacks might increase the feeling of solidarity between Europeans and Americans, they have also highlighted the difference between their ways of thinking and acting. The relationship is nevertheless unique and based not only on common interests and values, but also on competition. Regarding global issues, the EU and the United States need to act in a context of broader cooperation. Cooperation must be increased on environmental issues, natural disasters and humanitarian catastrophes. The EU and the United States should be involved together in the financing and building of effective early-warning systems in areas prone to risk.
Finally, I wish to say that I appreciate the fact that President Bush will be visiting Brussels right at the start of his second term.
Many thanks, Mr President. Poland has good reasons for attaching particular value to both the United States’ presence on the European continent and to cooperation between the EU and the USA. This is because of our geopolitical situation and historical experiences. Yet at the same time, Poland wishes to be a committed and entirely credible member of the European Community. We feel European, and we see our future as intimately bound up with that of the European Union. This places a clear duty on us to undertake efforts aimed at achieving the best possible relations between the EU and the USA, as we are aware of their particular value. The aim of such relations is security and stability, both inside and outside the Euro-Atlantic area. Another way to ensure this security and stability, and perhaps even the most important way, is through support for democracy wherever a chance presents itself of achieving such democracy. This results from a faith in our values and from the conviction that putting power in the hands of citizens is the best guarantee of stability and security.
What requirements must be met to achieve democracy? Firstly, societies must consent to the assistance they are offered. Secondly, the root causes of threats to stability, whether economic or social, must be eliminated. Finally, and this is an important point; extensive cooperation must take place within the Euro-Atlantic structure. Many examples can be found to demonstrate the importance of these three requirements for the attainment of our goals. The latter have not been attained in Iraq or in the Middle East, where it is difficult to talk of success, although the situation in Afghanistan has already improved somewhat. We can, however, celebrate a genuine triumph in Ukraine. We acted in line with the wishes of the people of Ukraine and eliminated the root causes of threats. In addition, extensive cooperation took place within the Euro-Atlantic structure.
Yet we should not forget that long-term support and long-term cooperation, in particular between the European Union and the USA, are needed to ensure long-term success in Ukraine. The proposed common foreign policy, provided for in the Constitutional Treaty, may prove to be an important instrument, allowing Europeans to act appropriately. This policy leads us to hope that our support for a free and democratic Ukraine will have the desired effect. I thank you.
Ladies and gentlemen, since the end of the Cold War transatlantic relations have undergone a transformation, and have become one of the pillars of a novel and newly emerging world order. There can be no doubt that these relations are no longer exceptional, as they were during the last century. They are, however, a reliable and stable point of reference for both the USA and the European Union in a new international context. Despite all the differences between American and European policies – differences which became even more pronounced during President Bush’s first term – the European Union and the USA are still each other’s closest partners with regard to both political and military matters and economic and cultural issues.
The European Union cannot tolerate unilateral measures by the United States that take no account of the architecture of international relations. America should not exploit its military superiority to impose its political will on the rest of the world and to place itself above international law. It should not exploit such superiority to dominate the political situation throughout the world. The modern world does not need US domination. Instead, it needs intelligent cooperation between the European Union and the USA on the fight against terrorism and against the causes of terrorism, and on measures to extend democracy and ensure respect for human rights, respect for international law and the development of a global civil society. It also needs joint initiatives to promote economic growth in developing countries, sustainable development, the elimination of hunger and the reduction of poverty on Earth.
As I have already said, at the beginning of the twenty-first century the world does not need US domination, but cooperation between the European Union and the USA. At the same time, we must also subject anti-American sentiments in the European Union today to a critical analysis, as we cannot allow a pan-European nationalism opposed to America to emerge in Europe. Europe does not need to create an enemy overseas in order to construct its own political identity. In other words, Europe does not need the new kind of ideology Hanna Arendt warned against in the 1950s. Quite the reverse is the case. The European Union needs to take measures to familiarise modern America and its citizens with the achievements of European integration in recent years.
Mr President, this debate has rightly highlighted the need actively to rebuild relationships between the USA and Europe. That need has been recognised by almost all sides across the House. Certainly it is reflected within our Parliament's delegation for US relations. This is not only because we enjoy the most important global trading relationship, a trading volume of more than EUR 1 billion per day, but also because we share a common interest in finding solutions to major issues such as climate change, terrorism, security and peace in the Middle East.
Since the re-election of President Bush, we have noted the many positive comments from the US Administration in support of better relations. Europe has seen visits last month from Secretary of State Colin Powell, today from Head of Homeland Security Tom Ridge and will see a visit tomorrow from Senate Majority Leader Bill Frist. I understand that President Chirac will visit Washington in the next few weeks. All this is welcome but these visits have almost all taken place within the context of bilateral relations rather than through visits to EU institutions. On the day when this Parliament has strongly supported the new EU Constitution, it is worth noting that the US still largely sees its European relations in these bilateral terms.
I have high expectations that our new ambassador, Mr Bruton, will be able to raise the profile of the EU. I suggest that he be invited in future to attend debates of this nature.
I also welcome President Bush's intention to visit the EU institutions next month, but I await further details of how widespread the US authorities consider EU institutions to be. For instance, I am not aware that he has any intention to address this Parliament.
I believe that our Parliament also bears some responsibility here. In 1999 we gave our full support to the creation of a transatlantic legislative dialogue, major parts of which we and the US have never implemented. As Mrs Mann said previously, we gave our support to the creation of a single transatlantic market by 2015, but we have not seen many steps towards taking that forward. I believe we need a renewed sense of purpose to reforge the transatlantic relationship. I trust that we will take the very many positive ideas and words of this debate forward into practical and effective steps, which will be to the mutual advantage of both sides.
.  Mr President, ladies and gentlemen, I shall be very brief, as I see that there is very wide agreement on the need not only to strengthen our trans-Atlantic relationships, but also to resolve the differences that have recently become apparent, and build a strong relationship across the Atlantic. The idea of setting out a sort of programme, a list of economic and political priorities, strikes me as a useful one, and one on which work needs to be done, particularly in view of President Bush’s visit to Brussels. The idea of creating a transatlantic market place is not an entirely new one, but it must be gone into more deeply and thought through in a mature way. It is important in its own way, provided, of course, that it fits in with our concept of multilateralism.
Transatlantic dialogue therefore needs to be stepped up at every level, and the reason why I include your House in this is that, although power in America is in the hands of the administration, that is to say, the President, there is also an important centre of power within the Congress. I therefore think that it is very important to build up inter-parliamentary relations within the context of a renewed dialogue across the Atlantic.
Someone pointed out that we had had nothing to say about Canada. I would remind you that the Prime Minister and President of the Council made reference to Canada during his speech this morning. It cannot be denied that our relations with Canada are of crucial importance in the context of this trans-Atlantic dialogue, and so we treat them with the importance that they deserve, but the fact is that, today, we have focussed primarily on trans-Atlantic relations in respect of the United States, in view of what has happened, and in view, not least, of President Bush’s visit.
. Mr President, listening carefully to the discussion and suggestions I detect a very positive spirit, which encourages me that we can take the debate, and our relations with the United States, still further.
It is true that we have been through a turbulent period, but it is also true that we have now emerged from that period, showing that the transatlantic relationship is still strong and durable. The EU-US summit of June 2004 clearly demonstrated how much we have in common and the readiness of both sides to focus efforts on the key challenges ahead. It could be described as cooperation between partners with common interests and common values who are competing with one other in a fair way.
I would like to touch on matters that have already been raised concerning the question of the transatlantic agenda. As you know, the relationship today is based on the Transatlantic declaration of 1990 and the new Transatlantic agenda declaration and action plan of 1995. Those are the instruments which guide the new relationship with the United States. However, following calls from the European Parliament, and most recently from the Foreign Affairs Committee Resolution of April 2004, we are reassessing the framework for our relations. We are launching an independent study, to be completed early this year, assessing the current cooperation framework. It will include an analysis of alternative preferences for cooperation. The contractor will also look into the advantages and disadvantages of the framework agreement. However, what we have always held to be important is the substance of the relationship. We believe that it is the substance that matters and try to focus on that.
Concerning economic issues and economic cooperation, I would underline that the Commission strongly supports the aim of closer economic cooperation between the European Union and the United States. The last EU-US summit called for a forward-looking strategy to promote integration, drawing on ideas from both sides of the Atlantic. The consultation of stakeholders ended in December 2004, and we have recently been assessing the results.
The aim is to identify and overcome the real obstacles facing economic cooperators, with the new strategy to be presented to the next EU-US summit in 2005. It is too early to commit to any option at this stage, but we should certainly continue to reinforce cooperation in the areas highlighted, especially in the European Parliament's recent resolutions on the transatlantic partnership. The European Parliament's input will be welcomed as we review our economic relations with our US partners.
We are facing many common threats: international terrorism, Aids, poverty and the proliferation of weapons of mass destruction. We need to be constructive in engaging on issues where we have differences, such as climate change, the International Criminal Court and trade disputes. It is clear that EU-US agreement is a necessary condition for progress on global issues. The recent catastrophe which we all faced is a clear lesson to us all that we cannot do things in any other way. We need to lay the groundwork for an effective multilateral system, based on a revitalised United Nations in which the United States fully participates.
Finally, I should also underline that relations with Canada – which have been mentioned – are truly flourishing. That may be why more has not been said about them. The transatlantic partnership with Canada has always been an extremely important relationship for us.
Mr President, there is a simple reason for this. Canada has already been mentioned several times, but I believe that this report and the resolution should really concentrate on Europe and the USA. If the President-in-Office of the Council and the Commission wish to make repeated references to Canada, however – and such references are indeed sensible and necessary – I would ask them not to forget Mexico. As Chairman of the Delegation to the EU-Mexico Joint Parliamentary Committee, this is a matter of some importance to me. If we are going to discuss NAFTA, then we should discuss NAFTA as a whole. I would ask you to bear this in mind.
– Mrs Mann, that was not exactly a point of order according to the Rules of Procedure.
At the end of the debate I have received six motions for resolutions(1).
The debate is closed.
The vote will take place on Thursday at 12 noon.
– The next item is the Council and Commission statements on debt relief for developing countries.
.  Mr President, this debate on debt relief is opportune. Discussions on debt relief for the countries seriously affected by the disaster in the Indian Ocean are going on in Paris. Relief of this sort must be on a substantial scale and be implemented rapidly. I might mention, incidentally, that the Paris Club is meeting today to discuss the possibility of a moratorium on the debts of the countries that want such relief.
Let us acknowledge, though, that the situation of Iraq, which gave rise to this question and this debate, is quite specific and quite exceptional. The debt relief for the Republic of Iraq, and I would call it substantial debt relief, which was decided on by the Paris Club in November, is without doubt indispensable if the country’s economy is to be rebuilt, and also if a sovereign Iraq with democratic and legitimate institutions is to be reborn.
Nevertheless, the question of the relief needed, as I have just said, for Iraq’s debts, also arises – and, let me say, with the same urgency – with reference to the least developed countries. It would be incomprehensible, not to say absurd, for debt relief to be granted only to a country that had fallen victim to a natural disaster or to conflict. Absolute poverty itself gives rise to real disasters on a daily basis, in the shape of malnutrition, chronic illiteracy, high rates of infant mortality, AIDS, and more besides. It stands in the way of development and promotes all sorts of conflicts causing thousands, indeed millions of deaths, which the media often ignore and pass over in silence.
We see, then, that the relief of the poorest countries’ debts is at the heart of the fight against poverty as well as of support for a policy aimed at eradicating it and of the relaunch of a development process in line with the millennium objectives.
A high level of debt and a debt burden no longer in proportion to a country’s economic capacity hamper any prospect of development and lead, paradoxically, not to the hoped-for economic upturn, but to the rampant destitution of the poorest countries’ populations.
Faced with this state of affairs, the European Union has not been inactive, nor will it be so in the future. The Monterrey conference saw it make practical commitments, the potential revision of which will be debated at the April General Affairs and External Relations Council. Its efforts at relieving the debts of less developed countries took practical form in the HIPC (High Indebted Poor Countries) initiative, which was proposed by the World Bank and the IMF in 1996 and reinforced in 1999. This is a coordinated approach aimed at bringing the poorest countries’ debts down to a sustainable level, including not only public, bilateral and multilateral debt, but also trading debt. This initiative has the potential to help forty-two countries, thirty-eight of which are in sub-Saharan Africa. The results achieved to date are positive but, as yet, insufficient. Little impact has been had on trading debt. Around 60% of the HIPC initiative’s funding was provided by the European Union. A number of creditors have not yet done anything about relieving the debt.
The United Kingdom’s forthcoming presidency of both G8 and the EU has made debt relief for the least developed countries a priority objective. We want to work closely with the United Kingdom, thus enabling the European Union to develop a coherent and ambitious approach in this area.
Debt relief must continue to be one of the priority objectives of the EU’s cooperation and development policy. It cannot be addressed in isolation from other policies: trade policy, including the adoption of a new generalised preference system, positive conclusions from the Doha round that are favourable to developing countries, increased development aid concentrating on the eradication of poverty, support for good governance, and the settlement and prevention of conflicts.
. Mr President, we all agree that for some developing countries external indebtedness is a major obstacle for growth and development. We should acknowledge the merits of the debt relief initiative currently applied, the Highly Indebted Poor Countries – or HIPC –Initiative, which was launched in 1996. This is the most comprehensive debt relief initiative ever taken. It will reduce the debt burden of the highly indebted poor countries by approximately two-thirds, demonstrating a commitment to poverty reduction.
The Commission and the Member States have gone beyond the HIPC requirements. Most Member States have committed themselves to cancelling 100% of the bilateral claims. The Commission has done the same for all special loans in least developed countries eligible for HIPC debt relief. However, it is now widely recognised that HIPC relief will fail to ensure long-term debt sustainability. It is clear that more needs to be done for the poor countries that benefit from the HIPC Initiative. Pressure is increasing to extend debt relief to the other developing countries.
The World Bank and the IMF are developing a new framework for long-term debt sustainability in low-income countries. This should help to prevent the accumulation of new debt. The Commission is following this debate closely to ensure the transparency of the decision-making process. The Paris Club of creditor governments has developed the so-called Evian approach to deal with non-HIPC countries. It takes into account debt sustainability considerations, allowing the Paris Club to adopt its response to the financial situation of the debtor country and to make the resolution of crises more orderly, timely and predictable. One application of these new rules was the Iraqi case.
The Commission is not against debt relief in favour of middle-income countries. It supports the Evian approach of the Paris Club, which looks at the financial situation of each country rather than defining standard terms as has been done in the case of Iraq. Iraq is not indebted to the Commission but, as a sign of solidarity with the Iraqi people, the Community pledged a contribution of EUR 200 million to the Reconstruction Fund Facility for Iraq at the Madrid Conference. However, the Commission does not want assistance for Iraq, whether through debt relief or other mechanisms, to be given at the expense of the poorest countries.
More recently, the UK and the US have both called for 100% cancellation of multilateral debt for low-income countries, although with different approaches towards its financing. The proposal of full cancellation may appear attractive, but it entails risks in terms of aid allocation.
The Commission's finance study demonstrates that the HIPC Initiative has already distorted the allocation of aid because the levels of debt relief are not related indicators of poverty, nor – and this is very important – do they reflect performance in tackling poverty. The countries benefiting most from the initiative are by no means the best performers or the poorest countries within the group.
Some examples will illustrate my point. The country benefiting most on a per capita basis from HIPC debt relief is Guyana, with USD 769 per capita received. It ranks 92nd in the Human Development Index. However, Niger, which ranks 174th in that index, receives only USD 48 per capita relief.
The total cancellation of debt for all African countries would lead to considerable inequalities in the distortion of aid among them, measured by their relative poverty levels. Eritrea – one of the poorest countries in Africa – would receive USD 56 per capita, while the Seychelles, one of the richest countries of the continent, would receive USD 2 572 per capita, which makes a huge difference.
Further debt relief could lead to further distortions in aid allocation. In a world of limited resources, debt relief granted to middle-income countries should not detract from the amounts available to the neediest ones.
So, debt relief is a bad aid allocation mechanism, but it can be a good way of delivering aid, as it provides a quick method of disbursement, ensuring a predictable flow of resources directly into the budget with limited transaction costs.
It could also be used to protect vulnerable, low-income countries from the effect of exogenous shocks. In these cases, some sort of temporary relief of the debt could help mitigate the adverse effects of external shocks on the poverty-reduction strategies of beneficiary countries. That is also the case as regards the moratoriums, which, as already mentioned, were discussed today by the presidency in Paris in relation to the tsunami-affected countries.
To sum up, debt relief is not a panacea which by itself creates new resources, nor does it automatically translate into services for poor people or economic growth. However, it may be an effective way to deliver support and a good way to provide swift assistance after shocks. To tackle poverty and to attain the Millennium Development Goals, the real challenge is to ensure appropriate levels of development financing. We need to reach agreement on new and sufficiently ambitious targets for official development assistance by 2009 for us to have a real prospect of attaining those goals. Debt relief can be a useful tool in that quest, but it can by no means offer a really full response.
.  Mr President, the debt burden is a major problem and is once again receiving extra attention as a possible means of helping with reconstruction following the tsunami. I am glad to see the debt burden high on the agenda. Debt relief is one of the millennium objectives for development. Interest charges often weigh down heavily on the budgets of the developing countries, and, in some cases, cripple further development.
Although we have to look into what can be done about this, the subject is a complex one and does not lend itself to impulsive action. I can imagine that for the countries affected by the tsunami, a freeze will be granted for payment of interest and redemption, but in general, debt relief should not be dependent on incidental tragic events.
There is a difference between cancelling and relieving debt. Our group is not in favour of general cancellation of all debts, which some in this House advocate. We say ‘yes’ to debt relief, but only where it is necessary, only for the poorest countries and always subject to conditions. What we in the Group of the European People’s Party (Christian Democrats) and European Democrats have contributed to a resolution is a statement to which, indeed, the Commissioner has made reference: debt relief is not a panacea against poverty.
We must realise that the amount that will possibly be written off will be deducted from the amounts available for development cooperation. Debt relief alone does not offer a country new sources of income, neither builds schools or hospitals nor reduces poverty in those countries; on its own, it provides no incentive for further development, the funds available for which will be considerably smaller after debt cancellation. Where the development of a country is concerned, an important part of the responsibility lies with the country itself. Debt relief makes sense only if it goes hand in hand with good governance, democracy, respect for human rights, and investment in the country’s own population; in short, if the money actually ends up with the poorest. Debt relief cannot, then, be a goal in itself; it is meaningful only if it is actually an incentive for development. Then we can be generous, but – as is the case in all forms of development aid – that generosity cannot be unconditional.
. – The European Union and the international community are preparing to write off some of Iraq’s debts and, at this moment, the debts of the countries ravaged by the tsunami. While I am glad to see this, these are reactions in the heat of the moment, associated with a pressing current situation, and it is the debt problem of the global south as a whole that must be treated with the same urgency and speed, for this disturbing reality with which we are faced is indeed urgent.
The amount of debt repaid by the South in a year far exceeds the annual total of public development aid, and it is the South that is funding the North. Over twenty years, the countries of the South will have already repaid six euros for every euro borrowed and they will still be being asked for another four. If the South is to make progress, its debts must be cut back, and, today, practical responses are only slowly forthcoming. I welcome the United Kingdom’s initiative, it having announced its intention of cancelling its share in the debt incurred by the poorest countries to the World Bank, and I am impatient to see the countries of the Organisation for Economic Cooperation and Development as a whole do likewise. Were they all to follow the British example, 45 million more children would be able to go to school, 140 million people would be able to have access to clean drinking water – provided, of course, that the amount of cancelled debt was added to the current development aid, and provided that the North stopped taking with one hand what it gives with the other.
Right now, it is imperative that a global, fair and sustainable solution be found to the problem of debt, and the Socialist Group in the European Parliament is persuaded that it is the European Union and its Member States that can take the initiative in this. They can do this by writing off all the poorest countries’ debts, by taking measures to alleviate the position of threshold countries, by no longer imposing ‘structural adjustments’ as conditions and, of course, as has been said, we have to make this part of an all-round aid policy and, with all haste, seek new sources of finance.
. Madam President, I am glad we are having this debate today on debt relief. It is vital that even as we pay necessary and proper attention to tsunami relief, we also remain focused on the wider and longer-term issue of poverty reduction and the millennium development goals.
Debt relief is key to achieving the millennium development goals. In the past, the measure used to calculate whether debt was sustainable was a calculation of debt payment against export income, but the really crucial question is how much of the national budget is being used to repay debt. In many African countries, debt service payments still take up a larger share of the budget than health services. In Ghana, for example, 11% of government spending goes into repaying debt, while only 9% is spent on health.
If we want debt relief to contribute to achieving the millennium development goals, then we need to acknowledge that debt is unsustainable wherever it prevents a country financing its poverty reduction programmes. It follows that international money to fund debt relief must be in addition to, and not instead of, aid. I am very concerned that the United States envisages a reduction in aid budgets to fund debt cancellation. In fact, debt cancellation needs to go hand-in-hand with an increase in aid and the ALDE resolution includes a renewed pledge that Member States give 0.7% of GDP as overseas development assistance.
It also follows that debt reduction can only contribute to achieving the millennium development goals if it takes place under good governance. Nothing will be achieved if the money saved through debt relief is spent by a corrupt dictator on expensive palaces or, even worse, on attack helicopters to terrorise a section of the population.
The governments of developing countries have a responsibility to invest in their own people, but we in the European institutions have a responsibility to make sure that flexible mechanisms for debt relief are available.
.  Madam President, the world finds itself in an extensive and continuing debt crisis, which continues to be one of the main obstacles preventing countries of the South, or at least a great many of them, from achieving independent and dynamic economic growth. This is made clear by two figures; firstly, a great many of the poorest countries are forced to spend over 40% of their GNP on debt servicing. In such circumstances, independent economic growth becomes all but impossible, and this is why we need a comprehensive debt relief initiative.
Secondly, for every euro we now give in development aid to the countries of the South, an average of nearly EUR 1.50 is paid back to the countries of the North in interest payments. This is another reason why we need a comprehensive debt relief initiative; given that Indonesia, the country we are currently debating, would have to pay back EUR 4 billion this year, it is abundantly clear that this would immediately cancel out any kind of development or disaster aid.
I was therefore delighted to hear the President-in-Office of the Council say today that he was in favour of full debt cancellation for Indonesia. We need an international conference on debt relief, but the Paris Club, being no more than a meeting of creditors, is incapable of staging one. We need an international conference in which participants include creditor countries and debtor countries, as well as civil societies which have been affected and which would act as monitoring bodies, with all participants having equal rights. Both the European Union and this House should lend their support to the holding of such a conference.
.  Madam President, Mr President-in-Office of the Council, Commissioner, no one can have a good conscience about asking the developing countries to keep on repaying their debts, as they have already paid these debts back seven times over, and yet their liabilities are four times greater than they were to begin with. I should therefore like to contradict you on one point, Mr Potočnik; you quoted absolute per capita figures, yet such figures are not the decisive factor. Every inhabitant of Brandenburg, my home, is in debt to the tune of EUR 16 000, but our national economy is structured in such a way that we can cope with it. The national economies of the developing countries cannot cope with such debt, however. In my opinion, therefore, the main issue at stake is not whether we grant a debt deferment, debt reduction, debt moratorium or suchlike, but whether debts are cancelled, as these countries need the money that at present they spend almost exclusively on interest – not even on repayment – to tackle their economic, social and environmental problems. We would be helping them to help themselves.
Anyone who thinks that this would cripple the rich industrial nations should take note of the fact that the Iraq war costs the USA USD 150 million every day. President Bush has asked Congress for a further USD 80 billion, and yet Pakistan’s debts run to a mere USD 11 billion. A comparison of these figures makes it obvious that the debt could be cancelled entirely, and this must be our goal.
Furthermore, it is often said – and I have heard it said again in this House today – that debt is offset by development aid. I am sorry, but if the political will is there, and if we genuinely wish to help these countries, the poorest countries’ debt must be cancelled entirely. In addition, the rich countries must finally adhere to their voluntary commitment of spending 0.7% of GDP on development aid. Such an example should really be set for these countries and for the European Union.
.  Ladies and gentlemen, the European Union has undertaken to reach the Millennium Development Goals by 2015, which is both an ambitious and essential undertaking. The external debt burden of developing countries is an insurmountable problem. It makes it impossible to reduce the proportion of the population living in utter poverty. Having understood this, the European Union has already earmarked USD one million for debt relief.
The HIPC Initiative encompassed 42 of the world's poorest countries. The amount of debt to be written off for 26 of these countries will be 50% or USD 25 billion. Other financial instruments will also be used.
These and other measures, however, are still insufficient to decrease the external debt burden of poor countries. Therefore new opportunities and focused measures must be sought. A broader spectrum of countries should be given the opportunity of qualifying for debt relief, similar to Iraq. Debt Relief International should be more closely involved, and a real opportunity to escape from economic stagnation should be provided, moving purposefully towards reaching the Millennium Development Goals.
– Madam President, on behalf of the new Italian Socialist Party, I should like to express my great satisfaction and my appreciation of the European Union, the Member States’ governments, the international agencies, the humanitarian organisations and every individual European citizen for the colossal solidarity that they have shown in recent weeks.
I welcome the decision made two hours ago by the members of the Paris Club to grant three countries affected by the tsunami a moratorium on their debt repayments. This comes after the agreement in November 2004 to cancel 80% of Iraq’s foreign debt, as a tangible sign of support for the reconstruction of that country. Furthermore, the examination by the Extraordinary General Affairs and External Relations Council, which met last week, of the follow-up measures for the affected countries – such as trade support and bilateral partnerships – had a positive outcome.
My greatest hope, however, is to be able to see a similar commitment not only at times of war or natural disaster but on a continuous basis for those countries where conflict, epidemics and hunger are unfortunately on their daily agenda. According to the United Nations, in fact, there are at least 14 forgotten crises, most of them affecting African countries, for which the United Nations has requested support worth USD 1.7 billion.
For the sake of those and other developing countries, we have to aim at fully achieving the Millennium Objectives, something that we are still far from doing, as well as reducing or cancelling their debt, if possible. That is an appropriate, necessary and urgent commitment.
Madam President, I should like to join the previous speaker in thanking the President-in-Office of the Council, Mr Schmit, for having placed our concerns regarding a new debt relief initiative in a broader context from the very start. I am somewhat disappointed at the Commission’s statements, however, which did not go anywhere near far enough.
I agree with Mr Schmit that it should not only be the countries affected by the terrible natural disaster that are considered when talking of the implications of foreign debt. It is not only natural disasters which affect countries; it is also the devastating effects of poverty, which is on the rise throughout the world, as well as the fact that the amount spent by many countries on debt servicing is many times greater than that on social expenditure, and the fact that we are a very long way from meeting the Millennium Development Goals agreed on by all UN members.
We are currently all very proud of our unprecedented readiness to make donations and provide assistance. I believe that we are entitled to be proud, but – and this is a point I should like to make to the Commission – we must not give a little with one hand and take away a lot with the other. The relevant figures have already been cited, and we must also ask ourselves whether it is morally justifiable, and compatible with good governance, for poor countries to have paid back the debts they incurred in the 1980s seven times over. Parliament’s resolution also states quite clearly that the HIPC Initiative, which has been described by Mr Potočnik as the most comprehensive debt relief initiative ever undertaken, is only a small step, and is of course by no means enough.
I should like to know what the Council Presidency’s specific goals in this field are, both working alone and in cooperation with other international partners, as on the basis of your comments my impression is that the driving force on this issue will be the Council, not the Commission.
Madam President, I believe we must beware of imagining that reducing or cancelling the debt is an end in itself. Instead, it is one of the many means at our disposal for aiding development and goes hand in hand with preferential loans, free funds and the system of generalised preferences we are implementing in Europe.
Since this reduction in the debt is not an end in itself but a means, we must, I think, have the decency to bear in mind that it is a means made available through the efforts of our countries’ taxpayers and that it must therefore, of course, be made conditional upon the achievement of results. Our partners, and principally our African partners in NEPAD, have also understood perfectly well that they themselves have to make efforts, particularly in terms of good governance and respect for our common values, to put their countries on the road to development. Where this matter is concerned, let us therefore have the honesty to recognise that the best pupils must be rewarded.
If it is agreed that reducing the debt is an operation in itself, consideration must also be given to the subsequent debt, since no country will, of course, be able to continue its development without getting into debt. We therefore need to have a forward-looking vision and not just appease our consciences by saying: the debt is reduced or cancelled; now let them get on with it.
Madam President, ladies and gentlemen, for us, cancelling the poorest countries’ debts is, indeed, an absolute necessity if we wish seriously to tackle North-South inequalities and maldevelopment as much as underdevelopment.
It must nonetheless go hand in hand with the more vigorous combating of corruption, tax havens and globalised financial crime. Nor can it involve absolving all those, including leaders of states, who have scandalously feathered their own nests out of disregard for their people and for sound budgetary management at even the most basic level.
Cancelling the debt would also constitute a first stage in reforming our development aid policy in depth. A reconsidered policy of North-South cooperation should thus be based upon much more ambitious objectives, particularly regarding matters relating to energy, water, health and education, and should affirm and clarify the notion of the global public good.
We urgently need a very strong commitment by the EU in this connection, accompanied by clarified objectives and backed by much greater resources – a plan equal in scope to the post-war Marshall Plan, but with a determinedly European name and structure.
– Madam President, Commissioner, I shall first address the Council, because we have in fact just heard that the Paris Club decided a couple of hours ago to freeze the debt of certain countries affected by the tsunami. We believe this is a short-sighted decision, because we think those countries need not a moratorium but the cancellation of their debt, as had been proposed by almost all the humanitarian aid organisations – Oxfam, ActionAid, etc. You will know more about it than I do, Minister.
In that respect I agree with the Commissioner: a different kind of trade policy is needed. Thailand was asking us to lower the cost of accessing international markets, but the West is unbending on that point: protectionist barriers cannot be touched.
The last item on the agenda: it is not just Iraq’s debt and that of the countries affected by the tsunami that need to be cancelled urgently. Indeed, it would be a serious matter if the message being sent out to the international community were that it needs to be struck by a war or a natural disaster causing 200 000 deaths in order to be entitled to solidarity from the West.
Madam President, there is nothing wrong with cancelling debts, certainly if it involves countries in desperate need, as is at present the case in South East Asia. As various speakers have said, though, one should not generalise. Some countries are governed well, and others badly, and we cannot promise all of them that we will write off their debts and solve their problems overnight. In practical terms, for example, it is unacceptable that Zimbabwe should be treated in the same way as Uganda. Every aspect, every country has to be considered on what is politically speaking the best solution, and debt cancellation is one of the ways of contributing to the country’s development.
The resolution is extremely vague. What, for example, are the practical implications for the European budget? I believe that only the European Investment Bank grants loans, and the European budget stands surety for those loans. What will happen if we cancel those loans? How much will this cost? Perhaps the Commission could elaborate on this.
Madam President, the Council is able to concur with a good portion of what has been said. We have all understood the urgency and the exceptional nature of the situation confronted by a number of countries, particularly those affected by the natural disaster. Where Iraq is concerned, I do not believe that anyone doubts the necessity of helping with the reconstruction of that country. That being said, there does arise the issue of what is to be done for all the other developing countries.
First of all – and I rather concur with what the Commissioner said – we cannot be content to proceed in the same way where everyone is concerned. Developing countries are not all alike. There are very different situations. I therefore believe that we must concentrate firstly, and crucially, upon the poorest and least advanced countries and ask what we can do specifically for them.
In the first place, we can relieve, or indeed cancel, their debts. I believe that this is an initiative that must be supported and promoted. Within which frameworks are we to act? There is the debate to be conducted within the framework of the forthcoming European Councils; I mentioned in particular the April European Council which is to concentrate upon analysing and, if need be, revising the European Union’s undertakings when it comes to achieving the Millennium Objectives. There is the European Union’s support for the initiatives taken within the G8, particularly those of the G8 Presidency at the forthcoming summit in the United Kingdom. Europe must therefore promote this idea of debt relief or, indeed, cancellation. It cannot, however, do so indiscriminately as, by proceeding in that way, its action would lose credibility.
Secondly, cancelling or relieving the debt only makes sense if the rich countries increase their development aid. The European Union has entered into undertakings in this regard, and they should be implemented.
Thirdly and finally, the debt – large though it may be – must be placed within a broader political framework for development cooperation. There is no point in cancelling the debt if, at the same time, our borders are closed to certain imports from developing countries. There is no point in cancelling the debt if we then subsidise certain products in our own countries and thereby hinder the development of these same products in the developing countries.
To summarise, I believe that cancellation is an important factor, though not the only one, in a development strategy, or genuine development partnership, which the European Union must buckle down to.
. Madam President, the Commission has taken careful note of this discussion on the important issue of debt relief. A number of important and useful suggestions and comments were made today. I should like to respond as follows.
First, it should urgently be emphasised that poverty is not just a question of debt relief. The real issue is appropriate levels of development financing. Second, it is important to distinguish between different countries, in particular between the least developed countries and other developing countries.
Third, the figures on debt relief were not presented to you with the aim of cutting back on aid, but rather the opposite: to use this criteria in order to alleviate the debt burden for those countries that really need it most.
Fourth, the UN and the Commission will coordinate their efforts with other international organisations on the HIPC and other initiatives.
Fifth, a new World Bank-IMF sustainability framework recognises the inadequacy of existing debt relief efforts. The new framework will: first, set indicative debt burden thresholds that are country-specific; second, take account of external shocks; third, ensure greater transparency and dialogue in assessing that sustainability. That is what the new sustainability framework is all about.
Lastly, relief for Iraq should not be at the expense of the poorest countries, and a debt moratorium for countries hit by the tsunami would be appropriate.
The Commission will closely follow the issue of the external debt of developing countries, in particular the least-developed ones. There also remains much to do as regards considering debt relief for the countries of Southeast Asia hit by the earthquake and tsunami. The Commission will maintain a continuous dialogue with the European Parliament in all the above fields of action.
We all agree that for some developing countries external indebtedness is a major obstacle to growth and development. Debt relief can indeed be a useful tool in that quest, but by no means can it offer a full response. Aid, socio-economic policies, trade policies, etc. that ensure the sustainability of these countries in the long run are crucial. That is what they would want and what they deserve.
That concludes the debate. Six motions for resolutions have been tabled pursuant to Rule 103(2) of the Rules of Procedure(1).
The vote will take place tomorrow at 12 noon.
The next item is Question Time, with questions to the Council (B6-0001/2005).
Two African immigrants were drowned and another 14 lost without trace in a tragic patera sinking off the coast of Fuerteventura (Spain) on 28 November 2004. Yet again, the European coastline is the stage for the fatal tragedy of individuals using illegal networks to escape from intolerable situations in the hope of starting afresh, both humanly and professionally, in Europe.
Is the Council aware that we are facing a huge humanitarian problem here, one which European society – let alone the institutions of the EU – cannot simply ignore, and for which an urgent solution has to be found? What political and humanitarian measures and initiatives is the Council adopting to prevent these tragic deaths, in the face of which we cannot remain impassive bystanders?
The honourable Member will remember that the Council has on several occasions already expressed how it has felt following the human dramas in which a number of attempts at illegal entry into the European Union have ended.
The Hague programme, adopted by the European Council on 4 and 5 November 2004, also tackles this problem and calls for cooperation between the Member States to be stepped up. In this connection, the Council would like to refer to the European Agency for the Management of Operational Cooperation at the External Bordersof the Member States of the European Union. On 26 October 2004, the Council adopted a regulation creating this agency, which will begin its activities on 1 May 2005. The agency will facilitate the application of both the existing and future Community provisions for external border management while ensuring that the Member States coordinate their actions when implementing these provisions.
In 2002, the Council also adopted an overall plan for combating illegal immigration and human trafficking in the European Union, as well as a plan for integrated management of the external borders of the Member States of the European Union. Implementation of these plans is a priority for the Council and the Member States, the latter having stepped up their operational cooperation by means of a series of joint operations and pilot projects. A fundamental role was allocated to the External Border Practitioners Common Unit, which coordinated the implementation of the operations provided for in the plans. Within the framework of this common unit, two centres were set up to coordinate the joint measures and operations to be implemented at sea and in the ports. These are the western and eastern Maritime Border Centres, situated in, respectively, Spain and Greece. These two centres have conducted operations aimed at combating illegal immigration by sea.
The Council would also like to draw the honourable Member’s attention to the programme of measures, adopted on 27 November 2003, designed to combat illegal immigration by sea in the Member States of the European Union. This programme comprises a series of measures designed to perfect coordinated and effective maritime border management as quickly as possible.
It also pointed out how important it was to strengthen international relations with third countries of origin or transit of illegal flows of immigrants. I should also like to draw your attention to the fact that the informal meeting of the JHA Council will basically be concerned with those issues.
On 2 December 2004, the Council adopted conclusions evaluating the progress made with regard to the implementation of the programme of measures to combat illegal immigration by sea in the EU Member States. Although the Council noted that progress had been made in implementing this programme, it also concluded that there was a need for further progress in terms of the operational and legislative measures.
What is more, the Council confirmed that it was necessary to strengthen cooperation with third countries by drawing upon the experience acquired by the different Member States. The Council suggested that such cooperation cover all aspects of illegal immigration, such as return and readmission, the fight against trafficking in human beings and the networks associated with such trafficking, all forms of illegal immigration, management of borders and the strengthening of capacities in the sphere of immigration control.
I would like to begin by thanking the President-in-Office of the Council, Mr Schmit, for the extensive information he has given us in his reply and also for his sensitivity, because, as a representative of an inland country, he has given us a great deal of information with regard to the European Union's maritime borders.
In this respect, I would like to stress that Europe has an enormous sea border and point out that, on the seas bordering Europe, hundreds and thousands of people die tragically every year. We in the European Parliament have frequently called for the creation of a European coastguard service, which, as well as dealing with the needs of those people whose precarious situation obliges them to try to enter Europe by crossing our seas with difficulty, could also help to control the sea pollution affecting our coasts.
Has the Council dealt with this issue? What is its view of the European coastguard service?
I note the suggestion made by the honourable Member. I believe we must pursue the perhaps slightly more distant objective of setting up European coastguards. It was, moreover, with this in mind that the Border Control Agency was created. I would also, however, draw attention to the fact that, even if the coastguards were very efficient, the problem would remain. I think it is necessary to adopt a broader approach entailing, in particular, vigorous dialogue and close cooperation with third countries, as well as better and more effective control in the countries of transit and origin. As, moreover, was pointed out in the context of development aid and debt relief, the attempt must above all be made to tackle the causes of the acts of desperation to which you have referred.
I am from a country near the sea, on the border of the European Union – Malta – and I understand that what you are saying is a step in the right direction in the medium and long term, however we need to understand that we are facing a crisis. The people in my country, as from April onwards, will be seeing people crossing over continuously, day after day. And many countries, like many countries on the border, do not have adequate resources to welcome these people in a decent manner, let alone to repatriate them or some other thing. This is a European problem, it is not a problem for the countries on the border. I would like the Council to tell us what it is doing to allocate funds in a concrete way so that our country and other countries on the border will be able to face this problem in a decent way.
I fully understand the particular situation of a country like Malta which must indeed confront serious illegal immigration problems due to the arrival of people going there to seek asylum.
I believe that this problem must be tackled through solidarity. In this connection, several measures must be taken: eventual improvement in the control of our maritime borders; the possible setting up of a European coastguard service; and the immediate creation of financial resources for the repatriation of people arriving in a country such as Malta. It is also, in my opinion, necessary, within the framework of the financial perspectives, to provide for the financial resources necessary for implementing a policy along these lines with a view to bringing European solidarity into play at this level.
I repeat that this is one of the key topics of the next informal meeting of the ministers responsible for immigration, which will take place at the end of this month in Luxembourg.
Currently the European Union's 25 members spend about £120 billion a year investing in research and development. Compared with more than £210 billion spent by the United States, this makes EU investment seem minimal. This imbalance is one of the factors contributing to a 'brain drain' of scientific talent from Europe to the US. The Kok report noted that nearly three-quarters of the world's leading IT companies were from the US. What action is the Council prepared to take to improve Europe's knowledge economy?
Madam President, we would draw the honourable Member’s attention to the recent conclusions, adopted within the framework of the Council, concerning the future of research policy: on the one hand, the Council conclusions of 24 September 2004 concerning European research policy and, on the other hand, the Presidency’s conclusions concerning future European policy on support for research – prepared at the Competitiveness Council on 25 and 26 November – which the large majority of delegations supported.
The two documents describe in detail the Council’s opinion on the possible future development of European research policy. In its September conclusions, the Council also expressed its point of view regarding the Commission’s reply to the high level group of experts chaired by Professor Marimon, responsible for assessing the effectiveness of the instruments used to implement the Sixth Framework Programme. In these same conclusions, the Council emphasises that it is important to strengthen technological research and development at European level as an indispensable complement to the efforts made at national level, and it draws particular attention to the need to exercise a powerful leverage effect on private investment in research – an action the responsibility for which falls in large part to the Member States. The Council also emphasises the important role played by SMEs in terms of increasing the EU’s capacity for innovation and research and, in this context, recommends that simpler and less bureaucratic methods be applied for implementing the next framework programme.
As the honourable Member no doubt knows, Europe’s lack of sufficient investment in scientific and technological development compared with the United States goes back many years, but the gap has widened since the middle of the 1990s. It is only since the adoption of the Lisbon Strategy, in 2000, and of the 3% investment objective, set in Barcelona in 2002, that sustained efforts, commensurate with the challenge to be faced, have been made.
It should also be remembered that the European Union is beginning to take important measures to develop TRD activities in the fields of security policy and space policy. European research and development policy is a crucial element of the Lisbon Strategy, the importance of which has been emphasised, in particular, by the former Dutch Prime Minister, Wim Kok, in his report entitled ‘Facing the Challenge’, and which was also emphasised very explicitly this morning by the President of the European Council and by the President of the Commission. Within the framework of preparing for the spring European Council, the Council broadly concurs with the analysis made in the Kok report. Account will undoubtedly have to be taken of this in the Seventh TRD Framework Programme, which will probably be adopted during the first half of 2006 in codecision with the European Parliament.
The form and scope of the next framework programme will, however, also depend upon the available funds which, as the honourable Member will appreciate, will depend in the first place upon the results of the discussions under way concerning the financial perspectives.
I would like to thank the President-in-Office for an extremely comprehensive reply to my question. He referred to the Kok report, as I do in my question, but the report further recommended – as he will probably be aware – establishing a European research council, rather on the lines of the National Science Foundation in America.
This would be an independent body, run by scientists and academics and providing grants for science, engineering and social sciences. It is something which might need funding of about EUR 2 billion a year.
Will the Council be considering this at the meeting to which he referred in March? Does he personally think it is a good idea? And, if so, will he put his personal commitment behind it to persuade his colleagues in the 24 other countries that this is an idea worth pursuing.
Madam President, I shall reply on a personal basis, since you are addressing me directly. I think that it is a good idea. In my view, more needs to be done to evaluate the research programmes implemented. This factor must be taken into account when discussing the preparation of the Seventh Framework Plan for research and the increase in funds, which I hope will be substantial, within the framework of the next financial perspectives. I believe that this idea deserves to be looked at more closely and submitted to the Council’s decision-making bodies.
On the occasion of an invitation to a reception in which the Patriarch of Constantinople was referred to as 'ecumenical', the Turkish Government issued a circular requesting that no State official should attend and stated that 'we consider it an error for one of our citizens to issue invitations, using titles which he does not possess and which are conferred on him from abroad'. Furthermore, information was made public recently that the new national security doctrine in Turkey will state that 'efforts to overcome the existing regime of the Patriarchate and re-open the Chalki Theological School must be resisted'.
Attacks of this kind against the Ecumenical Patriarchate are becoming increasingly frequent and demonstrate that Turkey's position on the above matters is inflexible, despite the fact that for the European Union they constitute an important criterion for democratisation in Turkey.
How does the Council intend to intervene directly to protect the Ecumenical Patriarchate, given that statements of this kind have, even very recently, triggered acts of terrorism and 'spontaneous' demonstrations by extremist elements against the Ecumenical Patriarchate?
The Council points out that, within the framework of the Accession Partnership revised and adopted in May 2003, one of the things that Turkey must do is to create the conditions in which non-Muslim religious communities are able to operate properly, and this in accordance with the practice in force in the Member States of the European Union. Although religious freedom is guaranteed by the Constitution of the Republic of Turkey, as indicated by the European Commission in its 2004 Regular Report, non-Muslim religious communities, including the Ecumenical Patriarchate, continue, however, to encounter obstacles and are subject to a bureaucratic regime.
In spite of the progress achieved in this area, the problems of the legal status of non-Muslim communities, of the registration of property ownership and of the training of the clergy remain unresolved at the present stage. The new overall legislation needed to remedy these problems is being prepared. In this connection, a government bill on foundations is at present being examined by the Turkish Government.
The Turkish authorities have recently indicated that they would invite the Commission to formulate its observations on this bill, something which constitutes a very positive development. The honourable Member is aware that the European Council decided on 17 December that Turkey sufficiently fulfilled the Copenhagen political criteria for accession negotiations to be opened on condition that it brought into force the six legislative texts designated by the Commission. The European Council invited the Commission to present the Council with a proposal relating to a framework for negotiations with Turkey on the basis of the factors listed in the Presidency’s conclusions adopted at the end of its meeting. The Council was then invited to reach an agreement on this framework with a view to opening the negotiations on 3 October 2005 in accordance with the procedures indicated in the European Council’s conclusions.
The effective and overall implementation of the process of political reforms will continue to be carefully monitored by the Commission. All the contentious issues listed in the Commission’s Periodic Report and recommendation, including that of freedom of religion, will be tackled in the reports to be submitted periodically by the Commission to the Council.
– Madam President, Mr President-in-Office of the Council, my heartfelt thanks for your detailed reply. However, given that, as you noted in your reply, the status of non-Muslim communities, the registration of property and the question of the training of clerics have yet to be addressed, I should like to ask you this: do you consider the progress made in this sector to be satisfactory or inadequate? If the Council does not consider it to be satisfactory, what do you intend to do so that we have better results in future?
Madam President, I think that the exercise of religious freedom should be guaranteed by all the Member States and by all the candidate countries.
As I said to you, the Council will follow very closely the implementation of the legislation that has not yet been definitively adopted in Turkey. When the time comes, the Commission will have to report to the Council on any failure in this area. If Turkey remains in default, vigorous dialogue with that state will, of course, be necessary in order that it comply with this criterion, such compliance being crucial to a country’s being admitted to the European Union.
How does the Council intend to proceed with regard to the adoption of the common position on the proposal for a directive on computer-implemented inventions, in the light of the fact that the Polish Government has stated that it is unable to support the current proposal, the new weighting of votes introduced by the Treaty of Nice is now in force and therefore without Poland's agreement the necessary majority in favour of adoption of the common position on the basis of the political agreement reached by the Council on 18 May is no longer in place, and in the light of the fact that the Netherlands Parliament is calling for the approval given for the common position to be withdrawn and of the fact that all four political groups in the German Bundestag are calling, in an inter-party motion for a resolution, for a number of amendments to be made to the text of the directive.
Is the Council aware that this fragile agreement also completely ignores the position of the European Parliament?
Madam President, the Council wishes to emphasise that, contrary to the opinion of the honourable Member according to which the Council’s draft common position totally ignores the position of the European Parliament, the Council proceeded, when preparing its draft common position, carefully to examine the amendments proposed by the European Parliament at first reading and retained several of these.
Regarding the adoption of its common position, the Council would inform the honourable Member that this has been postponed to a later date at the request of a Member State, and this in order to give the latter more time to prepare a statement that will appear in the minutes of one of the forthcoming sittings of the Council.
Madam President, Mr President-in-Office of the Council, in reply to your comments I would merely like to say that the proposal we currently have on the table does not take sufficient account of Parliament’s resolution. This is also becoming apparent within the Council, as if it did we would not have seen increasing criticism over the past few weeks, for example in the Dutch and German parliaments and in Poland, of the political agreement reached within the Council. I should therefore like to ask whether the present proposal you are drafting will differ in any way from what we have already seen.
I should also like to ask which rules will be used as a basis for voting within the Council, or in other words whether or not the Nice rules will be used.
Madam President, I believe there are still contacts between the Council and the European Parliament. A number of questions – informal ones, admittedly – were put to me on this subject this morning, scarcely a few hours ago.
I think you are putting a very precise question to me. I believe that it is qualified majority voting that will apply.
Mr President-in-Office of the Council, I should also like to return to the comments you made which suggested that the directive currently being decided on and debated within the Council is in line with Parliament’s wishes. This is far from being the case. If the majority voting rules are taken into account it is no longer even in line with the Council’s wishes, as there is no longer a majority in favour of the proposal. Could you please explain how you propose to deal with this state of affairs within the Council, which is far from satisfactory in terms of the directive’s content and which has negative implications for the entire IT sector?
I told you just now that the Council or the Presidency is not opposed to the idea of negotiations with the European Parliament, on the understanding however – and I emphasise this – that if this country can make its statement – and it can do so at one of the next Council sittings – the Council should, in theory, come to a decision on a qualified majority basis.
Within the European Union there are languages with a centuries-old history which are neither national nor official EU languages but which nonetheless often have many speakers living in different regions in a variety of Member States. In those regions, such languages sometimes enjoy official status and in certain cases they have a number of speakers, a literary tradition and a vitality comparable to those of national languages which enjoy official EU status, even though the latter may actually have only a similar or even a smaller number of speakers.
In view of the fact that respect for linguistic diversity is one of the EU's democratic and cultural foundations (as acknowledged in Article 22 of the Charter of Fundamental Rights: 'The Union shall respect cultural, religious and linguistic diversity') and since – in accordance with the EU's values – it would therefore be wrong to discriminate against a language merely on the grounds that it is not spoken throughout a Member State, does the Council not think that the EU should take greater account of the realities of such languages?
The Spanish Government has already submitted a Memorandum calling for the language arrangements within the EU institutions to be amended in order to accommodate Spain's co-official languages. What attitude is the Council likely to adopt in response to such a request?
In accordance with Article 53 of the Treaty on European Union, Article 314 of the Treaty establishing the European Community and Article 225 of the Treaty establishing the European Atomic Energy Community, there are at present 21 official source languages in which the founding treaties are written, each of these languages being deemed equally authentic.
In accordance with Article 290 of the EC Treaty, the Council, acting unanimously, determines the rules governing the languages of the Community, without prejudice to the provisions contained in the Statute of the Court of Justice. In application of these rules, there are at present 20 official languages and working languages of the EU institutions.
The Official Journal of the European Union is published in all 20 official languages. In theory, the linguistic rules are adapted within the framework of the enlargement negotiations. There is no legal obstacle to the accession of a new Member State’s entailing the addition of more than one new official language.
On 23 November 2004, Ireland presented the Council with a proposal aimed at modifying Regulation No 1/58 with a view to adding the Irish language, which is one of the 21 languages referred to in paragraph 1, to the 20 official languages referred to in paragraph 2.
On 13 December 2004, the Spanish Government presented the Council with a request aimed at granting official recognition in the EU to the following languages:
‘Basque, Galician and the language known as Catalan in the Autonomous Community of Catalonia and in the Balearic Islands and known as Valencian in the Valencian Community’.
Please excuse my poor pronunciation. To this end, the Spanish Government proposed making certain changes to Regulation No 1/58.
. Mr President-in-Office of the Council, I have listened carefully to what you have said.
Including the part of your speech in Spanish, with a pronunciation that I appreciated and that was very correct. This, however, is the question put by my colleague to the Presidency and to which, in her absence – she is, in fact, ill – I shall again draw the House’s attention: what will be your attitude regarding the request presented by the Spanish Government?
...in other words, do you believe there is any possibility of reaching a consensus amongst the representatives of the Council in relation to something which may represent a step forward on this issue.
The Council has not yet touched on this issue. I think a pragmatic approach is necessary. These proposals – Ireland’s and the Spanish Government’s – certainly need to be examined. I cannot judge in advance the result to be arrived at by the Council. I refer to the statement annexed to the text of the Constitution, which offers, in a way, a pragmatic approach to the problem.
It is my hope and desire that, if this route is embarked upon, a solution acceptable to everyone will be arrived at.
Clearly there is a danger, now that Spain and Ireland have made their requests, that other Member States will follow through. In my own country of Scotland we have Gaelic as a minority language, and in Wales there is a different version of Gaelic as a minority language.
In the interim, subject to the final settlement of this at Community level, I wonder whether the presidency would encourage Member States collectively to print key Community documents, such as the Constitution, and key legislative texts in all the minority languages of their Member State. Then it would not be a Community burden; it would be a burden on the Member States. That would be a pragmatic way of getting round this difficulty.
Honourable Member, first of all, I am in the peculiar situation of being, myself, a speaker of a minority language that is neither a working language nor, moreover, a language in which the Treaties are written. I therefore understand, to a certain extent, the problem raised.
I must add that it will in fact be possible to publish the basic legal texts, the Treaties and – one day, I hope – the Constitution in all the languages of the European Union. I believe it is necessary to continue down that road. This is, moreover, something of that pragmatic approach I suggested to the honourable Member from Spain.
What action does the Council propose taking so as to ensure that the EU Guidelines on Children and Armed Conflict are properly implemented?
Madam President, the Council is actively following the implementation of the European Union Guidelines on Children and Armed Conflict and has also recently published a document providing an update on the situation, as well as an action plan. This document offers a general survey of the actions carried out in 2004 by the European Union and its Member States, particularly in the areas of technical assistance, political instruments for crisis management, and cooperation with the UN, NGOs and other international organisations.
It also contains an action plan aimed at translating the general objectives of the Guidelines into more specific political and practical undertakings on the part of the European Union. Its objective is to reconcile technical assistance and political action by revealing deficiencies and the opportunities for increased cooperation regarding this issue. For the time being, such action is intended for a number of countries in which children are particularly affected by armed conflicts: Burundi, Colombia, Côte d'Ivoire, Liberia, Rwanda, Sierra Leone, Sri Lanka, Sudan, Uganda, the Democratic Republic of Congo, Afghanistan, Burma and Nepal.
I thank the President-in-Office for the clarity of his answer in listing the countries concerned. It is precisely those countries that are the subject of many representations received by Members. We now believe that the problem of child soldiers is not a marginal problem. We now know that this is a commonplace phenomenon in countries other than those he has actually mentioned, for example in the Middle East. We expect the Luxembourg presidency, and indeed the UK presidency, to maintain this issue at the top of the agenda. Any country currently experiencing difficulties, such as Sri Lanka, has this problem. We can see that on our television screens.
I urge the Council not to treat this as a marginal issue, but to maintain it at the top of development issues, as well as foreign affairs issues, during the Luxembourg presidency. I thank him again for giving such a clear answer.
I can assure the honourable Member that the Luxembourg Presidency attaches very great importance to this issue and that it will keep it on the agenda.
Madam President, on a point of order, this is not a criticism of you or the Luxembourg presidency, but of the way we organise the business in this House. Too often we see Question Time as an expendable part of our activities. For humble backbenchers, it is sometimes the only opportunity that we get to put questions to the Commission and the Council and to get direct responses. It is a shame if we continue to allow this process of squeezing Question Time out of our business. I would ask you to raise this with the Bureau.
You are entirely right, Mr Martin, and I share your views on the matter. After your many years of experience in this House, however, you will of course be aware that other items were delayed considerably. This resulted once again in an extremely short Question Time, as the President-in-Office of the Council must now hurry straight off to his next meeting. I will, however, take a note of your comments, and raise the matter with the Bureau as requested.
I should like to give the floor to Mr Ryan, who also wishes to speak on this issue.
This is the second time this has happened to me and the third time it has happened to my colleague Mr Aylward. If Question Time starts late, then it should continue for a certain specific amount of time. This is not happening, and it is not good enough.
It is frequently the case that the Council or Commission representatives who are present are more than willing to remain in the Chamber a little longer, and to run over the allotted time. There is, however, nothing I can do about the fact that they have to go to another meeting, and hence do not have any extra time.
I should like to thank you once again for your comments. We will take this very seriously, and will request that all Members keep to their speaking times and do not allow debates to overrun.
Mrs Figueiredo, you arrived too late and were not present when the question was called, and therefore I cannot put your question now.
– Madam President, I apologise for intervening, but the session did not start at the appointed time – I was here at that time – and given that I had another debate in the meantime, only now I am able to request that you agree to debate the crucially important textiles issue and that I can speak, albeit briefly, on this issue.
If I were to allow this now, merely because the President-in-Office of the Council is nodding, I would violate the rules, as the Member must be present when a question is called. It is a long time since Question No 5 should have been called, and we started a great deal too late, not too early. It should therefore have been possible for you to arrive here in time.
Questions Nos 8 to 25 will be answered in writing.
That concludes Question Time.
The sitting is closed.